


EXHIBIT 10.1






MASTER AGREEMENT
AMONG
T-MOBILE USA, INC.,
T-MOBILE SUBSIDIARIES NAMED HEREIN,
CROWN CASTLE INTERNATIONAL CORP.
AND
CROWN CASTLE SUBSIDIARY NAMED HEREIN














DATED AS OF SEPTEMBER 28, 2012







--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
 
Page
ARTICLE 1
DEFINITIONS
3
SECTION 1.1
Certain Defined Terms
3
SECTION 1.2
Construction
27
SECTION 1.3
Assignments; Transfers of Certain Assets and Liabilities
27
ARTICLE 2
CONTRIBUTION, CONVEYANCE/GRANT OF LEASEHOLD, SUBLEASEHOLD OR OTHER INTEREST AND
CONSIDERATION
28
SECTION 2.1
Formation of the T-Mobile SPEs, Sale Site Subsidiaries, Tower Operator and
Paying Agent
28
SECTION 2.2
Closing Transactions
29
SECTION 2.3
Items Excluded from Transaction
31
SECTION 2.4
[Reserved]
31
SECTION 2.5
As Is, Where Is
31
SECTION 2.6
Closing Place and Dates
32
SECTION 2.7
Technical Closings; Contributions to T-Mobile SPEs
33
SECTION 2.8
Preparation of Closing Documents
35
SECTION 2.9
Prorating of Expenses
36
SECTION 2.10
Recordation; Signage
36
SECTION 2.11
Taxes; Bulk Sales
37
SECTION 2.12
Integrated Transactions
39
ARTICLE 3
TCF PROCEDURE FOR SITES
39
SECTION 3.1
Closing Total Consideration Determination
39
SECTION 3.2
Payment of Closing Date Consideration
41
SECTION 3.3
Final Total TCF Determination
41
SECTION 3.4
Payment of Final Total Consideration
42
SECTION 3.5
Further Assurances
44
SECTION 3.6
Exclusive Remedy
45
ARTICLE 4
OTHER PROCEDURES FOR SITES
45
SECTION 4.1
Contributable Sites; Lease Sites; Assignable Sites
45
SECTION 4.2
Certain Procedures with Respect to Identifying and Curing Exceptions
46

 
 

i

--------------------------------------------------------------------------------




 
SECTION 4.3
Shared Sites; Excluded Sites; T-Mobile Contributors’ Cure Rights
46
SECTION 4.4
Dispute Resolution
47
SECTION 4.5
Special Zoning Sites
48
SECTION 4.6
Casualty Sites
49
SECTION 4.7
Allocation of Rent
49
SECTION 4.8
Transaction Revenue Sharing Payments
50
SECTION 4.9
Material Site Title Issue or Material Site Non-Compliance Issue Arising Prior to
the Applicable Date Closing
51
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE T-MOBILE PARTIES
52
SECTION 5.1
Organization
52
SECTION 5.2
Authority; Enforceability; No Conflicts
53
SECTION 5.3
Title to Property
54
SECTION 5.4
Real Property
55
SECTION 5.5
Personal Property
56
SECTION 5.6
Material Agreements
56
SECTION 5.7
Litigation; Orders
57
SECTION 5.8
Environmental Matters
58
SECTION 5.9
Brokers, Finders, Etc.
58
SECTION 5.10
Per Tower Data
58
SECTION 5.11
Compliance with Laws and Governmental Approvals
58
SECTION 5.12
Solvency
59
SECTION 5.13
Taxes
59
SECTION 5.14
Ownership of the T-Mobile SPEs and Sale Site Subsidiaries
59
SECTION 5.15
Subsidiaries, Investments, No Prior Activities
60
SECTION 5.16
No Implied Representations
60
SECTION 5.17
Additional Matters With Respect to Representations and Warranties
60
SECTION 5.18
Securities Act
60
SECTION 5.19
CA/NV Representations and Warranties
61
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE T-MOBILE SPEs AND THE SALE SITE
SUBSIDIARIES
61
SECTION 6.1
Organization
61

 
 



ii

--------------------------------------------------------------------------------




SECTION 6.2
Authority; Enforceability; No Conflicts
61
SECTION 6.3
Title to Properties
62
SECTION 6.4
Solvency
63
ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF CROWN
63
SECTION 7.1
Organization
63
SECTION 7.2
Authority; Enforceability; No Conflicts
63
SECTION 7.3
Governmental Approvals, Consents, Reports, Etc.
65
SECTION 7.4
Litigation; Orders
65
SECTION 7.5
SEC Reports
66
SECTION 7.6
Brokers, Finders, Etc.
66
SECTION 7.7
Financial Capability
66
SECTION 7.8
Solvency
66
SECTION 7.9
Ownership of the Tower Operator Parties
66
SECTION 7.10
Securities Act
67
SECTION 7.11
Subsidiaries, Investments, No Prior Activities
67
ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF THE TOWER OPERATOR
67
SECTION 8.1
Organization
67
SECTION 8.2
Authority; Enforceability
67
SECTION 8.3
No Conflicts
68
SECTION 8.4
Solvency
68
ARTICLE 9
COVENANTS
68
SECTION 9.1
Investigation of Sites; Access to Properties and Records
68
SECTION 9.2
Efforts to Close; Cooperation
70
SECTION 9.3
Further Assurances
71
SECTION 9.4
Conduct of Collocation Operations and the Sites
71
SECTION 9.5
Public Announcements
73
SECTION 9.6
Corporate Names
73
SECTION 9.7
Actions by Crown and T-Mobile Parties’ Subsidiaries
73
SECTION 9.8
Environmental Matters
74
SECTION 9.9
Title Insurance Commitments
74
SECTION 9.10
Other Documentation
75
SECTION 9.11
Confidentiality
75

 

iii

--------------------------------------------------------------------------------




 
SECTION 9.12
Exclusivity
75
SECTION 9.13
Notices of Certain Events; Supplemental Disclosure
76
SECTION 9.14
T-Mobile and its Affiliates’ Rights
76
SECTION 9.15
Tower Bonds
76
SECTION 9.16
Delivery of Rule 3-14 Financial Statements
77
SECTION 9.17
CA/NV Purchase Option
77
ARTICLE 10
CONDITIONS TO CROWN’S OBLIGATION TO CLOSE
78
SECTION 10.1
Representations, Warranties and Covenants of the T-Mobile Parties and the
T-Mobile SPEs
78
SECTION 10.2
No Injunction or Proceedings; HSR Filings
79
SECTION 10.3
Agreements and Additional Closing Deliveries
79
SECTION 10.4
Contributable Sites; Lease Sites
80
SECTION 10.5
CA/NV Inclusion
80
SECTION 10.6
Frustration of Closing Condition
80
ARTICLE 11
CONDITIONS TO T-MOBILE’S OBLIGATIONS TO CLOSE
81
SECTION 11.1
Representations, Warranties and Covenants of Crown and the Tower Operator
81
SECTION 11.2
No Injunction or Proceedings
83
SECTION 11.3
Collateral Agreements; Additional Closing Deliveries
82
SECTION 11.4
Frustration of Closing Condition
82
ARTICLE 12
SURVIVAL; INDEMNIFICATION
83
SECTION 12.1
Indemnification Obligations of the T-Mobile Parties and the T-Mobile SPEs
83
SECTION 12.2
Indemnification Obligations of Crown and the Tower Operator
84
SECTION 12.3
Indemnification Claim Procedure
86
SECTION 12.4
Indemnity Period
87
SECTION 12.5
Liability Limits
88
SECTION 12.6
Exclusive Remedies
88
SECTION 12.7
Netting of Losses; Tax Treatment
89
ARTICLE 13
TERMINATION
89
SECTION 13.1
Termination of Agreement
89
SECTION 13.2
Effect of Termination
90
SECTION 13.3
Termination Fee
91

 
 
 

iv

--------------------------------------------------------------------------------






 
ARTICLE 14
MISCELLANEOUS
91
SECTION 14.1
Counterparts
91
SECTION 14.2
Governing Law
91
SECTION 14.3
Entire Agreement
92
SECTION 14.4
Fees and Expenses
92
SECTION 14.5
Notices
92
SECTION 14.6
Assignment; Successors and Assigns; Third-Party Beneficiaries
93
SECTION 14.7
Amendment
94
SECTION 14.8
Time of Essence
94
SECTION 14.9
Specific Performance
94
SECTION 14.10
Limitation of Liability
94
SECTION 14.11
Disclosures
94
SECTION 14.12
Jurisdiction
95
SECTION 14.13
Waiver of Jury Trial
95
SECTION 14.14
Severability
95




v

--------------------------------------------------------------------------------




Schedules


Schedule 1
CA/NV Consent and Acknowledgment
Schedule 2
Excluded Equipment
Schedule 3
MPL Sites
Schedule 4
Portfolio Sites
Schedule 5
Sale Sites
Part A
CA/NV Sites
Part B
Other Leased Sites
Part C
Owned Sites
Schedule 6
Site List
Schedule 7
SMS Dispute Sites
Schedule 8
CA/NV Site Agreements



Exhibits


Exhibit A
Form of Management Agreement
Exhibit B
Form of Master Prepaid Lease
Exhibit C
Form of General Assignment and Assumption Agreement
Exhibit D
Form of MPL Site MLA
Exhibit E
Form of Sale Site MLA
Exhibit F
Form of Transition Services Agreement
Exhibit G
Form of Joinder Agreement
Exhibit H
Form of Paying Agent Agreement
Exhibit I
Form of T-Mobile Internal Transfers Agreement
Exhibit J
Form of T-Mobile SPE Certificate of Formation
Exhibit K
Form of T-Mobile SPE LLC Agreement
Exhibit L
Form of T-Mobile SPE Separateness Agreement
Exhibit M
Form of Sale Site Subsidiary Certificate of Formation
Exhibit N
Form of Sale Site Subsidiary LLC Agreement
Exhibit O
Form of Membership Interest Assignment and Assumption Agreement
Exhibit P
Form of Parent Indemnity Agreement
Exhibit Q
Press Release




vi

--------------------------------------------------------------------------------




MASTER AGREEMENT
This MASTER AGREEMENT (this “Agreement”), dated as of September 28, 2012 (the
“Signing Date”), is among Crown Castle International Corp., a Delaware
corporation (“Crown”), T‑Mobile USA, Inc., a Delaware corporation (“T‑Mobile”),
the Subsidiaries of T‑Mobile named on the signature pages hereto as “T‑Mobile
Contributors” (each such Subsidiary, a “T‑Mobile Contributor” and, collectively,
the “T‑Mobile Contributors”; each of T‑Mobile and the T‑Mobile Contributors
being a “T‑Mobile Party” and, collectively, the “T‑Mobile Parties”), and each
Sale Site Subsidiary, each T‑Mobile SPE and the Tower Operator that become a
party to this Agreement pursuant to Section 10.3 and Section 11.3. Each of
Crown, the T‑Mobile Parties and, subject to Section 10.3, Section 11.3 and the
terms of the applicable Joinder Agreements, each Sale Site Subsidiary, each
T‑Mobile SPE and the Tower Operator, may hereafter be referred to as a “Party”
and, collectively, as the “Parties”.
RECITALS:
A.    The T-Mobile Contributors operate the Portfolio Sites;
B.    Crown desires to, through Tower Operator or the Sale Site Subsidiaries, as
applicable, purchase and acquire the Included Property of the Sale Sites and
Lease the Included Property of the MPL Sites, or otherwise operate and manage
the Sale Sites and the MPL Sites, in each case on the terms and subject to the
conditions set forth in this Agreement and the Collateral Agreements;
C.    Crown intends to market all available capacity at the MPL Sites and the
Sale Sites through the Tower Operator and the Sale Site Subsidiaries,
respectively, and to maximize the collocation revenue that may be derived
therefrom;
D.    At or prior to the Initial Closing, the T-Mobile Parties shall form (i)
two Delaware limited liability companies (each, a"T-Mobile SPE" and,
collectively, the "T-Mobile SPEs") in accordance with Section 2.1(a) and (ii)
two Delaware limited liability companies (each, a “Sale Site Subsidiary” and,
collectively, the “Sale Site Subsidiaries”) in accordance with Section 2.1(d);
E.    At or prior to the Initial Closing, Crown shall form a Delaware limited
liability company (the “Tower Operator”) as more particularly described in
Section 2.1(b), and the Tower Operator shall form a Delaware limited liability
company (the “Paying Agent”) as more particularly described in Section 2.1(c);
F.    At or prior to the Applicable Closing, each applicable T‑Mobile Party
shall (i) cause to be contributed, conveyed, assigned, transferred and delivered
to the applicable T‑Mobile SPE its respective right, title and interest in, to
and under the Included Property of the Contributable Sites in accordance with
the terms of Section 2.2(a) and pursuant to the T-Mobile Internal Transfers
Agreement, (ii) cause to be contributed, conveyed, assigned, transferred and
delivered to the applicable Sale Site Subsidiary its respective right, title and
interest in, to and under the Included Property of the Assignable Sites in
accordance with the terms of Section 2.2(b) and Section 2.2(c) and pursuant to
the T-Mobile Internal Transfers Agreement, (iii) enter into a management
agreement with the T‑Mobile SPEs, Sale Site Subsidiaries and




--------------------------------------------------------------------------------




Tower Operator (the “Management Agreement”), substantially in the form attached
as Exhibit A, with respect to the Managed Sites in accordance with
Section 2.2(f), pursuant to which the T-Mobile Contributors shall grant to the
Tower Operator or the Sale Site Subsidiaries, as applicable, as of the
Applicable Closing Date, the right to operate each Non-Contributable Site and
each Non-Assignable Site (including the Included Property thereof), as
applicable, and the T-Mobile SPEs shall grant to the Tower Operator, as of the
Applicable Closing Date, the right to operate each Pre-Lease Site (including the
Included Property thereof), in each case until such time as such Site becomes a
Lease Site or an Assignable Site, as applicable, (iv) upon the consummation of
the transactions contemplated by the T-Mobile Internal Transfers Agreement,
cause to be sold, conveyed, assigned, transferred and delivered to Crown (or one
of its Affiliates designated by Crown) all of the Sale Site Subsidiary Interests
in accordance with Section 2.2(e) and pursuant to the T-Mobile Transfer
Transactions;
G.    At the Initial Closing, T-Mobile, the T-Mobile SPEs and the Tower Operator
shall enter into a master prepaid lease for the MPL Sites held or operated by
the T-Mobile SPEs (the “MPL”), substantially in the form attached as Exhibit B,
and the Tower Operator General Assignment and Assumption Agreement,
substantially in the form attached as Exhibit C (the “Tower Operator General
Assignment and Assumption Agreement”), in accordance with the terms of
Section 2.2(d), pursuant to which the T‑Mobile SPEs shall (i) with respect to
each Lease Site held by the T‑Mobile SPEs, Lease the Included Property of the
Lease Site to the Tower Operator and (ii) sell, convey, assign, transfer and
deliver the T-Mobile SPEs’ rights to the Collocation Agreements of the MPL Sites
to the Tower Operator;
H.    At the Initial Closing, T-Mobile, the Tower Operator and the applicable
T-Mobile Collocators shall enter into a master leaseback agreement for the MPL
Sites (the “MPL Site MLA”), substantially in the form attached as Exhibit D, in
accordance with Section 2.2(h), pursuant to which the Tower Operator shall (i)
sublease to the applicable T‑Mobile Collocators the T‑Mobile Collocation Space
at the Lease Sites and (ii) reserve and make the T‑Mobile Collocation Space
available for the exclusive use and possession of the applicable T‑Mobile
Collocators (subject to certain incidental rights) at each Managed MPL Site
until such time as such Managed MPL Site becomes a Lease Site;
I.    At the Initial Closing, T-Mobile, the Sale Site Subsidiaries and the
applicable T-Mobile Collocators shall enter into a master leaseback agreement
for the Sale Sites (the “Sale Site MLA”), substantially in the form attached as
Exhibit E, in accordance with Section 2.2(h), pursuant to which the Sale Site
Subsidiaries shall (i) sublease to the applicable T-Mobile Collocators the
T-Mobile Collocation Space at the Assignable Sites and (ii) reserve and make the
T-Mobile Collocation Space available for the exclusive use and possession of the
applicable T-Mobile Collocators (subject to certain incidental rights) at each
Managed Sale Site until such time as such Managed Sale Site becomes an
Assignable Site; and
J.    At the Initial Closing, the T-Mobile Parties, the T-Mobile SPEs, the Tower
Operator and the Sale Site Subsidiaries shall enter into the Transition Services
Agreement (the “Transition Services Agreement”), substantially in the form
attached as Exhibit F, pursuant to which the T‑Mobile Parties and the T‑Mobile
SPEs shall provide the Tower Operator and the Sale Site Subsidiaries certain
services for an interim period following the Initial Closing.

2



--------------------------------------------------------------------------------






NOW, THEREFORE, the Parties agree as follows:
ARTICLE 1

DEFINITIONS
SECTION 1.1    Certain Defined Terms. As used in this Agreement, in addition to
the terms defined elsewhere herein, the following terms shall have the following
respective meanings when used in this Agreement with initial capital letters.
“Accountants” has the meaning set forth in Section 9.1(b).
“Accounts Payable” means all Liabilities arising out of the operation, use or
occupancy of the Included Property of any Site in the ordinary course of
business that would be shown as current accounts payable on a combined balance
sheet for the Sites, prepared in accordance with GAAP, as of immediately prior
to the Applicable Closing Date. “Accounts Payable” does not include (i)
Liabilities which any Party to this Agreement or any party to any Collateral
Agreement has agreed to pay or perform pursuant to this Agreement (other than
Section 2.9) or such Collateral Agreement or (ii) payables and expenses in
respect of events and for periods and portions thereof on and subsequent to the
Applicable Closing Date.
“Accounts Receivable” means all receivables arising out of the operation, use or
occupancy of the Included Property of any Site in the ordinary course of
business that would be shown as current accounts receivable on a combined
balance sheet for the Sites, prepared in accordance with GAAP, as of immediately
prior to the Applicable Closing Date.
“Action” has the meaning set forth in Section 14.12.
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with, such
Person. As used in this definition, “control” means the beneficial ownership (as
such term is defined in Rules 13d-3 and 13d-5 of the Securities Exchange Act of
1934, as amended) of 50% or more of the voting interests of the Person.
“Aggregate Deferred Managed Site Consideration” means, at any time of
determination, the aggregate amount of Deferred Managed Site Consideration paid
by Crown or the Tower Operator to the T‑Mobile Parties or the T‑Mobile SPEs with
respect to all Managed Sites that have been converted to Lease Sites or
Assignable Sites, as applicable, and for which a Technical Closing has occurred
on or prior to such time of determination.
“Agreement” has the meaning set forth in the preamble and shall include, except
where the context otherwise requires, all of the attached Schedules and Exhibits
and the T-Mobile Disclosure Letter and the Crown Disclosure Letter.
“Antitrust Laws” means the HSR Act or any other antitrust, competition or trade
regulatory Laws.



3



--------------------------------------------------------------------------------




“Applicable Closing” means (i) with respect to all Sites other than the CA/NV
Sites, the Initial Closing, and (ii) with respect to the CA/NV Sites, (a) the
Initial Closing if the CA/NV Inclusion occurs at the Initial Closing or (b) the
CA/NV Subsequent Closing if the CA/NV Inclusion occurs at the CA/NV Subsequent
Closing.
“Applicable Closing Date” means (i) with respect to all Sites other than the
CA/NV Sites, the Initial Closing Date, and (ii) with respect to the CA/NV Sites,
(a) if the CA/NV Inclusion occurs at the Initial Closing, the Initial Closing
Date or (b) if the CA/NV Inclusion does not occur at the Initial Closing but
occurs at the CA/NV Subsequent Closing, the CA/NV Subsequent Closing Date.
“Assignable Site” has the meaning set forth in Section 4.1(c).
“Assignment Exception” means, with respect to any Sale Site, any Authorization
that must be obtained or satisfied in order for (i) the applicable T-Mobile
Contributor to (a) contribute, convey, assign, transfer or deliver the Included
Property or the related Collocation Agreements of such Sale Site to the
applicable Sale Site Subsidiary or (b) sell, convey, assign, transfer or deliver
all Sale Site Subsidiary Interests to Crown, (ii) any Sale Site Subsidiary to
contribute, convey, assign, transfer or deliver the Included Property or the
related Collocation Agreements of such Sale Site to Crown or any Affiliate of
Crown or (iii) Crown to contribute, convey, assign, transfer or deliver any Sale
Site Subsidiary Interests to any Affiliate of Crown, in each case without breach
of Law or contract.
“Auction” has the meaning set forth in Section 9.12(a).
“Authorization” means, with respect to any Site, each consent, approval or
waiver from, or a notice to or filing with, any Governmental Authority or other
Person (including, if applicable, the Ground Lessor under the Ground Lease for
such Site), if any, required in order to consummate the transactions
contemplated by this Agreement.
“Available Space,” as to any Site, has the meaning set forth in the MPL Site MLA
or the Sale Site MLA, as applicable.
“Bankruptcy” means a proceeding, whether voluntary or involuntary, under the
federal bankruptcy laws, a foreclosure, an assignment for the benefit of
creditors, trusteeship, conservatorship or other proceeding or transaction
arising out of the insolvency of a Person or any of its Affiliates or involving
the complete or partial exercise of a creditor’s rights or remedies in respect
of payment upon a breach or default in respect of any obligation.
“CA/NV Closing Condition” means the closing condition, applicable only to the
CA/NV Sites, set forth in Section 10.5 (with respect to the Initial Closing) or
Section 2.6(b)(ii) (with respect to the CA/NV Subsequent Closing).
“CA/NV Consent and Acknowledgement” means a consent and acknowledgment from the
CA/NV Counterparty which shall contain the CA/NV Counterparty’s agreement and
consent to, and acknowledgment and confirmation of, the matters set forth on
Schedule 1.

4

--------------------------------------------------------------------------------




“CA/NV Counterparty” means the Ground Lessor under the CA/NV Master Lease,
together with its successors and assigns.
“CA/NV Final Date” means the date that is 180 days after the date of this
Agreement.
“CA/NV Ground Lease” means the ground lease, sublease, easement, license or
other agreement pursuant to which the CA/NV Counterparty or the applicable
T-Mobile Contributor holds its leasehold or subleasehold interest, leasehold or
subleasehold estate, easement, license, sublicense or other interest in the
CA/NV Sites.
“CA/NV Inclusion” means the satisfaction or waiver of the CA/NV Closing
Condition and the inclusion of the CA/NV Sites in the transactions contemplated
by this Agreement at the Applicable Closing Date for the CA/NV Sites.
“CA/NV Master Lease” means that certain Lease and Sublease, dated December 14,
2000, by and between SBC Tower Holdings LLC, as landlord, and T-Mobile West LLC
(as successor in interest to the original tenant under such lease), as tenant,
as amended, modified or supplemented from time to time.
“CA/NV Site Agreements” has the meaning set forth in Section 5.19.
“CA/NV Sites” means the Sale Sites set forth in Part A of Schedule 5 as “CA/NV
Sites”, including the Included Property related thereto, other than any such
sites designated following the Signing Date as Excluded Sites in accordance with
the terms of this Agreement (in each case from and after the date of such
designation).
“CA/NV Subsequent Closing” has the meaning set forth in Section 2.6(b).
“CA/NV Subsequent Closing Date” has the meaning set forth in Section 2.6(b).
“Casualty Site” means a Portfolio Site with respect to which (i) a casualty,
condemnation or other taking, foreclosure, deed in lieu of foreclosure or
similar proceeding involving a Lien or Ground Lessor Mortgage has occurred prior
to the Applicable Closing Date that renders the Tower on such Site unusable as a
communications tower or that otherwise materially impairs the value of such Site
or (ii) a notice of condemnation or other taking, foreclosure, deed in lieu of
foreclosure or similar proceeding involving a Lien or Ground Lessor Mortgage
that is reasonably likely to render the Tower on such Site unusable as a
communications tower or otherwise materially impair the value of such Site has
been received prior to the Applicable Closing Date.
“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, liabilities, losses, adjustments, costs and
expenses (including those for bodily injury (including death) and property
damage (including the loss of use thereof) and reasonable attorneys’ and
accountants’ fees and expenses).
“Closing” means the Initial Closing, the CA/NV Subsequent Closing, a Conversion
Closing or a Technical Closing.

5

--------------------------------------------------------------------------------




“Closing Assignable Site Price” means an amount for each Assignable Site equal
to the product of (i) the Closing Total TCF for such Assignable Site multiplied
by (ii) the TCF Multiple.
“Closing Date” means the date on which a Closing occurs.
“Closing Lease Site Rent” has the meaning set forth in Section 3.2(a).
“Closing Managed Site Consideration” has the meaning set forth in Section
3.2(c).
“Closing Total Consideration” means the sum of (i) the Closing Lease Site Rent
for all Lease Sites, plus (ii) the Closing Assignable Site Price for all
Assignable Sites, plus (iii) the Closing Managed Site Consideration for all
Managed Sites.
“Closing Total TCF” means, with respect to each Portfolio Site, the sum of (i)
the TCF for such Portfolio Site, as set forth on the Site List, plus (ii) the
Supplemental TCF for such Portfolio Site, as set forth on the Updated Site List.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral Agreements” means the following documents: (i) the MPL, (ii) the
MLAs, (iii) the Site Lease Agreements and Memoranda of Site Lease Agreements,
(iv) the Tower Operator General Assignment and Assumption Agreement, (v)
Management Agreement, (vi) the Transition Services Agreement, (vii) the Paying
Agent Agreement, (viii) the T-Mobile Internal Transfers Agreement, (ix) the
T-Mobile SPE Separateness Agreements and (x) any other agreements, certificates
and documents entered into in connection with the transactions contemplated by
this Agreement or the Collateral Agreements.
“Collocation Agreement” means an agreement (other than the MPL) pursuant to
which a T‑Mobile Party or a T‑Mobile SPE (or any Affiliate thereof), as lessor,
sublessor, licensor or sublicensor, rents space to a third party at any Site
(including space on a Tower), including all amendments, modifications,
supplements, assignments, guaranties and side letters related thereto.
“Collocation Operations” means the operations of the T‑Mobile Contributors and
their respective Affiliates of (i) marketing available capacity at any Site to
wireless communications services providers, (ii) administering the Collocation
Agreements (including any Master Collocation Agreements) with such wireless
communications services providers and (iii) managing the use and occupancy of
the Sites by the T‑Mobile Contributors and their respective Affiliates and the
Tower Subtenants.
“Communications Equipment” means, as to any Site, all equipment and other
equipment installed at (i) the T-Mobile Collocation Space and (ii) any other
portion of the Site with respect to a Tower Subtenant, for the provision of
current or future communication services, including voice, video, internet and
other data services.  Such “Communications Equipment” shall include switches,
antennas, including microwave antennas, panels, conduits, flexible transmission
lines, cables, radios, amplifiers, filters, interconnect transmission equipment
and all associated software and hardware, and will include any modifications,
replacements and upgrades to such equipment.

6

--------------------------------------------------------------------------------




“Competing Transaction” has the meaning set forth in Section 9.12(a).
“Confidentiality Agreement” means the Non-Disclosure Agreement dated April 17,
2012, between T‑Mobile and Crown Castle International LLC.
“Confirmatory Assignments” has the meaning set forth in Section 2.8(c).
“Contributable Site” has the meaning set forth in Section 4.1(a).
“Contribution Exception” means, with respect to any MPL Site, any Authorization
that must be obtained or satisfied in order for the applicable T‑Mobile
Contributor to contribute, convey, assign, transfer and deliver the Included
Property and the related Collocation Agreements of such MPL Site to the
applicable T‑Mobile SPE without breach of Law or contract.
“Conversion Closing” has the meaning set forth in Section 2.6(c).
“Conversion Closing Date” means, with respect to each Conversion Closing, the
date on which such Conversion Closing is deemed to have occurred under Section
2.6(c).
“Corrective Assignment” has the meaning set forth in Section 2.8(d).
“Crown” has the meaning set forth in the preamble.
“Crown Disclosure Letter” means the disclosure letter delivered by Crown to the
T‑Mobile Parties prior to the execution and delivery of this Agreement.
“Crown Indemnified Parties” means Crown, the Tower Operator and the Sale Site
Subsidiaries (after the Initial Closing), and each of their respective
Affiliates, together with their respective members, managers and
Representatives.
“Crown Proposed Site Designation” has the meaning set forth in Section 3.3(a).
“Crown Proposed TCF” has the meaning set forth in Section 3.3(a).
“Crown Site Report” has the meaning set forth in Section  3.3(a).
“Damaged Site” has the meaning set forth in Section 4.6(b).
“Deferred Managed Site Consideration” means, with respect to each Managed Site,
an amount equal to 10% of the product of (i) (a) prior to the determination of
the Final Total TCF for such Site in accordance with Section 3.3, the Closing
Total TCF for such Site, and (b) after the determination of the Final Total TCF
for such Site, the Final Total TCF for such Site, multiplied by (ii) the TCF
Multiple.
“De Minimis Claim” has the meaning set forth in Section 12.5(a).
“Environmental Law” means any federal, state or local statute, Law, ordinance,
code, rule, regulation, order or decree, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or
public or workplace health and safety as

7

--------------------------------------------------------------------------------




may now or at any time hereafter be in effect, including the following, as same
may be amended or replaced from time to time, and all regulations promulgated
under or in connection with the Superfund Amendments and Reauthorization Act of
1986; CERCLA; The Clean Air Act; The Clean Water Act; The Toxic Substances
Control Act; The Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act; The Hazardous Materials Transportation Act; and
The Occupational Safety and Health Act of 1970.
“Equipment” means all physical assets (other than real property and interests in
real property) located at the applicable Site on, in or attached to the Land,
Improvements or Towers. With respect to any item of or interest in real property
at any Site, any fixture (other than Towers) attached to that real property is
“Equipment” related thereto. “Equipment” does not include any intellectual
property or intangible rights or Excluded Equipment.
“Exception” means a Contribution Exception, Leasing Exception or Assignment
Exception.
“Excluded Assets” means the following:
(i)
all Excluded Equipment and Excluded Sites;

(ii)
any of the T‑Mobile Contributors’ or the T‑Mobile SPEs’ right, title or interest
in, to and under the Land, other than any fee, leasehold or other interest in
such Land granted or transferred to the Tower Operator pursuant to the MPL or
the Sale Site Subsidiaries pursuant to this Agreement and the Collateral
Agreements;

(iii)
except as otherwise expressly provided in this Agreement (including with respect
to any Governmental Approvals constituting Tower Related Assets), any and all
licenses granted by the FCC or any other Governmental Authority to the T‑Mobile
Contributors or their respective Affiliates;

(iv)
any Accounts Receivable or other receivables of the T‑Mobile Contributors, the
T‑Mobile SPEs or the Sale Site Subsidiaries or their respective Affiliates under
any Collocation Agreement accruing as to periods ending prior to the Applicable
Closing Date (for the avoidance of doubt, the foregoing shall not include any
receivables or revenue (including site rental revenue, collocation revenue and
prepaid rent) relating to or for events and periods and portions thereof on and
subsequent to the Applicable Closing Date);

(v)
any intellectual property of the T‑Mobile Contributors, the T‑Mobile SPEs or the
Sale Site Subsidiaries or their respective Affiliates;

(vi)
any condemnation or eminent domain proceeds with respect to a taking of any
Excluded Site;

(vii)
any Tower Bonds;








8

--------------------------------------------------------------------------------




(viii)
except as otherwise expressly provided in this Agreement, any cash, cash
equivalents or marketable securities and all rights to any bank accounts of the
T‑Mobile Contributors or the T‑Mobile SPEs or their respective Affiliates;

(ix)
any Claims of T‑Mobile and its Affiliates in respect of any Excluded Asset or
Excluded Liability, including Claims against SMS, Michael Flynn or Cingular
Wireless, LLC, its Affiliates or any other Person in connection with the SMS
Litigation;

(x)
any rights to refunds or credits of Taxes relating to the periods before the
Applicable Closing Date or with respect to which T‑Mobile or its Affiliates have
made any payments, in each case to the extent the Taxes have not been
indemnified by Crown or Tower Operator; and

(xi)
for the avoidance of doubt, the SMS Dispute Sites and applicable Tower Related
Assets and Collocation Agreements.

“Excluded Equipment” means (i) any Equipment located at any Site as of the
Applicable Closing Date used in connection with the occupancy of and operations
at the T‑Mobile Collocation Space by the T‑Mobile Contributors or any of their
respective Affiliates pursuant to the MLAs, including all of the Equipment
described on the attached Schedule 2, other than any such Equipment actively
used by the T‑Mobile Contributors exclusively in connection with the operation
or maintenance of the Towers on the Applicable Closing Date (and not in
connection with any of their other businesses or as support for any of their
Communications Equipment on the Towers) and (ii) any Equipment belonging to
Tower Subtenants or any other third Person, including any contractor.
“Excluded Liabilities” means all Liabilities of the T-Mobile Parties, the
T-Mobile SPEs or the Sale Site Subsidiaries or any of their respective
Affiliates, other than Post-Closing Liabilities. “Excluded Liabilities” shall
include the following: (i) any Liability of the T‑Mobile Parties or the T‑Mobile
SPEs or any of their respective Affiliates to their employees in their capacity
as employers or under any employee benefits or similar plans; (ii) any Liability
based upon, resulting from, related to or arising out of (a) any Excluded Asset,
the ownership of any Excluded Asset or the realization of the benefits of any
Excluded Asset, (b) the operation, use or occupancy by the T‑Mobile Parties or
the T‑Mobile SPEs or any of their respective Affiliates of any properties or
assets other than the Included Property of the Sites or the conduct by the
T‑Mobile Parties or T‑Mobile SPEs or any of their respective Affiliates of any
business or operations other than the operation, use or occupancy of the
Included Property of the Sites or (c) the SMS Litigation; (iii) T-Mobile’s Share
of Transaction Revenue Sharing Payments; (iv) any indebtedness of any T‑Mobile
Party or any T‑Mobile SPE or any of their respective Affiliates; (v) any
Liability for any fees or expenses incurred by any T‑Mobile Party or T‑Mobile
SPE or any of their respective Affiliates (including the fees and expenses of
legal counsel, any accountant, auditor, broker, financial advisor or consultant
retained by them or on their behalf) in connection with the preparation,
negotiation, execution and delivery of this Agreement or the Collateral
Agreements or the transactions contemplated hereby or thereby; (vi) any Accounts
Payable; and (vii) except as otherwise expressly provided in this Agreement, the
MPL and the MLAs, any Taxes of any T‑Mobile Party or T‑Mobile SPE or any of
their respective Affiliates.

9

--------------------------------------------------------------------------------




“Excluded Site” means, at any time of determination, any Portfolio Site
designated as an “Excluded Site” in accordance with the terms of this Agreement.
“Excluded Site Collocation Payments” means, with respect to any Site that is
re-designated as an Excluded Site in accordance with this Agreement, any amounts
paid to or received by Crown, the Tower Operator or any Sale Site Subsidiary
from and after the Applicable Closing Date (and which are not subject to refund
or risk of loss or forfeiture) with respect to such Site (including any payments
received by Crown, the Tower Operator or any Sale Site Subsidiary from and after
the Applicable Closing Date under any Collocation Agreement or the MLA for such
Site).
“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.
“Final Assignable Site Price” means an amount for each Assignable Site equal to
the product of (i) the Final Total TCF for such Assignable Site multiplied by
(ii) the TCF Multiple.
“Final Closing Date” has the meaning set forth in Section 2.7(e).
“Final Lease Site Rent” means an amount for each Lease Site equal to the product
of (i) the Final Total TCF for such Lease Site multiplied by (ii) the TCF
Multiple.
“Final Managed Site Consideration” means an amount for each Managed Site equal
to (i) 90% of (ii) the product of (x) the Final Total TCF for such Managed Site
multiplied by (y) the TCF Multiple.
“Final Payment Date” has the meaning set forth in Section 3.4(a).
“Final Site Designation” means, with respect to each Portfolio Site, the Site
Designation of such Portfolio Site as determined in accordance with Section 3.3
or, if applicable, Section 4.4(b).
“Final Total Consideration” means the sum of (i) the Final Lease Site Rent for
all Lease Sites, plus (ii) the Final Assignable Site Price for all Assignable
Sites, plus (iii) the Final Managed Site Consideration for all Managed Sites
less (iv) if the CA/NV Inclusion occurs at the CA/NV Subsequent Closing Date,
$100,000,000.
“Final Total TCF” means, with respect to each Portfolio Site, the Final Total
TCF as determined in accordance with Section 3.3.
“FIRPTA Certificate” has the meaning set forth in Section 10.3(c)(vi).
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications and other authorizations to, from or with any Governmental
Authority.

10

--------------------------------------------------------------------------------




“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency or
any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.
“Ground Lease” means, (i) as to any Leased Site other than a CA/NV Site, the
ground lease, sublease or any easement, license or other agreement pursuant to
which a T‑Mobile Contributor, a T‑Mobile SPE or a Sale Site Subsidiary holds a
leasehold or subleasehold interest, leasehold or subleasehold estate, easement,
license, sublicense or other interest in such Site, together with any extensions
of the term thereof (whether by exercise of any right or option contained
therein or by execution of a new ground lease or other instrument providing for
the use of such Site), and including all amendments, modifications, supplements,
assignments, guarantees, side letters and other documents related thereto or
(ii) as to each CA/NV Site, both the CA/NV Master Lease and the CA/NV Ground
Lease.
“Ground Lessor” means, as to any Leased Site, the “lessor”, “sublessor”,
“landlord”, “licensor”, “sublicensor” or similar Person under the related Ground
Lease.
“Ground Lessor Estoppel” means, (i) with respect to a Ground Lease other than
the CA/NV Master Lease, an estoppel agreement from the Ground Lessor thereunder,
for the benefit of the Tower Operator, its successors and assigns, in form and
substance reasonably satisfactory to Crown and the Tower Operator; provided that
with respect to any Site in respect of which (a) the T-Mobile Contributors have
been given notice that Unison Site Management, LLC, Wireless Capital Partners,
LLC, Capital Communications Group, LLC, the respective Affiliates of such
Persons or any other Person in a similar wireless communications site
acquisition business (each, a “Lease Buyout Firm”) has acquired an interest in
or assignment of the ground rent payable under a Ground Lease with respect to
such Site (but not the fee simple interest of the related Ground Lessor in such
Site) and (b) the T-Mobile Contributors have made ground rent payments under
such Ground Lease with respect to such Site to such Lease Buyout Firm, such
Lease Buyout Firm shall be deemed the sole Ground Lessor under the Ground Lease
for purposes of obtaining a Ground Lessor Estoppel and (ii) with respect to the
CA/NV Master Lease, the CA/NV Consent and Acknowledgement.
“Ground Lessor Mortgage” means any mortgage, deed of trust or similar Lien
encumbering the interest of a Ground Lessor that is superior to the interest of
a T‑Mobile Contributor in a Leased Site and that exists prior to the Applicable
Closing Date.
“Hazardous Material” means and includes petroleum products, flammable
explosives, radioactive materials, asbestos or any material containing asbestos,
polychlorinated biphenyls, or any hazardous, toxic or dangerous waste, substance
or material defined as such (or any similar term) or regulated by, in or for the
purposes of Environmental Laws, including Section 101(14) of CERCLA.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

11

--------------------------------------------------------------------------------




“Improvements,” as to any Site, has the meaning set forth in the MPL.
“Included Collocation Agreements” means all Collocation Agreements entered into
prior to and in effect as of the Signing Date under which the unconditional
obligation to pay regular recurring rent (determined as of the Initial Closing
Date) begins prior to the six-month anniversary of the Initial Closing Date (it
being understood and agreed that such Included Collocation Agreements may
contain customary conditions that are contained in customary collocation
agreements so long as the satisfaction of such conditions is solely under the
control of the lessor thereunder and are likely to be satisfied in a timely
manner prior to the date such regular recurring rent is to be paid).
“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the interest in any Ground Lease), (ii) the Tower located
on such Site (including the T‑Mobile Collocation Space) and (iii) the related
Equipment, Improvements (excluding T‑Mobile Improvements and any Tower
Subtenant’s Improvements) and the Tower Related Assets with respect to such
Site.
“Included Supplemental Collocation Agreements” means all Supplemental
Collocation Agreements under which the unconditional obligation to pay regular
recurring rent (determined as of the Initial Closing Date) begins prior to the
six-month anniversary of the Initial Closing Date (it being understood and
agreed that such Included Supplemental Collocation Agreements may contain
customary conditions that are contained in customary collocation agreements so
long as the satisfaction of such conditions is solely under the control of the
lessor thereunder and are likely to be satisfied in a timely manner prior to the
date such regular recurring rent is to be paid).
“Indemnified Party” has the meaning set forth in Section 12.3(a).
“Indemnifying Party” has the meaning set forth in Section 12.3(a).
“Indemnity Period” means the period during which a claim for indemnification may
be asserted pursuant to Article 12 by an Indemnified Party.
“Independent Managers” means, with respect to each T‑Mobile SPE, the Independent
Manager or Managers as defined in the T-Mobile SPE LLC Agreement for such
T‑Mobile SPE.
“Initial Closing” has the meaning set forth in Section 2.6(a).
“Initial Closing Date” means the date on which the Initial Closing occurs.
“Interest Rate” has the meaning set forth in Section 3.4(a).
“Joinder Agreement” means a Joinder Agreement, in substantially the form
attached as Exhibit G, to be executed by each T‑Mobile SPE, each Sale Site
Subsidiary and the Tower Operator at the Initial Closing, pursuant to which each
T‑Mobile SPE, each Sale Site Subsidiary and the Tower Operator shall agree to
become bound by the terms and conditions of this Agreement.

12

--------------------------------------------------------------------------------




“Land” means the Owned Sites Land and the Leased Sites Land.
“Law” means any statute, rule, code, regulation, ordinance or Order of, or
issued by, any Governmental Authority.
“Laws Related to Electromagnetic Radiation” means all Laws (including FCC
guidelines and safety limits related thereto) related to radio frequency
emissions, microwave emissions or any other type of electromagnetic radiation.
“Lease” means (i) with respect to the Included Property of a Site (other than
any Tower Related Assets), the act of leasing, subleasing or otherwise granting
to the Tower Operator by the applicable T-Mobile SPE the right to use such
Included Property and (ii) with respect to any Tower Related Assets related to a
Site, the act of assigning or otherwise granting to the Tower Operator by the
applicable T-Mobile SPE the right to use such Tower Related Assets, in each case
pursuant to the MPL or the Management Agreement, as applicable.
“Leased Sites” means all Sites that are not Owned Sites, including all the MPL
Sites, the CA/NV Sites and the other Sale Sites set forth in Part B of
Schedule 5 as “Leased Sites”, including the Included Property related thereto.
“Leased Sites Land” means the tracts, pieces or parcels of land leased from the
Ground Lessor by the T‑Mobile Contributors, the T‑Mobile SPEs or the Sale Site
Subsidiaries on which Towers are located, together with all easements, rights of
way and other rights appurtenant thereto.
“Lease Site” has the meaning set forth in Section 4.1(b).
“Leasing Exception” means, with respect to any MPL Site, any Authorization that
must be obtained or satisfied in order for a T‑Mobile SPE to Lease the Included
Property and assign the Collocation Agreements of such MPL Site to the Tower
Operator, in each case without breach of Law or contract.
“Legal Action” means, with respect to any Person, any and all litigation or
legal or other pending actions, arbitrations, claims, investigations,
proceedings (including condemnation proceedings) at Law or in equity, whether or
not purported to be brought on behalf of such Person, affecting such Person or
any of such Person’s business, property or assets.
“Liabilities” means, with respect to any Person, any and all debts (including
interest thereon and any prepayment penalties applicable thereto), obligations,
liabilities and Claims, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, known or unknown,
whenever or however arising (including whether arising out of any contract or
tort based on negligence or strict liability) and whether or not the same would
be required by GAAP to be reflected in such Person’s consolidated financial
statements or disclosed in the notes thereto.
“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.

13

--------------------------------------------------------------------------------




“Managed MPL Site” means, at any time of determination, any MPL Site that is a
Non-Contributable Site or a Pre-Lease Site.
“Managed Sale Site” means, at any time of determination, any Sale Site that is a
Non-Assignable Site.
“Managed Site” means a Managed MPL Site or a Managed Sale Site.
“Management Agreement” has the meaning set forth in the recitals.
“Master Collocation Agreement” means a Collocation Agreement that permits a
Tower Subtenant to occupy space (including on a Tower) at more than one site,
which may include sites that are not the subject of the transaction contemplated
by this Agreement or the Collateral Agreements.
“Material Adverse Effect” means any state of facts, change, effect, condition,
development, event or occurrence that is materially adverse to the assets,
financial condition or results of operations of the Included Property of the
Sites, taken as a whole, except to the extent resulting from or relating to (i)
changes to the wireless communications industry in the United States generally
or the communications tower ownership, operation, leasing, management and
construction business in the United States generally, (ii) the announcement or
disclosure of the transactions contemplated by this Agreement, (iii) general
economic, regulatory or political conditions in the United States or changes or
developments in the financial or securities markets, (iv) changes in GAAP or
their application, (v) acts of war, military action, armed hostilities or acts
of terrorism, (vi) changes in Law, or (vii) the taking of any action by any
Person which is required to be taken pursuant to the terms of this Agreement,
unless any of the facts, changes, effects, conditions, developments or
occurrences set forth in clauses (i), (iii) or (v) hereof disproportionately
impacts or affects the Included Property of the Sites, taken as a whole, as
compared to other similar portfolios of communications towers.
“Material Agreement” means each Ground Lease, Collocation Agreement and each
other material agreement to which any T-Mobile Party, any T-Mobile SPE or any
Sale Site Subsidiary or any of their respective Affiliates is a party relating
to the Sites or the Included Property, including, in each case, all amendments,
modifications, supplements, assignments, guarantees, side letters and other
documents related thereto.
“Material Site Non-Compliance Issue” means a Site where a Party has received
written notice from a Governmental Authority that such Site was not constructed
in compliance with the National Environmental Policy Act of 1970 (“NEPA”) or the
National Historic Preservation Act of 1966 (“NHPA”) and, as of the date of such
notice, such Site is in material non-compliance with NEPA or NHPA, and the
reasonably anticipated cost of remedying such non-compliance exceeds $250,000
per Site.
“Material Site Title Issue” means (i) with respect to any Leased Site, that none
of the T‑Mobile Contributors or the T‑Mobile SPEs holds a leasehold interest in
such Site or an easement, license, permit or similar agreement to operate such
Site or such other possessory interest in such Site or (ii) with respect to any
Owned Site, that none of the T-Mobile Contributors or the Sale Site Subsidiaries
holds a fee simple interest in such Site.

14

--------------------------------------------------------------------------------




“Membership Interest Assignment and Assumption Agreement” has the meaning set
forth in Section 2.2(d).
“Memorandum of Site Lease Agreement” means, as to any Site, a Memorandum of Site
Lease Agreement in substantially the form attached to the MLAs.
“Minimum Contributable Site and Assignable Site Closing Condition” means that
the aggregate TCF, as set forth on the Site List, and the aggregate Supplemental
TCF, as set forth on the Updated Site List, for all Contributable Sites and
Assignable Sites is at least equal to the Target Contributable Site and
Assignable Site TCF; provided, however, that (i) solely for purposes of Section
10.4, if the CA/NV Inclusion does not occur at the Initial Closing, the TCF and
Supplemental TCF of all CA/NV Sites shall be excluded for purposes of
determining whether the Minimum Contributable Site and Assignable Site Closing
Condition has been satisfied as of the Initial Closing Date and (ii) if the
CA/NV Inclusion occurs but the CA/NV Closing Condition was not satisfied at time
of such occurrence, the TCF and Supplemental TCF of all CA/NV Sites shall be
excluded for purposes of determining whether the Minimum Contributable Site and
Assignable Site Closing Condition has been satisfied at such time.
“Minimum Lease Site and Assignable Site Closing Condition” means that the
aggregate TCF, as set forth on the Site List, and the aggregate Supplemental
TCF, as set forth on the Updated Site List, is at least equal to the Target
Lease Site and Assignable Site TCF; provided, however, that (i) solely for
purposes of Section 10.4, if the CA/NV Inclusion does not occur at the Initial
Closing, the TCF and Supplemental TCF of all CA/NV Sites shall be excluded for
purposes of determining whether the Minimum Lease Site and Assignable Site
Closing Condition has been satisfied as of the Initial Closing Date and (ii) if
the CA/NV Inclusion occurs but the CA/NV Closing Condition was not satisfied at
time of such occurrence, the TCF and Supplemental TCF of all CA/NV Sites shall
be excluded for purposes of determining whether the Minimum Lease Site and
Assignable Site Closing Condition has been satisfied at such time.
“MLAs” means the MPL Site MLA and Sale Site MLA.
“MPL” has the meaning set forth in the recitals.
“MPL Site MLA” has the meaning set forth in the recitals.
“MPL Sites” means the Portfolio Sites set forth in Schedule 3, including the
Included Property related thereto, other than any such sites designated
following the Signing Date as Excluded Sites in accordance with the terms of
this Agreement (in each case from and after the date of such designation) and
any MPL Sites that are designated as “Sale Sites” in accordance with Section
4.8.
“Multiple Site Ground Lease” means any Ground Lease applicable to multiple
Towers, where at least one of those Towers is located on a Site and at least one
of the Towers is not located on a Site.
“Names” means, collectively, all names, marks, trade names and trademarks,
whether or not registered.

15

--------------------------------------------------------------------------------




“Non-Assignable Site” means any Sale Site that (i) is not an Assignable Site or
(ii) is deemed not to be an Assignable Site in accordance with Section 4.5. If
the CA/NV Closing Condition is not satisfied and Crown does not designate the
CA/NV Sites as Excluded Sites under this Agreement, each CA/NV Site shall be
deemed, subject to the terms and conditions of this Agreement, to be a
Non-Assignable Site until the CA/NV Consent and Acknowledgement has been
received by Crown and all other Assignments Exceptions applicable to such CA/NV
Site have been cured.
“Non-Compliant Site” means a Portfolio Site that is subject to a Material Site
Non-Compliance Issue or a Material Site Title Issue.
“Non-Contributable Site” means any MPL Site that (i) is not a Contributable Site
or (ii) is deemed not to be a Contributable Site in accordance with Section 4.5.
“Non-Disturbance Agreement” means, as to a Ground Lease for a Site that is
subject to a Ground Lessor Mortgage, a non-disturbance agreement from the lender
with respect to such Ground Lessor Mortgage, in form and substance reasonably
satisfactory to Crown, the Tower Operator and, after the Initial Closing, the
Sale Site Subsidiaries.
“Non-Surviving Representations and Warranties” means the representations and
warranties set forth in Section 5.3(d), Section 5.4(c), Section 5.5 (other than
Section 5.5(d)), Section 5.7, Section 5.8, Section 5.11, Section 5.13, Section
7.3, Section 7.4, Section 7.5 and Section 7.7.
“Notice of Dispute” has the meaning set forth in Section 4.4(a).
“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority of competent jurisdiction.
“Owned Sites” means the Sale Sites set forth in Part C of Schedule 5, including
the Included Property related thereto.
“Owned Sites Land” means the tracts, pieces or parcels of land of Owned Sites on
which Towers are located, together with all easements, rights of way and other
rights appurtenant thereto.
“Parent Indemnity Agreement” has the meaning set forth in Section 2.2(k).
“Party” or “Parties” has the meaning set forth in the preamble.
“Paying Agent” has the meaning set forth in the recitals.
“Paying Agent Agreement” means a Paying Agent Agreement, in substantially the
form attached as Exhibit H, to be executed by the T-Mobile Contributors, the
T-Mobile SPEs, the Tower Operator and the Paying Agent.

16

--------------------------------------------------------------------------------




“Permitted Encumbrances” means, collectively, (i) Liens in respect of property
Taxes or similar assessments, governmental charges or levies that relate solely
to the interests of any Ground Lessor in a Site and are not, in the aggregate
for all Sites, in excess of $10,000,000 or are not yet due and payable, (ii)
Liens of landlords, laborers, shippers, carriers, warehousemen, mechanics,
materialmen, repairmen and other like Liens imposed by Law that relate solely to
the interests of a Ground Lessor or a Tower Subtenant in a Site and arise in the
ordinary course of business and secure obligations that are not yet due and
payable, (iii) any easements, rights of public utility companies, rights-of-way,
covenants, conditions, licenses, restrictions, reservations of mineral rights
(with surface rights being waived) or similar non-monetary encumbrances that do
not impair the use or operation of the applicable Site as a communications tower
facility, including the rental of such Site to Tower Subtenants, (iv) rights of
tenants in possession of the applicable Site pursuant to Collocation Agreements,
(v) the Ground Leases, (vi) agreements with Governmental Authorities related to
the construction, use or operation of a Site, (vii) Zoning Laws and all other
Laws related to the use and operation of communications towers similar to the
Towers, (viii) Ground Lessor Mortgages, (ix) Collocation Agreements and (x)
without limiting the foregoing, such other matters filed in the public real
estate records that do not materially impair the use or operation of such Site
as a communication tower facility, including the rental of such Site to Tower
Subtenants.
“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.
“Portfolio Sites” means the 7,180 wireless communications sites comprising
T‑Mobile’s entire tower portfolio set forth on Schedule 4. Any Portfolio Site
will be designated either as an MPL Site, a Sale Site or an Excluded Site in
accordance with this Agreement.
“Post-Closing Liabilities” means all Liabilities that relate to or arise out of
or in connection with the operation, use or occupancy of the Included Property
of any Site after the Applicable Closing Date, but, with respect to any MPL
Site, prior to the expiration or earlier termination of the MPL, including all
such payment and performance obligations due under any Ground Lease (other than
T-Mobile’s Share of Transaction Revenue Sharing Payments) or Collocation
Agreement after the Applicable Closing Date.
“Pre-Closing Liabilities” means all Excluded Liabilities that relate to or arise
out of or in connection with the operation, use or occupancy of the Included
Property of any Site prior to the Applicable Closing Date (whether or not
asserted as of or prior to the Applicable Closing Date), including all such
payment and performance obligations due under any Ground Lease or Collocation
Agreement prior to the Applicable Closing Date. For the avoidance of doubt, the
physical condition of any Site, Tower or Equipment prior to or as of the
Applicable Closing Date, in and of itself, shall not be deemed to constitute a
Pre-Closing Liability.
“Pre-Closing Liabilities Deductible” has the meaning set forth in Section
12.5(a).
“Pre-Lease Site” means any Contributable Site that has an unsatisfied or
unaddressed Leasing Exception.

17

--------------------------------------------------------------------------------




“Representations and Warranties Deductible” has the meaning set forth in
Section 12.5(a).
“Representatives” means, with respect to a Person, its directors, officers,
employees, attorneys, accountants, consultants, bankers, financing sources,
financial advisers and any other professionals or agents acting on behalf of any
such Person.
“Required Financial Statements” has the meaning set forth in Section 9.16.
“Sale Site MLA” has the meaning set forth in the recitals.
“Sale Sites” means the Portfolio Sites set forth in Schedule 4 and any MPL Sites
that are designated as “Sale Sites” in accordance with Section 4.8, in each case
including the Included Property relating thereto, other than any such sites
designated following the Signing Date as Excluded Sites in accordance with the
terms of this Agreement (in each case from and after the date of such
designation).
“Sale Site Subsidiary” has the meaning set forth in the recitals.
“Sale Site Subsidiary Certificate of Formation” has the meaning set forth in
Section 2.1(d).
“Sale Site Subsidiary Interests” has the meaning set forth in Section 2.2(d).
“Sale Site Subsidiary LLC Agreement” has the meaning set forth in Section
2.1(d).
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning set forth in Section 7.5.
“Settlement Firm” means Ernst & Young LLP, or if such firm is unable or
unwilling to serve as Settlement Firm, such other nationally recognized
independent auditing firm (other than any accounting firms regularly engaged by
Crown or the T‑Mobile Parties or any of their respective Affiliates) that Crown
and the T‑Mobile Parties may agree upon in writing and, includes, in each case,
any legal counsel hired by such firm.
“Settlement Firm Site Report” has the meaning set forth in Section 3.3(c).
“Shared Site” means a Site where the applicable T‑Mobile Contributor’s interest
therein is shared, as to any real property interest, with another Person who is
not a T‑Mobile Contributor and whose interest shall not be Leased to the Tower
Operator pursuant to the MPL.
“Signing Date” has the meaning set forth in the preamble.
“Site Designation” means, with respect to any Portfolio Site, the designation of
such Portfolio Site into one or more of the following categories of Sites: (i) a
Lease Site, (ii) a Pre-Lease Site, (iii) a Non-Contributable Site, (iv) an
Assignable Site, (v) a Non-Assignable Site, (vi) a CA/NV Site, (vii) an Excluded
Site, (viii) a Special Zoning Site, (ix) a Casualty Site, (x) a

18

--------------------------------------------------------------------------------




Damaged Site, (xi) a Shared Site, (xii) a Non-Compliant Site subject to a
Material Site Non-Compliance Issue, (xiii) a Non-Compliant Site subject to a
Material Site Title Issue, (xiv) a Portfolio Site that is governed by a Multiple
Site Ground Lease, (xv) a Portfolio Site that is subject to Transaction Revenue
Sharing Payments or (xvi) a Portfolio Site at which space is occupied by a Tower
Subtenant under a Master Collocation Agreement. Sites can have more than one
designation (such as a CA/NV Site that is a Non-Assignable Site), as applicable.
“Site Designation Pre-Closing Dispute” has the meaning set forth in Section
4.4(a).
“Site Lease Agreement” means, as to any Site, a supplement to the applicable
MLA, in substantially the form attached to the applicable MLA.
“Site List” means Schedule 6.
“Site Non-Compliance Agreement Notice” has the meaning set forth in Section
4.9(a).
“Site Non-Compliance Dispute Notice” has the meaning set forth in Section
4.9(a).
“Site Non-Compliance Notice” has the meaning set forth in Section 4.9(a).
“Sites” means the MPL Sites and the Sale Sites, but excludes any Portfolio Sites
designated as Excluded Sites in accordance with the terms of this Agreement (in
each case from and after the date of such designation).
“SMS” means, collectively, Site Management Solutions, Inc. and Site Management
Services, Inc.
“SMS Dispute Sites” means the Sites listed on Schedule 7.
“SMS Litigation” means the action pending in the San Diego County Superior
Court, titled Site Management Services, Inc., et al., v. Cingular Wireless, LLC,
et al., and related actions, Case No. GIC852215.
“Special Zoning Site” means a Site that (i) received a zoning variance,
exemption or other Order which permits its current use, (ii) would lose such
variance, exemption or other Order if the Included Property of such Site were to
be Leased to the Tower Operator or transferred to the Sale Site Subsidiaries in
the manner contemplated by this Agreement, and (iii) would not lose such
variance, exemption or other Order if the Included Property of such Site were
retained by the T‑Mobile Contributors and managed by the Tower Operator or the
Sale Site Subsidiaries in accordance with the terms of the Management Agreement.
“Specified Representations and Warranties” means the representations and
warranties set forth in Section 5.1, Section 5.2, Section 5.9, Section 5.14,
Section 5.15, Section 5.19, Section 6.1, Section 6.2, Section 7.1, Section 7.2,
Section 7.6, Section 7.9, Section 7.11, Section 8.1, Section 8.2 and
Section 8.3.

19

--------------------------------------------------------------------------------




“Subsidiary” of a Person means any other Person the financial condition or
results of operations of which would be required by GAAP to be reflected in the
consolidated financial statements of the first Person.
“Subsequent Closing CA/NV Consideration” means, with respect to any CA/NV Site,
if the CA/NV Inclusion does not occur at the Initial Closing with respect to
such CA/NV Site but occurs at the CA/NV Subsequent Closing and (i) such CA/NV
Site is an Assignable Site at the CA/NV Subsequent Closing, an amount for such
CA/NV Site equal to the product of (a) the Closing Total TCF for such CA/NV Site
multiplied by (b) the TCF Multiple or (ii) if such CA/NV Site is a
Non-Assignable Site at the CA/NV Subsequent Closing, an amount for such CA/NV
Site equal to 90% of the product of (a) the Closing Total TCF for such CA/NV
Site multiplied by (b) the TCF Multiple.
“Subsequent Closing Total CA/NV Consideration” means (a) the sum of the
Subsequent Closing CA/NV Consideration for all CA/NV Sites less (b)
$100,000,000.
“Supplemental Collocation Agreement” means any Collocation Agreement entered
into after the Signing Date and prior to the Initial Closing Date.
“Supplemental TCF” means, with respect to any Portfolio Site, without
duplication of any amounts included in TCF for such Portfolio Site, the sum of:
(i)    an amount equal to the product of 12 times the monthly rent, calculated
using the monthly rent that shall be in effect and paid when such rent first
becomes payable, under the Included Supplemental Collocation Agreements, if any,
related to such Portfolio Site, without giving effect to any free rent provided
for in such Included Supplemental Collocation Agreements; provided, however,
that such amount (A) shall not include monthly rent under any Included
Supplemental Collocation Agreement with respect to which notice of termination
has been received or the monthly rent under any Included Collocation Agreement
that has been rejected or terminated in a Bankruptcy or with respect to which a
filing to reject such Included Collocation Agreement has been made in a
Bankruptcy, any security deposits, prepaid rents (unless taken into income by
the T‑Mobile Parties or their respective Affiliates and subject to the
apportionment below), amounts refundable to tenants, and tower improvement
expenses collected from any tenants and amounts recorded to recognize known
lease escalation amounts on a straight-line basis over the life of the related
lease and (B) without duplication, shall include, in each case to the extent
such amounts are to be unconditionally received after the Initial Closing Date
(or to the extent Crown and the Tower Operator shall receive the benefits of,
and the rights to, such receivables in accordance with Section 2.9), any monthly
fees under such Included Supplemental Collocation Agreements related to
reimbursement of amounts payable to landlords under the assignment and sublease
provisions of the Ground Leases, any recurring utilities, maintenance and Tax
reimbursements under such Included Supplemental Collocation Agreements and, in
the case of prepaid rent, the apportioned amount of such prepaid rent
attributable to such monthly period; minus

20

--------------------------------------------------------------------------------




(ii)    an amount equal to the product of 12 times the sum of (A) without
duplication, an amount equal to any related increase in monthly rent under the
Ground Lease for such Portfolio Site, excluding amounts recorded to recognize
known lease escalation amounts on a straight-line basis over the life of the
related lease, plus (B) without duplication, the amount equal to any related
increase in the monthly amount payable under any revenue sharing provisions, or
other provisions similar to revenue sharing provisions, under such Ground Lease,
plus (C) without duplication, any related increase in the reimbursement amounts
or fees payable to landlords under Included Supplemental Collocation Agreements
under the assignment and sublease provisions of the Ground Leases, plus
(D) without duplication, the amount equal to any related decrease in monthly
revenues from other Included Collocation Agreements and Included Supplemental
Collocation Agreements for such Portfolio Site.
In all cases, Supplemental TCF shall be calculated and confirmed using only: (i)
this definition (and related provisions herein) and the information set forth in
each Included Supplemental Collocation Agreement and Ground Lease for the
Portfolio Sites, and (ii) the amounts, rates and terms in effect when the
regularly scheduled monthly rent first becomes payable under any given Included
Supplemental Collocation Agreement. To the extent that rent is paid or payable
on an other-than-monthly basis, rent for the month shall include an apportioned
amount of such rent attributable to such month.
“Supplemental TCF Cap” means an amount equal to the sum of (i) the product of
(a) $33,333 multiplied by (b) the actual number of calendar days elapsed between
the Signing Date and the Initial Closing Date plus (ii) the product of (y) 12
multiplied by (z) the monthly rent under any Included Collocation Agreements
with respect to which a notice of termination has been received after the
Signing Date; provided that in no event shall the Supplemental TCF Cap exceed
$3,500,000 in the aggregate.
“Target Contributable Site and Assignable Site TCF” means an amount equal to 95%
of the aggregate TCF, as set forth on the Site List, and Supplemental TCF, as
set forth on the Updated Site List, for all Portfolio Sites; provided, however,
that (i) solely for purposes of Section 10.4, if the CA/NV Inclusion does not
occur at the Initial Closing, the TCF and Supplemental TCF of all CA/NV Sites
shall be excluded for purposes of determining the Target Contributable Site and
Assignable Site TCF and (ii) if the CA/NV Inclusion occurs but the CA/NV Closing
Condition was not satisfied at time of such occurrence, the TCF and Supplemental
TCF of all CA/NV Sites shall be excluded for purposes of determining the Target
Contributable Site and Assignable Site TCF.
“Target Date” means November 30, 2012.
“Target Lease Site and Assignable Site TCF” means an amount equal to 80% of the
aggregate TCF, as set forth on the Site List, and Supplemental TCF, as set forth
on the Updated Site List, for all Portfolio Sites; provided, however, that (i)
solely for purposes of Section 10.4, if the CA/NV Inclusion does not occur at
the Initial Closing, the TCF and Supplemental TCF of all CA/NV Sites shall be
excluded for purposes of determining the Target Lease Site and Assignable Site
TCF and (ii) if the CA/NV Inclusion occurs but the CA/NV Closing Condition was
not

21

--------------------------------------------------------------------------------




satisfied at time of such occurrence, the TCF and Supplemental TCF of all CA/NV
Sites shall be excluded for purposes of determining the Target Lease Site and
Assignable Site TCF.
“Tax” means all forms of taxation, whenever created or imposed, whether imposed
by a local, municipal, state, foreign, federal or other Governmental Authority,
and whether imposed directly by a Governmental Authority or indirectly through
any other Person and includes any federal, state, local or foreign income, gross
receipts, ad valorem, excise, value-added, sales, use, transfer, franchise,
license, stamp, occupation, withholding, employment, payroll, property or
environmental tax, levy, charge, assessment or fee together with any interest,
penalty, addition to tax or additional amount imposed by a Governmental
Authority or indirectly through any other Person, as well as any liability for
or in respect of the Taxes of, or determined by reference to the Tax liability
of, another Person under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.
“Taxing Authority” means any Governmental Authority responsible for the
imposition or administration of any Tax.
“Tax Return” means any return, report, statement, schedule, estimate, claim for
refund or other document filed or required to be filed with any Taxing Authority
(including any amendment thereof or attachment thereto).
“TCF” means, with respect to any Portfolio Site, the sum of:
(i)
an amount equal to the product of 12 times the monthly rent, calculated using
the monthly rent that is in effect as of the Initial Closing Date, under the
Included Collocation Agreements (other than Included Supplemental Collocation
Agreements) related to such Portfolio Site, without giving effect to any free
rent provided for in such Included Collocation Agreements; provided, however,
that such amount (A) shall not include monthly rent under any Included
Collocation Agreement with respect to which notice of termination has been
received or the monthly rent under any Included Supplemental Collocation
Agreement that has been rejected or terminated in a Bankruptcy or with respect
to which a filing to reject such Included Supplemental Collocation Agreement has
been made in a Bankruptcy, any security deposits, prepaid rents (unless taken
into income by the T‑Mobile Parties or their respective Affiliates and subject
to the apportionment below), amounts refundable to tenants, and tower
improvement expenses collected from any tenants and amounts recorded to
recognize known lease escalation amounts on a straight-line basis over the life
of the related lease and (B) without duplication, shall include, in each case to
the extent such amounts are to be unconditionally received after the Initial
Closing Date (or to the extent Crown and the Tower Operator shall receive the
benefits of, and the rights to, such receivables in accordance with Section
2.9), any monthly fees under such Included Collocation Agreements related to
reimbursement of amounts payable to landlords under the assignment and sublease
provisions of the Ground Leases, any recurring utilities, maintenance and Tax
reimbursements under such Included Collocation Agreements and, in the case of
prepaid rent, the apportioned amount of such prepaid rent attributable to such
monthly period; minus


22

--------------------------------------------------------------------------------




(ii)
an amount equal to the product of 12 times the sum of (A) the aggregate monthly
amount of rent under the Ground Lease for such Portfolio Site, calculated using
the rent that is in effect as of the Initial Closing Date, excluding amounts
recorded to recognize known lease escalation amounts on a straight-line basis
over the life of the related lease, plus (B) without duplication, the monthly
amount payable under any revenue sharing provisions, or other provisions similar
to revenue sharing provisions, under such Ground Lease (excluding any such
amount to the extent it constitutes part of T-Mobile’s Share of Transaction
Revenue Sharing Payments), plus (C) without duplication, any reimbursement
amounts or fees payable to landlords under Included Collocation Agreements under
the assignment and sublease provisions of the Ground Leases, plus (D) $230,
which is the agreed upon amount of the maintenance, utilities, Taxes and other
similar monthly costs and expenses related to each Portfolio Site for purposes
of this Agreement; plus

(iii)
$22,200.

In all cases, TCF shall be calculated and confirmed using only: (i) this
definition (and related provisions herein) and the information set forth in each
Included Collocation Agreement and Ground Lease for the Portfolio Sites, and
(ii) the amounts, rates and terms in effect as of the Initial Closing Date (or,
if the date when the regularly scheduled monthly rent first becomes payable
pursuant to the terms of an Included Collocation Agreement is after the Initial
Closing Date, such date). To the extent that rent is paid or payable on an
other-than-monthly basis, rent for the month shall include an apportioned amount
of such rent attributable to such month.
“TCF Multiple” means 20.4.
“Technical Closing” has the meaning set forth in Section 2.6(c).
“Technical Closing Date” means, as to each Technical Closing, the date on which
such Technical Closing occurs.
“Term,” as to any Site, has the meaning set forth in the MPL.
“Termination Fee” has the meaning set forth in Section 13.3(a).
“Third-Party Claim” has the meaning set forth in Section 12.3(a).
“Title Company” means one or more national title insurance companies (or agents
thereof) reasonably designated by Crown.
“Title Policies” has the meaning set forth in Section 9.9.
“T‑Mobile” has the meaning set forth in the preamble.
“T‑Mobile Collocation Space” has the meaning set forth in the MLAs.
“T-Mobile Collocator” has the meaning set forth in the MLAs.

23

--------------------------------------------------------------------------------




“T‑Mobile Contributor(s)” has the meaning set forth in the preamble.
“T-Mobile Disclosure Letter” means the disclosure letter delivered by the
T‑Mobile Parties, the T-Mobile SPEs and the Sale Site Subsidiaries to Crown
prior to the execution and delivery of this Agreement.
“T‑Mobile Improvements,” as to any Site, has the meaning set forth in the MPL
(as if “Site” therein has the meaning set forth in this Agreement).
“T-Mobile Indemnified Parties” means the T‑Mobile Parties, the T‑Mobile SPEs and
the Sale Site Subsidiaries (prior to the Initial Closing) and each of their
respective Affiliates, together with their respective members, managers and
Representatives.
“T‑Mobile Internal Transfers Agreement” means the T-Mobile Internal Transfers
Agreement, substantially in the form attached as Exhibit I.
“T‑Mobile Parties” has the meaning set forth in the preamble.
“T‑Mobile SPE(s)” has the meaning set forth in the recitals.
“T‑Mobile SPE Certificate of Formation” has the meaning set forth in Section
2.1(a).
“T‑Mobile SPE Interests” means the issued and outstanding limited liability
company membership interests in the T‑Mobile SPEs.
“T‑Mobile SPE LLC Agreement” has the meaning set forth in Section 2.1(a).
“T‑Mobile SPE Separateness Agreement” has the meaning set forth in Section
2.1(a).
“T‑Mobile’s Share of Transaction Revenue Sharing Payments” means all Transaction
Revenue Sharing Payments other than Tower Operator Share of Transaction Revenue
Sharing Payments.
“to Crown’s knowledge” means all facts actually known by any of those
individuals set forth in Section 1 of the Crown Disclosure Letter.
“to the T‑Mobile Parties’ knowledge” means all facts actually known by any of
those individuals set forth in Section 1 of the T-Mobile Disclosure Letter.
“Tower” or “Towers” means a communications tower on a Site.
“Tower Bonds” means, collectively, any bonds, letters of credit, deposits or
other security interests relating to the removal of a Tower from a Portfolio
Site.
“Tower Liability” means a condition resulting in (i) a Claim at a single Site of
more than $50,000 or (ii) Claims at one or more Sites of more than $10,000,000.
“Tower Operator” has the meaning set forth in the recitals.

24

--------------------------------------------------------------------------------




“Tower Operator General Assignment and Assumption Agreement” has the meaning set
forth in the recitals.
“Tower Operator Interests” means the issued and outstanding limited liability
company membership interests in the Tower Operator.
“Tower Operator Material Adverse Effect” means any state of facts, change,
effect, condition, development, event or occurrence that is materially adverse
to the assets, financial condition or results of operations of Crown and its
Subsidiaries, taken as a whole, except to the extent resulting from or relating
to (i) changes to the wireless communications industry in the United States
generally or the communications tower ownership, operation, leasing, management
and construction business in the United States generally, (ii) the announcement
or disclosure of the transactions contemplated by this Agreement, (iii) general
economic, regulatory or political conditions in the United States or changes or
developments in the financial or securities markets, (iv) changes in GAAP or
their application, (v) acts of war, military action, armed hostilities or acts
of terrorism, (vi) changes in Law or (vii) the taking of any action by any
Person which is required to be taken pursuant to the terms of this Agreement,
unless any of the facts, changes, effects, conditions, developments, or
occurrences set forth in clauses (i), (iii) or (v) hereof disproportionately
impacts or affects Crown and its Subsidiaries, taken as a whole, as compared to
other participants in the industries and businesses in which Crown and its
Subsidiaries operate.
“Tower Operator Parties” means the Tower Operator and the Paying Agent.
“Tower Operator Party Interests” means the issued and outstanding limited
liability company membership interests in the Tower Operator Parties.
“Tower Operator Reimbursable Expenses” means, with respect to any Site, the
actual reasonable out-of-pocket costs and expenses incurred by Crown or the
Tower Operator or any of their respective Affiliates in curing any Exceptions to
such Site or, in the case of a Special Zoning Site, in remedying the
circumstances causing such Site to be a Special Zoning Site; provided that the
Tower Operator Reimbursable Expenses with respect to any Site shall not exceed
the Deferred Managed Site Consideration for such Site.
“Tower Operator Share of Transaction Revenue Sharing Payments” means (i) 20% of
Transaction Revenue Sharing Payments payable as a result of, or otherwise
triggered by, the payments contemplated by Section 2.6(b), Section 2.7(c),
Section 3.2 and Section 3.4, (ii) 10% of Transaction Revenue Sharing Payments
payable as a result of, or otherwise triggered by, the payments of collocation
rent or ground rent contemplated by the MLAs and (iii) all “Tower Operator
Negotiated Increased Revenue Sharing Payments” under and as defined in the MLAs;
provided that the sum of the Transaction Revenue Sharing Payments referred to in
clauses (i) and (ii) above shall in no event exceed $5,000,000 in the aggregate.
“Tower Related Assets” means, with respect to each Tower, (i) to the extent such
rights are assignable, all rights to any warranties held by the T‑Mobile
Contributors or their respective Affiliates with respect to such Tower (or the
related Site) (and if such rights cannot be assigned to the Tower Operator or
the applicable Sale Site Subsidiary, as applicable, such rights shall be
enforced by the T‑Mobile Contributors and their respective Affiliates at the
direction of and for

25

--------------------------------------------------------------------------------




the benefit of the Tower Operator or, after the Initial Closing, the applicable
Sale Site Subsidiary, as applicable), (ii) to the extent such rights are
assignable, all rights under any Governmental Approvals held exclusively with
respect to the ownership or operation of such Tower (and of the related Sale
Site if such Sale Site is an Owned Site), and that are not used by the T‑Mobile
Contributors in any part of their respective businesses and operations other
than the Collocation Operations (and if such rights cannot be assigned to the
Tower Operator or the applicable Sale Site Subsidiary, as applicable, such
rights shall be enforced by the T‑Mobile Contributors and their respective
Affiliates at the direction of and for the benefit of the Tower Operator or,
after the Initial Closing, the applicable Sale Site Subsidiary, as applicable),
(iii) to the extent such rights may be granted to the Tower Operator or the
applicable Sale Site Subsidiary, as applicable, a sublicense or other right to
use any Governmental Approvals not held exclusively with respect to, but held in
part for the benefit of, the ownership or operation of such Tower (and of the
related Sale Site if such Sale is an Owned Site) and (iv) copies of all material
current books, files and records (including all leasing documents, licensing
documents, engineering documents, construction documents, regulatory documents
and master lease agreements) of the T‑Mobile Contributors and their respective
Affiliates solely related to the ownership, occupancy or leasing of such Tower
or the operation of the Site related to such Tower or, to the extent not so
solely related, appropriate extracts thereof. For the avoidance of doubt, “Tower
Related Assets” does not include any intellectual property or intangible rights
or any Excluded Assets.
“Tower Subtenant” means, as to any Site, any Person (other than a T‑Mobile
Contributor or an Affiliate of T‑Mobile), that (i) subleases, licenses or
otherwise accepts from a T‑Mobile Contributor under any Collocation Agreement
affecting such Site (prior to the Applicable Closing) or (ii) subleases,
licenses or otherwise accepts from Crown or the Tower Operator the right to use
Available Space at such Site (from and after the Applicable Closing).
“Transaction Revenue Sharing Payment” means any amounts payable, from time to
time, to any Ground Lessor, whether as revenue sharing under any Ground Lease,
as percentage rent, as an additional lump sum payment, a fixed periodic increase
in rent or otherwise, in connection with or relating to the execution and
delivery of this Agreement or any Collateral Agreement or the consummation of
any of the transactions contemplated by this Agreement or any Collateral
Agreement; provided, however, that “Transaction Revenue Sharing Payment” shall
not include any such payments payable to Crown or its Affiliate(s) with respect
to any Sites (i) that are owned by Crown or its Affiliate(s) or with respect to
which Crown or its Affiliate(s) is the Ground Lessor immediately prior to the
Applicable Closing or (ii) that are acquired by Crown or its Affiliate(s) after
the Applicable Closing Date, so long as no such payments were paid to the
applicable Ground Lessor, or asserted by the applicable Ground Lessor to be
payable to it, with respect to such Sites prior to the acquisition thereof by
Crown or its Affiliate(s).
“Transfer Tax” means all sales, use, license, value added, documentary, stamp,
gross receipts, registration, real estate transfer, conveyance, excise,
recording and other similar Taxes and fees.
“Transition Services Agreement” has the meaning set forth in the recitals.
“Updated Site List” has the meaning set forth in Section 3.1(b).

26

--------------------------------------------------------------------------------




“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.
SECTION 1.2    Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns and verbs shall include the plural and vice versa. Reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof and, if applicable, hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
References to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement and references to an
“Article,” “Section,” “preamble” or “recital” are, unless otherwise specified,
to an Article, Section, preamble or recital of this Agreement. The Parties have
participated equally in the negotiation and drafting of this Agreement and the
Collateral Agreements. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
SECTION 1.3    Assignments; Transfers of Certain Assets and Liabilities.
(a)Notwithstanding anything in this Agreement or any Collateral Agreement to the
contrary, but without limiting any of the T-Mobile Parties’ or T-Mobile SPEs’
duties and obligations arising under this Agreement or any Collateral Agreement,
neither this Agreement nor any Collateral Agreement shall constitute an
assignment, sublease, transfer or other conveyance of any claim, contract,
license, lease, sublease or commitment if an attempted assignment, sublease,
transfer or other conveyance thereof, without the Authorization or consent of a
third-party thereto, would constitute a breach or violation thereof or in any
way adversely affect the rights of Crown or Tower Operator thereunder, but only
to the extent such Authorization or consent has not been obtained. If such
Authorization or consent is not obtained, or if any attempt at an assignment,
sublease, transfer or other conveyance thereof would be ineffective or would
affect the rights of the T-Mobile Parties thereunder so that Crown, Tower
Operator or, after the Initial Closing, the applicable Sale Site Subsidiary
would not in fact receive all such rights or would affect the ability of Crown,
the Tower Operator or, after the Initial Closing, the applicable Sale Site
Subsidiary to obtain the benefits and rights contemplated by this Agreement and
the Collateral Agreements, the T-Mobile Parties and the T-Mobile SPEs shall
implement alternative arrangements acceptable to Crown and the T-Mobile Parties
to ensure that Crown, Tower Operator and, after the Initial Closing, the
applicable Sale Site Subsidiary obtain all such benefits and rights and are in
the same legal and economic position as they would have been if such
Authorization or consent had been obtained.
(b)    To the extent that, on and after the Applicable Closing, Crown, the Tower
Operator or any Sale Site Subsidiary has acquired or assumed in connection with
the transactions contemplated by this Agreement and the Collateral Agreements
any Excluded Assets or Excluded Liabilities, the T‑Mobile Parties and the
T‑Mobile SPEs shall, and shall cause their

27

--------------------------------------------------------------------------------




respective Affiliates to, take all reasonable actions necessary to, and provide
all assistance reasonably requested by Crown, the Tower Operator or any Sale
Site Subsidiary to, effectuate the assignment, transfer, conveyance or delivery
of any such Excluded Assets and Excluded Liabilities back to the T‑Mobile
Parties or T‑Mobile SPEs, as applicable.
ARTICLE 2
CONTRIBUTION, CONVEYANCE/GRANT OF LEASEHOLD, SUBLEASEHOLD OR OTHER INTEREST AND
CONSIDERATION
SECTION 2.1    Formation of the T‑Mobile SPEs, Sale Site Subsidiaries, Tower
Operator and Paying Agent.
(a)    On or prior to the Initial Closing Date, the applicable T-Mobile Parties
shall: (i) form each T‑Mobile SPE by filing a certificate of formation for such
T-Mobile SPE, in substantially the form set forth in Exhibit J (each, a
“T‑Mobile SPE Certificate of Formation”), with the Secretary of State of
Delaware, (ii) enter into a limited liability company agreement substantially in
the form attached as Exhibit K (each, a “T‑Mobile SPE LLC Agreement”) with the
Independent Manager of such T‑Mobile SPE, (iii) enter into a separateness
agreement, in substantially the form set forth in Exhibit L (each, a “T‑Mobile
SPE Separateness Agreement”), with Crown and the T-Mobile SPEs with respect to
each T-Mobile SPE and (iv) cause each T‑Mobile SPE to be duly qualified in each
jurisdiction in which an MPL Site held by such T-Mobile SPE is located and, in
each case, provide Crown with evidence of the same.
(b)    On or prior to the Initial Closing Date, Crown shall: (i) form the Tower
Operator by filing a certificate of formation with the Secretary of State of
Delaware, (ii) enter into a limited liability company agreement for the Tower
Operator and (iii) cause the Tower Operator to be duly qualified in each
jurisdiction in which an MPL Site held by the Tower Operator is located and, in
each case, provide T‑Mobile with evidence of the same. Crown shall consult with
T-Mobile and provide a draft of the documents specified in this Section 2.1(b)
prior to their execution or initial filing with the Delaware Secretary of State,
if applicable.
(c)    On or prior to the Initial Closing Date, the Tower Operator shall: (i)
form the Paying Agent by filing a certificate of formation, with the Secretary
of State of Delaware, (ii) enter into a limited liability company agreement for
the Paying Agent and (iii) cause the Paying Agent to be duly qualified in the
State of Delaware and, in each case, provide T-Mobile with evidence of the same.
Tower Operator shall consult with T-Mobile and provide a draft of the documents
specified in this Section 2.1(c) prior to their execution or initial filing with
the Delaware Secretary of State, if applicable.
(d)    On or prior to the Initial Closing Date, the applicable T-Mobile Parties
shall (i) form each Sale Site Subsidiary by filing a certificate of formation,
in substantially the form set forth in Exhibit M (each, a “Sale Site Subsidiary
Certificate of Formation”), with the Secretary of State of Delaware, (ii) enter
into a limited liability company agreement substantially in the form attached as
Exhibit N (each, a “Sale Site Subsidiary LLC Agreement”) and (iii) cause such
Sale Site Subsidiary to be duly qualified in each jurisdiction in which a Sale
Site is located and, in each case,provide Crown with evidence of the same.

28



--------------------------------------------------------------------------------






SECTION 2.2    Closing Transactions. At the Applicable Closing:
(a)    With respect to the Contributable Sites, the T‑Mobile Contributors
holding such Contributable Sites shall contribute, convey, assign, transfer and
deliver to the applicable T‑Mobile SPE, and such T‑Mobile SPE shall acquire,
accept and assume from such T‑Mobile Contributors, all of their respective
right, title and interest in, to and under the Included Property of such
Contributable Sites, the related Collocation Agreements, and all Post-Closing
Liabilities with respect to such Contributable Sites, by the execution and
delivery of: (i) the T-Mobile Internal Transfers Agreement and (ii) such other
instruments of conveyance and assignment, including deeds of transfer, as may be
necessary for the T‑Mobile Contributors to contribute, convey, assign, transfer
and deliver to the T‑Mobile SPEs all of their respective right, title and
interest in, to and under the Included Property of such Contributable Sites and
the related Collocation Agreements, in each case, in form and substance
reasonably acceptable to the Parties;
(b)    With respect to the Assignable Sites (other than CA/NV Sites), the
T-Mobile Contributors holding such Assignable Sites shall contribute, convey,
assign, transfer and deliver to the applicable Sale Site Subsidiary, and such
Sale Site Subsidiary shall acquire, accept and assume from such T-Mobile
Contributors, all of their respective right, title and interest in, to and under
the Included Property of such Assignable Sites, the related Collocation
Agreements, and all Post-Closing Liabilities with respect to such Assignable
Sites, by the execution and delivery of: (i) with respect to each such
Assignable Site that is an Owned Site, (A) a special warranty deed (or the
state-specific equivalent), pursuant to which the applicable T‑Mobile
Contributor shall contribute, convey, assign, transfer and deliver its fee
simple interests in such Owned Site (and its right, title and interest in, to
and under the appurtenant Towers thereon) to the applicable Sale Site
Subsidiary, (B) the T-Mobile Internal Transfers Agreement, pursuant to which the
applicable T‑Mobile Contributor shall contribute, convey, assign, transfer and
deliver all of its right, title and interest in, to and under the Included
Property of such Site (other than the related Owned Sites Land) and the related
Collocation Agreements to the applicable Sale Site Subsidiary, (ii) with respect
to each such Assignable Site that is a Leased Site, the T-Mobile Internal
Transfers Agreement, pursuant to which the applicable T‑Mobile Contributor shall
contribute, convey, assign, transfer and deliver all of its right, title and
interest in, to and under the Included Property of such Site and the related
Collocation Agreements to the applicable Sale Site Subsidiary and (iii) such
other instruments of conveyance and assignment, including deeds of transfer, as
may be necessary for the T‑Mobile Contributors to contribute, convey, assign,
transfer and deliver to the Sale Site Subsidiaries all of their respective
right, title and interest in, to and under the Included Property of such
Assignable Sites and the related Collocation Agreements, in each case, in form
and substance reasonably acceptable to the Parties;
(c)    With respect to each CA/NV Site, if the CA/NV Closing Condition has been
satisfied and such CA/NV Site is an Assignable Site hereunder, the T-Mobile
Contributors holding such CA/NV Site shall contribute, convey, assign, transfer
and deliver to the applicable Sale Site Subsidiary (or its designee) all of
their rights under the CA/NV Master Lease applicable to such Site and all other
CA/NV Site Agreements, CA/NV Ground Leases and related Collocation Agreements
and all their right, title and interest in, to and under such CA/NV Site and the
Included Property of such CA/NV Site by the execution and delivery of: (i) the
T-Mobile Internal Transfers Agreement and (ii) such other instruments of
conveyance and assignment, including deeds of transfer, as may be necessary for
the T‑Mobile Contributors to

29



--------------------------------------------------------------------------------




contribute, convey, assign, transfer and deliver to the Sale Site Subsidiaries
all of their rights under the CA/NV Master Lease and all other CA/NV Site
Agreements, CA/NV Ground Leases and related Collocation Agreements applicable to
such Site and all of their right, title and interest in, to and under such CA/NV
Site and the Included Property of such CA/NV Site, in each case, in form and
substance reasonably acceptable to the Parties;
(d)    With respect to the Lease Sites, the applicable T‑Mobile SPE holding such
Lease Sites shall Lease to the Tower Operator the Included Property of such
Lease Sites, transfer and assign to the Tower Operator all Collocation
Agreements related to such Lease Sites and assign and delegate to the Tower
Operator, and the Tower Operator shall accept and assume, all Post-Closing
Liabilities with respect to such Lease Sites by the execution and delivery of
the Tower Operator General Assignment and Assumption Agreement and the MPL;
(e)    The applicable T-Mobile Parties shall sell, convey, assign, transfer and
deliver to Crown (or one of its Affiliates designated by Crown) all of the
issued and outstanding limited liability company membership interests in the
Sale Site Subsidiaries (collectively, the “Sale Site Subsidiary Interests”) free
and clear of all Liens, and Crown shall purchase, acquire and assume the Sale
Site Subsidiary Interests from the applicable T-Mobile Parties. Each of the
applicable T-Mobile Parties and Crown shall execute and deliver an assignment
and assumption agreement, substantially in the form of Exhibit O (the
“Membership Interest Assignment and Assumption Agreement”) pursuant to which the
Sale Site Subsidiary Interests of the T-Mobile Parties shall be transferred to
Crown;
(f)    With respect to the Managed Sites (including, for the avoidance of doubt,
any CA/NV Site if (x) the CA/NV Inclusion occurs but the CA/NV Closing Condition
was not satisfied or (y) the CA/NV Closing Condition has been satisfied but such
CA/NV Site otherwise constitutes a Non-Assignable Site), the T-Mobile
Contributors and the T-Mobile SPEs holding such Managed Sites shall enter into
the Management Agreement, pursuant to which the T-Mobile Contributors and the
T-Mobile SPEs shall grant to the Tower Operator or the Sale Site Subsidiaries,
as applicable, as of the Applicable Closing Date, the exclusive right to operate
each Non-Contributable Site and each Non-Assignable Site, as applicable,
including the Included Property thereof, and administer the related Collocation
Agreements, and the T-Mobile SPEs shall grant to the Tower Operator, as of the
Applicable Closing Date, the right to operate each Pre-Lease Site, including the
Included Property thereof, and administer the related Collocation Agreements, in
each case until such time as such Site becomes a Lease Site or an Assignable
Site, as applicable, and shall assign and delegate to the Tower Operator and the
Sale Site Subsidiaries, as applicable, and the Tower Operator and the Sale Site
Subsidiaries, as applicable, shall accept and assume, all Post-Closing
Liabilities with respect to such Managed Sites;
(g)    At the Initial Closing Date, subject to Section 1.3 and the adjustments
and prorations described in Section 2.9 and Article 3, Crown shall pay to
T‑Mobile the Closing Total Consideration in immediately available funds. Such
funds shall be delivered by wire transfer to an account designated by T‑Mobile
(on behalf of the T-Mobile Contributors, their Affiliates and the T‑Mobile SPEs)
by written notice to Crown delivered not later than three business days prior to
the Initial Closing Date;

30



--------------------------------------------------------------------------------




(h)    The Tower Operator shall sublease or otherwise make available to the
T‑Mobile Collocators the T‑Mobile Collocation Space at the MPL Sites by entering
into the MPL Site MLA, and the T‑Mobile Collocators shall be obligated to pay
the “T‑Mobile Total Rent Amount” (as defined in the MPL Site MLA) for the MPL
Sites that are the subject of the MPL Site MLA in accordance with the terms
thereof, and each Sale Site Subsidiary shall sublease or otherwise make
available to the T‑Mobile Collocators the T‑Mobile Collocation Space at the Sale
Sites by entering into the Sale Site MLA, and the T‑Mobile Collocators shall be
obligated to pay the “T‑Mobile Collocation Rent” (as defined in the Sale Site
MLA) for Sale Sites that are the subject of the Sale Site MLA in accordance with
the terms thereof;
(i)    The T‑Mobile Parties, the T‑Mobile SPEs, the Tower Operator and the Sale
Site Subsidiaries shall enter into the Transition Services Agreement;
(j)    The T‑Mobile Parties, Tower Operator and the Paying Agent shall enter
into the Paying Agent Agreement;
(k)    T-Mobile, the T-Mobile SPEs and Crown shall enter into a Parent Indemnity
Agreement substantially in the form attached as Exhibit P (the “Parent Indemnity
Agreement”); and
(l)    The T‑Mobile Parties, the T‑Mobile SPEs, the T-Mobile Collocators, the
Sale Site Subsidiaries, Crown, the Tower Operator and the Paying Agent shall
duly execute and deliver the certificates and other contracts, documents and
instruments required to be delivered under Article 10 and Article 11, including
the Collateral Agreements.
SECTION 2.3    Items Excluded from Transaction. Notwithstanding anything to the
contrary contained herein, neither Crown nor the Tower Operator shall lease,
acquire or have any rights or obligations with respect to (i) the Excluded
Assets or the Excluded Liabilities and (ii) any and all rights or obligations
that accrue or shall accrue to the T‑Mobile Contributors or the T‑Mobile SPEs or
any of their respective Affiliates under this Agreement or any Collateral
Agreement.
SECTION 2.4    [Reserved].
SECTION 2.5    As Is, Where Is. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT (I) IT IS THE EXPLICIT INTENT OF EACH PARTY THAT THE PROPERTY BEING
CONTRIBUTED, CONVEYED, ASSIGNED, TRANSFERRED AND DELIVERED BY THE T‑MOBILE
CONTRIBUTORS, LEASED BY THE T‑MOBILE SPES AND ACCEPTED BY THE TOWER OPERATOR IS
BEING SO CONTRIBUTED, LEASED, TRANSFERRED AND ACCEPTED “AS IS, WHERE IS,” WITH
ALL FAULTS, AND THAT NO T‑MOBILE PARTY AND NO T‑MOBILE SPE IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, OTHER THAN THOSE
EXPRESSLY GIVEN IN THIS AGREEMENT (WHICH SHALL SURVIVE ONLY TO THE EXTENT SET
FORTH IN SECTION 12.4), INCLUDING ANY IMPLIED WARRANTY OR REPRESENTATION AS TO
THE VALUE, CONDITION, MERCHANTABILITY OR SUITABILITY AS TO ANY OF THE SITES OR
THE TOWERS AND EQUIPMENT LOCATED THEREON (OR THE COLLOCATION AGREEMENTS),

31



--------------------------------------------------------------------------------




AND ANY REPRESENTATION OR WARRANTY AS TO THE ENVIRONMENTAL COMPLIANCE OR
CONDITION OF THE SITES OR THE INCLUDED PROPERTY AND (II) PURSUANT TO THE MPL AND
OTHER COLLATERAL AGREEMENTS, CROWN AND THE TOWER OPERATOR SHALL ASSUME AND PAY,
HONOR AND DISCHARGE WHEN DUE IN ACCORDANCE WITH THEIR TERMS ANY AND ALL
POST-CLOSING LIABILITIES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, NO REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT IS
INTENDED TO, OR DOES, COVER OR OTHERWISE PERTAIN TO ANY EXCLUDED ASSETS OR
EXCLUDED LIABILITIES.
SECTION 2.6    Closing Place and Dates.
(a)    Initial Closing. The transactions contemplated by this Agreement shall
take place at a closing (the “Initial Closing”) on the Target Date; provided,
however, that if the applicable conditions set forth in Article 10 and Article
11 have not been satisfied on or prior to the Target Date, the Initial Closing
shall take place within 10 business days following the date that the applicable
conditions set forth in Article 10 and Article 11 (other than conditions which
are to be satisfied by delivery at the Initial Closing) have been duly satisfied
or waived or such other date as the Parties may mutually agree in writing. The
Initial Closing shall be held at Jones Day, 222 East 41st Street, New York, New
York, or such other place upon which the Parties may agree in writing.
(b)    CA/NV Subsequent Closing. In the event that the CA/NV Inclusion shall not
have occurred at the Initial Closing, T-Mobile or Crown may, at any time from
and after the Initial Closing Date and prior to the date that is 10 business
days prior to the CA/NV Final Date, initiate a closing with respect to the CA/NV
Sites (the “CA/NV Subsequent Closing”), so long as the initiating Party has
provided the other Parties with at least 10 business days’ notice prior to the
date on which the CA/NV Subsequent Closing shall be held (the “CA/NV Subsequent
Closing Date”); provided that (i) all applicable conditions set forth in Article
10 (other than Section 10.4 and Section 10.5) have been satisfied or (to the
extent permitted under applicable Law) waived on or prior to the CA/NV
Subsequent Closing Date (all references in Article 10 and in any related
provisions to the Initial Closing Date shall be deemed to refer to the CA/NV
Subsequent Closing Date), (ii) if T-Mobile is the initiating Party, Crown shall
have received, on or prior to the day that is 10 business days prior to the
CA/NV Subsequent Closing Date, the CA/NV Consent and Acknowledgment, and (iii)
if T-Mobile is the initiating Party, the inclusion of the CA/NV Sites in the
transactions consummated on the Initial Closing Date would not have resulted in
the failure of either the Minimum Lease Site and Assignable Site Closing
Condition or the Minimum Contributable Site and Assignable Site Closing
Condition as of the Initial Closing Date (based on the Site Designation of each
of the CA/NV Sites as of the CA/NV Subsequent Closing Date); provided further
that in no event shall the CA/NV Subsequent Closing be held on a day that is not
a business day or on a date that is after the CA/NV Final Date unless and to the
extent that Crown has breached any of its obligations under this Agreement that
result in a substantial delay to, or preventing, the occurrence of the CA/NV
Subsequent Closing prior to the CA/NV Final Date. On the CA/NV Subsequent
Closing Date, the Parties shall execute and deliver, if and to the extent
applicable, (i) amended schedules and exhibits to the Sale Site MLA, (ii)
amended schedules and exhibits to the Management Agreement, (iii) with respect
to each CA/NV Site that is an Assignable Site, the documentation

32



--------------------------------------------------------------------------------




necessary to sell, convey, assign, transfer and deliver to the applicable Sale
Site Subsidiary (or its designee) all rights of the T-Mobile Contributors and
their Affiliates under the CA/NV Master Lease and all other CA/NV Site
Agreements, CA/NV Ground Leases and related Collocation Agreements related to
such CA/NV Site, and all their right, title and interest in, to and under such
CA/NV Site and the Included Property of such CA/NV Site and (iv) amended
schedules or exhibits to all other applicable Collateral Agreements. At the
CA/NV Subsequent Closing, (x) if the Subsequent Closing Total CA/NV
Consideration is a positive number, Crown shall pay (by wire transfer as
directed in writing by T‑Mobile), to the applicable T‑Mobile Party the
Subsequent Closing Total CA/NV Consideration less any Tower Operator
Reimbursable Expenses related to the CA/NV Sites, and (y) if the Subsequent
Closing Total CA/NV Consideration is a negative number, T-Mobile shall pay (by
wire transfer as directed in writing by Crown), to Crown (or its designee) the
absolute value of the Subsequent Closing Total CA/NV Consideration together with
any Tower Operator Reimbursable Expenses related to the CA/NV Sites. Upon the
occurrence of, and after giving effect to the CA/NV Subsequent Closing, the
Initial Closing and the CA/NV Subsequent Closing shall be treated as a single
closing hereunder, and the transactions consummated pursuant to the Initial
Closing and the CA/NV Subsequent Closing shall be treated as a single,
integrated and indivisible transaction for all purposes of this Agreement. In
the event that the CA/NV Consent and Acknowledgement shall not have been
obtained by the date that is 10 business days prior to the CA/NV Final Date,
Crown may elect, in its sole discretion, to exclude the CA/NV Sites from the
transactions contemplated by this Agreement, in which case all CA/NV Sites shall
be designated and treated as Excluded Sites for all purposes of this Agreement.
(c)    Conversion Closings. The conversion of a Non-Contributable Site to a
Contributable Site, a Pre-Lease Site into a Lease Site or a Non-Assignable Site
into an Assignable Site subsequent to the Applicable Closing Date (each a
“Conversion Closing”) shall occur automatically following the satisfaction or
cure of all of the Contribution Exceptions, Leasing Exceptions or Assignment
Exceptions, as applicable, with respect to such Sites. For purposes of
clarification, a Non-Contributable Site which is converted to a Contributable
Site, but for which there are remaining unsatisfied Leasing Exceptions, shall
remain a Pre-Lease Site until such Leasing Exceptions are satisfied or cured. In
addition, as provided in Section 2.7, the Parties shall hold a closing (each a
“Technical Closing”) to confirm the occurrence of a Conversion Closing with
respect to each applicable Non-Contributable Site, Pre-Lease Site or
Non-Assignable Site, as the case may be. In addition, for purposes of
clarification, subject to the terms and conditions of this Agreement, Sale Sites
shall be subject to the Sale Site MLA and MPL Sites shall be subject to the MPL
Site MLA.
SECTION 2.7    Technical Closings; Contributions to T‑Mobile SPEs.
(a)    The Parties shall hold a Technical Closing on such dates as either
T-Mobile or Crown may reasonably request (but in no event shall a Technical
Closing be held on a day that is not a business day or more frequently than once
a month), subject to the requesting Party providing the other Parties with at
least 5 business days’ notice prior to the date of such Technical Closing;
provided that the effective Closing Date for each Site that is converted from a
Non-Contributable Site to a Contributable Site, from a Pre-Lease Site to a Lease
Site or from a Non-Assignable Site to an Assignable Site shall be the Conversion
Closing Date for such Site.

33



--------------------------------------------------------------------------------




(b)    At each Technical Closing, each Party shall have executed and delivered
to the other Parties, as applicable, (i) amended schedules and exhibits to the
MPL, (ii) amended schedules and exhibits to the applicable MLA, (iii) amended
schedules and exhibits to the Management Agreement, (iv) with respect to each
Non-Assignable Site that is the subject to such Technical Closing, the
documentation necessary to sell, convey, assign, transfer and deliver the
applicable T-Mobile Contributor’s right, title and interest in, to and under
such Site and the Included Property of such Site, (v) amended schedules or
exhibits to all other applicable Collateral Agreements, (vi) the certificates
and other contracts, documents and instruments required to be delivered under
Article 10 and Article 11 with respect to a Technical Closing and (vii) such
other agreements and documents as contemplated by Section 2.7 of this Agreement.
(c)    Subject to Section 2.7(e)(i), Crown shall pay (by wire transfer as
directed in writing by T‑Mobile), to the applicable T‑Mobile Party or T‑Mobile
SPE the Deferred Managed Site Consideration for each Managed Site converted to a
Lease Site or Assignable Site, as applicable, at such Technical Closing less any
Tower Operator Reimbursable Expenses related to such Site.
(d)    In addition, at each Technical Closing, if either of the following events
has occurred with respect to any Non-Contributable Site or Non-Assignable Site
since the previous Technical Closing or the Applicable Closing, as applicable:
(i) the Contribution Exceptions or Assignment Exceptions, as applicable, with
respect to such Site have been corrected or addressed pursuant to Section 4.2 or
Section 4.3 or (ii) the expiration of Crown’s notice period in the second
sentence of Section 4.2(b), then T‑Mobile Contributors shall contribute, convey,
assign, transfer and deliver to the applicable T‑Mobile SPE in the case of a
Contributable Site, or to the applicable Sale Site Subsidiary (or its designee)
in the case of an Assignable Site, all of their respective right, title and
interest in, to and under the Included Property of such Sites and the related
Collocation Agreements by the execution delivery of the instruments of
conveyance and assignment as may be reasonably necessary for the T‑Mobile
Contributors to contribute, convey, assign, transfer and deliver to such
T‑Mobile SPEs or Sale Site Subsidiary (or its designee), as applicable, all of
their respective right, title and interest in, to and under the Included
Property of such Sites and the related Collocation Agreements and amended
schedules or exhibits to all applicable Collateral Agreements, in each case, in
form and substance reasonably acceptable to the Parties.
(e)    The T-Mobile Parties and the T-Mobile SPEs may, on at least 10 business
days written notice, terminate, effective as of any date 18 months or more after
the date of this Agreement as specified in such notice (the “Final Closing
Date”), their obligations under this Agreement to use commercially reasonable
efforts to cause any remaining Managed Sites (including any Special Zoning
Sites) to be converted to Lease Sites or Assignable Sites, as applicable;
provided, however, that the T-Mobile Parties and the T-Mobile SPEs did not
deliberately and knowingly cause the delay in the conversion of such Sites.
Notwithstanding anything to the contrary contained in this Agreement, (i) the
obligation of Crown and the Tower Operator to pay the Deferred Managed Site
Consideration pursuant to Section 2.7(c) for any remaining Managed Sites that
are subsequently converted to Lease Sites or Assignable Sites, as applicable,
shall automatically and unconditionally terminate on the date that is 18 months
after the date of this Agreement and (ii) from and after the Final Closing Date,
Crown, Tower Operator or the Sale Site Subsidiaries or any other Affiliate of
Crown may, in their respective

34



--------------------------------------------------------------------------------




discretion, continue any efforts, from time to time, to cause the conversion of
any remaining Managed Sites to Lease Sites or Assignable Sites, as applicable,
and the T-Mobile Parties and the T-Mobile SPEs shall provide Crown, Tower
Operator or the Sale Site Subsidiaries, as applicable, with such reasonable
assistance as may be reasonably requested by Crown, Tower Operator or the Sale
Site Subsidiaries, as applicable, from time to time with respect thereto,
including additional Technical Closings; provided, however, that the Tower
Operator or Sale Site Subsidiaries, as applicable, shall reimburse the T-Mobile
Contributor and the T-Mobile SPEs for their reasonable out-of-pocket costs and
expenses related to providing such assistance after the Final Closing Date.
SECTION 2.8    Preparation of Closing Documents.
(a)    The T‑Mobile Parties shall prepare (using the information set forth in
the Site List or the Updated Site List, as applicable) and, if applicable,
notarize all the Collateral Agreements and all the exhibits to the Collateral
Agreements (except for the Site Lease Agreements and Memorandum of Site Lease
Agreements, which shall be prepared in accordance with Section 2.8(b)) for the
Applicable Closing, in each case in form and substance reasonably satisfactory
to Crown and, to the extent applicable, in form sufficient for recordation.
(b)    The T‑Mobile Parties shall use commercially reasonable efforts to prepare
the Site Lease Agreement applicable to each of the Sites and the Memorandum of
Site Lease Agreement applicable to each of the Lease Sites, in each case in form
and substance reasonably satisfactory to Crown; provided, however, the execution
and delivery of such Site Lease Agreements and Memoranda of Site Lease
Agreements shall not be a condition to the Applicable Closing. To the extent any
such Site Lease Agreements or the Memoranda of Site Lease Agreements are not
completed at the Applicable Closing, the T‑Mobile Parties shall execute and
deliver same to the Tower Operator within 180 days following the Applicable
Closing Date or as earlier specified in the MPL Site MLA or Sale Site MLA, as
applicable. To the extent requested by the T‑Mobile Contributors, the Tower
Operator and Sale Site Subsidiaries shall use commercially reasonable efforts to
assist the T‑Mobile Parties in the preparation of the Site Lease Agreements and
the Memoranda of Site Lease Agreements.
(c)    If the public land records do not reflect the current T‑Mobile
Contributor as the named tenant of record under a Ground Lease (or the named
owner of an Owned Site), and any Ground Lessor Estoppel or other documentation
obtained or prepared in connection with the transactions contemplated hereby
does not cure this condition, Crown shall notify the T-Mobile Contributors and
the T‑Mobile Parties shall provide Crown with such documentation as is
reasonably necessary to correct the public land records with respect to such
ownership (the “Confirmatory Assignments”). The T‑Mobile Parties shall use
commercially reasonable efforts to prepare all Confirmatory Assignments prior to
the Applicable Closing; provided, however, that the execution and delivery of
documentation with respect to the Confirmatory Assignments shall not be a
condition to the Applicable Closing. To the extent that any Confirmatory
Assignments required under the preceding sentence of this Section 2.8(c) are not
completed by the Applicable Closing, the T‑Mobile Parties shall execute and
deliver such Confirmatory Assignments to the Tower Operator or the Sale Site
Subsidiaries, as applicable, within 180 days following the Applicable Closing.

35



--------------------------------------------------------------------------------






(d)    At Crown’s request, the T-Mobile Parties shall use commercially
reasonable efforts to prepare and record all intermediate assignments from the
original lessee under a Ground Lease to the applicable T-Mobile Contributor that
currently holds such Ground Lease that have not been recorded in the public land
records (the “Corrective Assignments”), in each case in form and substance
reasonably satisfactory to Crown and in form sufficient for recordation;
provided, however, that the execution and recordation of such Confirmatory
Assignments shall not be a condition to the Applicable Closing. To the extent
requested by the T‑Mobile Contributors, the Tower Operator and the Sale Site
Subsidiaries, as applicable, shall use commercially reasonable efforts to assist
the T‑Mobile Parties in the preparation of the Corrective Assignments. The
T-Mobile Contributors shall submit to the Tower Operator and the Sale Site
Subsidiaries, as applicable, an invoice for, and the Tower Operator and the Sale
Site Subsidiaries, as applicable, shall reimburse the T-Mobile Contributors for
their reasonable out-of-pocket costs and expenses incurred in preparing any
Corrective Assignments.
(e)    If, prior to or after the applicable Closing, any Party identifies, in
its reasonable judgment, any corrections to any Site Lease Agreement, Memorandum
of Site Lease Agreement, Confirmatory Assignment, Corrective Assignment, Ground
Lessor Estoppel, Non-Disturbance Agreement or other recorded document, such
Party shall promptly notify the other Party and the Parties shall cooperate in
good faith to effect an appropriate correction to that document and, if such
document is a recorded document, to promptly record such corrected document in
accordance with Section 2.10.
SECTION 2.9    Prorating of Expenses. Except as otherwise provided in the MPL
and the MLAs, as of the Applicable Closing Date, prorations of receivables,
payables, expenses, revenue and property or ad valorem Taxes relating to the
use, occupancy and operation of the Included Property of the Sites shall be made
on an accrual basis, with the T‑Mobile Contributors being obligated to make any
payments in respect of payables and expenses (including ground rent payments
under Ground Leases), and being entitled to retain any receivables and revenue
(including collocation revenue under Collocation Agreements and prepaid rent),
in respect of events and for periods and portions thereof prior to the
Applicable Closing Date, and the Tower Operator or the Sale Site Subsidiaries,
as applicable, being obligated to make any payments in respect of payables and
expenses (including ground rent payments under Ground Leases), and being
entitled to receive any receivables and revenue (including collocation revenue
under Collocation Agreements and prepaid rent), in respect of events and for
periods and portions thereof on and subsequent to the Applicable Closing Date.
The Parties shall use good faith efforts to determine and finalize any amounts
due under this Section 2.9 prior to the Applicable Closing Date. The net amount
of the prorations set forth in this Section 2.9 shall be credited to (or debited
from) the Closing Total Consideration or the Subsequent Closing Total CA/NV
Consideration payable by Crown at the Applicable Closing. For purposes of this
Section 2.9, Taxes shall be accrued in accordance with Section 12.1(a)(iii).
SECTION 2.10    Recordation; Signage.
(a)    The T‑Mobile Parties and the T‑Mobile SPEs acknowledge and agree that,
from and after the Applicable Closing Date, Crown, the Tower Operator and the
Sale Site Subsidiaries shall be permitted to record and, if necessary, re-record
any documents (including any Site Lease Agreement, Memorandum of Site Lease
Agreement, Corrective Assignment, Confirmatory

36



--------------------------------------------------------------------------------




Assignment, Ground Lessor Estoppel or Non-Disturbance Agreement) that are
necessary or desirable to give effect to the transactions contemplated by this
Agreement and the Collateral Agreements, in each case without any prior notice
to or the prior consent of any T‑Mobile Party or any T‑Mobile SPE.
(b)    Prior to the recordation or re-recordation of any document, to the extent
reasonably practicable, the Tower Operator or Sale Site Subsidiaries, as
applicable, shall cause a copy thereof to be delivered to T-Mobile, and the
Tower Operator or Sale Site Subsidiaries, as applicable, shall further cause a
copy of the recorded or re-recorded document to be delivered to T-Mobile
promptly after recordation thereof. The T‑Mobile Parties and the T‑Mobile SPEs
shall execute all documents reasonably requested by the Tower Operator or Sale
Site Subsidiaries to effect any such recordation or re-recordation and shall
cooperate with the Tower Operator or Sale Site Subsidiaries, as applicable, in
pursuing such recordation or re-recordation. The T-Mobile Contributors shall
submit to the Tower Operator or Sale Site Subsidiaries, as applicable, an
invoice for, and the Tower Operator or Sale Site Subsidiaries, as applicable,
shall reimburse the T-Mobile Contributors and the T-Mobile SPEs for, their
reasonable out-of-pocket costs and expenses incurred in cooperating with the
Tower Operator or Sale Site Subsidiaries, as applicable, in pursuing such
recordation or re-recordation.
(c)    The Tower Operator and Sale Site Subsidiaries shall, from and after the
Applicable Closing Date, have the right to place, at their sole cost and
expense, signage on any Site to put third parties on notice of its interest in
such Site, subject to compliance with applicable Laws and any Ground Lease
applicable to such Site in question.
SECTION 2.11    Taxes; Bulk Sales.
(a)    Taxes. Except as expressly provided in this Agreement, the MPL or the
MLAs, the T-Mobile Contributors shall be responsible for and shall pay all Taxes
to the extent attributable to the ownership of the Sites or the Included
Property of the Sites by any T-Mobile Party, any T-Mobile SPE or any third party
(other than Tower Operator, any Affiliate of Tower Operator, any direct or
indirect transferee of Tower Operator or of any Affiliate of Tower Operator, or
any Tower Subtenant), and the Tower Operator and Sale Site Subsidiaries shall be
responsible for and shall pay all Taxes to the extent attributable to the
possession or operation of the Sites or the Included Property of the Sites or
the ownership, possession or operation of any assets on the Sites by any Person
described in the immediately preceding parenthetical clause. For the avoidance
of doubt, except as expressly set forth in the MPL or the MLAs, each Party shall
be responsible for Taxes imposed on its own income and no Party shall be
entitled to indemnification for Taxes imposed on income.
(b)    Payments. Crown agrees that the payments contemplated by Article 3 to be
made by Crown are non-refundable and that Crown shall not have any right of
abatement, reduction, setoff, counterclaim, rescission, recoupment, refund,
defense or deduction with respect thereto, including in connection with any
event of default by the T-Mobile Parties, the T-Mobile SPEs or their respective
Affiliates or any casualty or condemnation, in each case except as otherwise
contemplated by this Agreement or the Collateral Agreements.

37



--------------------------------------------------------------------------------




(c)    Bulk Sales. Crown and the T‑Mobile Contributors hereby waive compliance
by Crown and the T‑Mobile Contributors with the provisions of the “bulk sales,”
“bulk transfer” and similar Laws; provided, however, that such waiver is not
intended to preclude the T‑Mobile Contributors from claiming bulk sale or bulk
transfer treatment on the transfer of the assets to the T‑Mobile SPEs and Sale
Site Subsidiaries.
(d)    Tax Cooperation. The Parties will furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance relating to the Sale Site Subsidiaries and Included Property
transferred pursuant to this Agreement (including access to books and records)
as is reasonably necessary for the filing of all Tax Returns, the making of any
election relating to Taxes, the preparation for any audit by any Taxing
authority, and the prosecution or defense of any Claims relating to any Tax. Any
expenses incurred in furnishing such information or assistance will be borne by
the Party requesting it.
(e)    Income Tax Treatment. It is intended that, solely for United States
federal (and other applicable) income Tax purposes, Crown will be treated as
purchasing the Sale Sites (or, as applicable, the interests in the Sale Sites
held by the T-Mobile Contributors and the T-Mobile SPEs) pursuant to this
Agreement on the Applicable Closing Date, and each of Crown, T-Mobile and their
Affiliates will file all Tax Returns consistent with such treatment. Each of the
Parties agrees that it shall (i) be bound by the allocation of the consideration
set forth in Section 2.11(g) of this Agreement and Exhibits C and D of the MPL
for purposes of determining Taxes (but not for any other purpose), (ii) prepare
and file, and cause its Affiliates to prepare and file, its Tax Returns on a
basis consistent with such allocation, and (iii) take no position, and cause its
Affiliates to take no position, inconsistent with such allocation on any
applicable Tax Return, except as otherwise required by Law or an Order. If such
allocation is disputed by any Governmental Authority with taxing authority, the
Party receiving notice of such dispute shall promptly notify the other Parties
of such dispute.
(f)     Transfer Taxes. All Transfer Taxes imposed as a result of the sale of
the Sale Sites (or, as applicable, the interests in the Sale Sites held by the
T-Mobile Contributors and the T-Mobile SPEs) pursuant to this Agreement shall be
borne equally by the T-Mobile Contributors, on the one hand, and Tower Operator,
on the other hand. Such Transfer Taxes shall be governed by the rules and
procedures set forth in Section 22(e) of the MPL (substituting references to
“T-Mobile Contributors” in place of references to “T-Mobile Lessors”).
(g)    Tax Allocations. Subject to Section 1.3, Section 2.9 and Article 3, the
parties agree that the purchase price for the Sites shall be allocated among the
groups of Sites for U.S. federal, state and local income tax purposes in
accordance with the following principles:
(i)    the aggregate amount payable by Crown for Sites other than CA/NV Sites
shall be the sum of the Final Lease Site Rent for each MPL Site that is a Lease
Site (but not a CA/NV Site) on the Applicable Closing Date, the Final Assignable
Price for each Sale Site that is an Assignable Site (but not a CA/NV Site) as of
the Applicable Closing Date, and the Final Managed Site Consideration for each
MPL Site or Sale Site that is a Managed Site (but not a CA/NV Site) as of the
Applicable Closing Date (and, if and to the extent it becomes due and payable
hereunder, the Deferred Managed Site Consideration for any such Managed Site
(assuming the Final Total TCF for such Site

38



--------------------------------------------------------------------------------




has been determined) that becomes a Lease Site or an Assignable Site in
accordance with the terms of this Agreement);
(ii)    the aggregate amount referred to in clause (i) shall be allocated among
each of the 15 Tranches of Sites (as defined in the MPL) and the Sale Sites
(other than CA/NV Sites) in accordance with an appraisal by Deloitte LLP of the
aggregate value of the Sites in each of such 16 categories;
(iii)    if the CA/NV Inclusion occurs at a Subsequent CA/NV Closing, the
aggregate amount allocated to the CA/NV Sites shall be the Subsequent Closing
Total CA/NV Consideration;
(iv)    if the CA/NV Inclusion occurs at the Initial Closing, then (1) Deloitte
LLP shall provide an appraisal of value of the CA/NV Sites, (2) such appraised
value for the CA/NV Sites shall be allocated to the CA/NV Sites, and (3) to the
extent the amount actually paid by Crown for such CA/NV Sites under the formula
that would have applied to such Sites under clause (i) if they had not been
CA/NV Sites exceeds the amount of such appraisal (the “Excess Payment”), such
Excess Payment shall not be allocated to the purchase price of any Sites, and
(4) a portion of the “T-Mobile Total Rent Amount” payable under the MPL Site MLA
and the “T-Mobile Collocation Rent” payable under the Sale Site MLA (based on
the excess of $1,905 over $1,850 per Site) having a discounted present value of
the Excess Payment shall be treated as a repayment of the Excess Payment and
interest thereon consistent with applicable U.S. federal income tax principles;
the parties acknowledge that the amount of the Excess Payment is expected to be
approximately $100,000,000; and
(v)    the aggregate consideration payable for the Sites shall equal the sum of
the consideration so payable with respect to each Site or tranche of Sites as
set forth in Section 2.11(g)(i) through (iv) above, as applicable.
SECTION 2.12    Integrated Transactions. The Parties acknowledge and agree that:
(i) the transactions contemplated by this Agreement and the Collateral
Agreements are dependent upon one another, (ii) the Parties would not have
entered into this Agreement and the Collateral Agreements unless this Agreement
and all of the Collateral Agreements were being entered into as and when
contemplated and (iii) this Agreement and the Collateral Agreements are to be
treated as a single integrated and indivisible agreement for all purposes,
including the Bankruptcy of any Party.
ARTICLE 3    

TCF PROCEDURE FOR SITES
SECTION 3.1    Closing Total Consideration Determination.
(a)    T‑Mobile has prepared, in each case derived from the books, records and
processes of the T-Mobile Parties maintained in the ordinary course of business
and consistent with past practice, and delivered to Crown the Site List, (A)
which sets forth all Portfolio Sites and, with respect to each Portfolio Site,
the TCF for such Portfolio Site as of August 1, 2012,

39



--------------------------------------------------------------------------------




prepared on a pro forma basis to include any Included Collocation Agreements
entered into prior to the Signing Date, and (B) which categorically identifies,
as of the Signing Date, (i) all Lease Sites, (ii) all Pre-Lease Sites, (iii) all
Non-Contributable Sites, (iv) all CA/NV Sites, (v) all Shared Sites, (vi) all
Special Zoning Sites, (vii) all Casualty Sites, (viii) all Portfolio Sites
governed by a Multiple Site Ground Lease, (ix) all Portfolio Sites subject to
Transaction Revenue Sharing Payments, (x) all Sale Sites (specifying whether
such Sale Sites are Assignable Sites or Non-Assignable Sites), (xi) all
Portfolio Sites with respect to which space at such Portfolio Site is occupied
by a Tower Subtenant under a Master Collocation Agreement and (xii) all Excluded
Sites (specifying whether any such Excluded Sites are Casualty Sites or
Non-Compliant Sites). The Site List contains a description in reasonable detail
of all Exceptions applicable to any Portfolio Site. The Site List also
identifies the applicable T‑Mobile Contributor for all Portfolio Sites as well
as the applicable T‑Mobile SPE for each MPL Site and the applicable Sale Site
Subsidiary for each Sale Site and such other information as may be required to
prepare the Collateral Agreements. T-Mobile has also delivered work papers and
calculations in reasonable detail for each Site.
(b)    At least 5 business days prior to the Initial Closing Date, T‑Mobile
shall prepare, in each case derived from the books, records and processes of the
T-Mobile Parties maintained in the ordinary course of business and consistent
with past practice, and deliver a supplement to the Site List (as supplemented
pursuant to Section 3.1(c), the “Updated Site List”) which (A) lists, with
respect to each Portfolio Site, T‑Mobile’s calculation of any Supplemental TCF
for such Portfolio Site (provided that in no event shall the aggregate
Supplemental TCF for all Portfolio Sites exceed the Supplemental TCF Cap) and
(B) categorically identifies (i) all Lease Sites, (ii) all Pre-Lease Sites,
(iii) all Non-Contributable Sites (specifying any Special Zoning Sites that are
deemed to be Non-Contributable Sites pursuant to Section 4.5), (iv) all
Assignable Sites, (v) all Non-Assignable Sites (specifying any Special Zoning
Sites that are deemed to be Non-Assignable Sites pursuant to Section 4.5), (vi)
all CA/NV Sites, (vii) all Excluded Sites (specifying (1) all Shared Sites that
have not been bifurcated as required by Section 4.3(a), (2) all Casualty Sites
that have been excluded pursuant to Section 4.6, (3) all Non-Compliant Sites
that have been excluded pursuant to Section 4.9, (4) all Sites that have been
excluded by the T‑Mobile Contributors in accordance with Section 4.3(b)(iv) and
(5) all Portfolio Sites subject to Transaction Revenue Sharing Payments that
have been excluded pursuant to Section 4.8), (viii) all other Casualty Sites
under Section 4.6, (ix) all Portfolio Sites alleged by Crown to be Non-Compliant
Sites and with respect to which a dispute whether such Portfolio Sites are
Non-Compliant Sites is pending on the Initial Closing Date, (x) all Portfolio
Sites subject to Transaction Revenue Sharing Payments, (xi) all Portfolio Sites
with respect to which space at such Portfolio Site is occupied by a Tower
Subtenant under a Master Collocation Agreement that has not been bifurcated,
(xii) all Sites governed by a Multiple Site Ground Lease that has not been
bifurcated). T-Mobile shall deliver work papers and calculations in reasonable
detail for each Site with the delivery of the Updated Site List.
(c)    At least 5 business days prior to the CA/NV Subsequent Closing Date,
T‑Mobile shall prepare, in each case derived from the books, records and
processes of the T-Mobile Parties maintained in the ordinary course of business
and consistent with past practice, and deliver a supplement to the Updated Site
List with respect to the CA/NV Sites which (A) categorically identifies the
CA/NV Sites as (i) Assignable Sites, (ii) Non-Assignable Sites (specifying any
Special Zoning Sites that are deemed to be Non-Assignable Sites pursuant to
Section 4.5), (iii)

40



--------------------------------------------------------------------------------




Excluded Sites (specifying (1) all Shared Sites that have not been bifurcated as
required by Section 4.3(a), (2) all Casualty Sites that have been excluded
pursuant to Section 4.6, (3) all Non-Compliant Sites that have been excluded
pursuant to Section 4.9, (4) all Sites that have been excluded by the T‑Mobile
Contributors in accordance with Section 4.3(b)(iv)), (iv) all other Casualty
Sites under Section 4.6, (v) CA/NV Sites subject to Transaction Revenue Sharing
Payments, (vi) CA/NV Sites with respect to which space at such Portfolio Site is
occupied by a Tower Subtenant under a Master Collocation Agreement that has not
been bifurcated and (vii) CA/NV Sites governed by a Multiple Site Ground Lease
that has not been bifurcated). T-Mobile shall deliver work papers and
calculations in reasonable detail for each CA/NV Site with the delivery of the
Updated Site List.
SECTION 3.2    Payment of Closing Date Consideration. At the Initial Closing,
Crown shall pay for the account of the T‑Mobile SPEs or the T-Mobile Parties, as
applicable, by wire transfer to an account designated by T‑Mobile:
(a)    as consideration for the Lease of the Lease Sites and the Included
Property of the Lease Sites (including the related Collocation Agreements), an
amount for each Lease Site (the “Closing Lease Site Rent” for such Lease Site)
equal to the product of (x) the Closing Total TCF for such Lease Site multiplied
by (y) the TCF Multiple; plus
(b)    as consideration for the Sale Site Subsidiary Interests, the sum of the
Closing Assignable Site Price for all Assignable Sites; plus
(c)    as consideration for the specified rights with respect to the Managed
Sites and the Included Property of the Managed Site (including the related
Collocation Agreements), an amount for each Managed Site (the “Closing Managed
Site Consideration” for such Site) equal to (i) 90% of (ii) the product of (x)
the Closing Total TCF for such Managed Site multiplied by (y) the TCF Multiple;
provided, however, that if the CA/NV Inclusion does not occur at the Initial
Closing, the CA/NV Sites shall be excluded from the definitions of Closing Lease
Site Rent, Closing Assignable Site Price, Closing Managed Site Consideration and
Closing Total Consideration and for purposes of all calculations and payments
made pursuant to or under this Section 3.2.
SECTION 3.3    Final Total TCF Determination.
(a)    Within 180 calendar days after the Initial Closing Date, Crown shall
deliver to T‑Mobile a statement (the “Crown Site Report”) that shall set forth
(i) its calculation of the TCF and Supplemental TCF for each Portfolio Site as
of the Applicable Closing Date (with respect to each such Portfolio Site, the
“Crown Proposed TCF”) and (ii) subject to Section 4.4, its Site Designation (the
“Crown Proposed Site Designation”) of each Portfolio Site as of the Applicable
Closing Date, together with a list of all Portfolio Sites as to which Crown
disputes the applicable Site Designation as set forth in the Updated Site List
(which shall contain a reasonably detailed description of such dispute). To
facilitate the preparation of the Crown Site Report by Crown, the T‑Mobile
Parties shall promptly provide Crown with such documentation and information and
access to such employees, officers and professionals of the T‑Mobile Parties

41



--------------------------------------------------------------------------------




and their respective Affiliates as Crown may reasonably request in order to
complete the Crown Site Report.
(b)    The Crown Site Report shall become final and binding upon the Parties
with respect to each Portfolio Site, and (i) the Crown Proposed TCF shall become
the Final Total TCF for such Portfolio Site and (ii) the Crown Proposed Site
Designation shall become the Final Site Designation for such Portfolio Site, on
the 30th calendar day following the delivery of the Crown Site Report, unless
T‑Mobile objects to the Crown Proposed TCF or the Crown Proposed Site
Designation for such Portfolio Site in writing prior to such date. For each
Portfolio Site for which no dispute exists, Crown and T‑Mobile shall execute a
certificate that sets forth the Crown Proposed Site Designation of such
Portfolio Site (which shall be the Final Site Designation of such Portfolio
Site) and the amount of the agreed or undisputed TCF and Supplemental TCF for
such Portfolio Site (which shall be the Final Total TCF for such Portfolio
Site). For any Portfolio Site for which a dispute exists and for which T-Mobile
has provided a timely written notice, the Final Total TCF or the Final Site
Designation for such Portfolio Site shall be determined in accordance with
Section 3.3(c).
(c)    To the extent that T‑Mobile and Crown are unable to resolve all
disagreements they may have regarding the Site Designation of any Portfolio Site
or the TCF and Supplemental TCF for any Portfolio Site, then any such
disagreements shall promptly be submitted to the Settlement Firm for resolution
and the Settlement Firm shall determine the Final Site Designation of any such
Portfolio Sites and the Final Total TCF for any such Portfolio Sites (in each
case, as of the Applicable Closing Date). Crown and the T‑Mobile Parties shall
cooperate with the Settlement Firm and shall proceed reasonably and in good
faith to cause the Settlement Firm to resolve any such disagreements not later
than 30 calendar days after the engagement of the Settlement Firm. Crown, on the
one hand, and the T‑Mobile Parties, on the other hand, each shall pay one-half
of the fees and expenses of the Settlement Firm. The Settlement Firm shall
determine the Final Total TCF for any such Portfolio Site using only: (i) the
definition of TCF and Supplemental TCF in this Agreement (and related provisions
herein) and the information set forth in each Included Collocation Agreement and
Ground Lease for such Portfolio Site, and (ii) the amounts, rates and terms
under each Included Collocation Agreement and Ground Lease for such Portfolio
Site in effect as of the Applicable Closing Date; to the extent that rent is
paid or payable on an other-than-monthly basis, rent for the month shall include
an apportioned amount of such rent attributable to such month. The Settlement
Firm’s resolution of the disagreement shall be reflected in a written report
(the “Settlement Firm Site Report”), which report shall be delivered promptly to
Crown and the T‑Mobile Parties and shall set forth the Settlement Firm’s
determination of the Final Total TCF or Final Site Designation for each such
Portfolio Site. For completeness and administrative convenience, the Settlement
Firm Site Report shall also incorporate all items from the Crown Site Report
that have become final and binding pursuant to Section 3.3(b) and all items
reflected in the certificate delivered pursuant to Section 3.3(b). Judgment may
be entered upon the Settlement Firm Site Report in any court having jurisdiction
over the Party against which such report is to be enforced.
SECTION 3.4    Payment of Final Total Consideration.
(a)    On the business day following the determination of the Final Total TCF
and Final Site Designation for all Portfolio Sites (the “Final Payment Date”),
if (i) the sum of (x) the

42



--------------------------------------------------------------------------------




Closing Total Consideration plus (y) the Subsequent Closing Total CA/NV
Consideration, if any, plus (z) the Aggregate Deferred Managed Site
Consideration, in each case calculated based on the Site Designation set forth
in the Updated Site List, less (ii) any refunds received by Crown pursuant to
Section 4.8 or Section 4.9 plus (iii) any payments made by Crown pursuant to
Section 4.8 or Section 4.9 less (iv) any Excluded Site Collocation Payments paid
to or received by Crown, the Tower Operator or any Sale Site Subsidiary
following the Initial Closing and on or prior to such date exceeds the sum of
(1) the Final Total Consideration plus (2) the Aggregate Deferred Managed Site
Consideration (calculated based on the assumption that the Deferred Managed Site
Consideration for each Managed Site was based on the Final Total TCF for such
Managed Site), in each case calculated based on the Final Site Designation and
taking into account any Site re-designations pursuant to Section 4.8 and Section
4.9, then the T‑Mobile Parties and the T‑Mobile SPEs shall be obligated to pay
Crown cash in an amount equal to such excess, together with interest thereon at
a rate equal to 6% per annum (the “Interest Rate”), calculated on the basis of
the actual number of days elapsed divided by 360, from the Initial Closing Date
to the date of payment.
(b)    On the Final Payment Date, if the sum of (1) the Final Total
Consideration plus (2) the Aggregate Deferred Managed Site Consideration
(calculated based on the assumption that the Deferred Managed Site Consideration
for each Managed Site was based on the Final Total TCF for such Managed Site),
in each case calculated based on the Final Site Designation and taking into
account any Site re-designations pursuant to Section 4.8 and Section 4.9,
exceeds (i) the sum of (x) the Closing Total Consideration plus (y) the
Subsequent Closing Total CA/NV Consideration, if any, plus (z) the Aggregate
Deferred Managed Site Consideration, in each case calculated based on the Site
Designation as set forth in the Updated Site List, less (ii) any refunds
received by Crown pursuant to Section 4.8 and Section 4.9 plus (iii) any
payments made by Crown pursuant to Section 4.8 and Section 4.9 less (iv) any
Excluded Site Collocation Payments paid to or received by Crown, the Tower
Operator or any Sale Site Subsidiary following the Initial Closing and on or
prior to such date, then Crown shall be obligated to pay the T-Mobile SPEs or
the T-Mobile Parties, as applicable, cash in an amount equal to such excess,
together with interest thereon at the Interest Rate, calculated on the basis of
the actual number of days elapsed divided by 360, from the Initial Closing Date
to the date of payment.
(c)    On the Final Payment Date, in the event that, based on the Final Site
Designation of each of the Portfolio Sites (and, for purposes of the definitions
of Minimum Lease Site and Assignable Site Closing Condition, Target
Contributable Site and Assignable Site TCF, Minimum Contributable Site and
Assignable Site Closing Condition and Target Lease Site and Assignable Site TCF,
based on the Final Total TCF for each Portfolio Site):
(i)    the Minimum Lease Site and Assignable Site Closing Condition would not
have been satisfied as of the Initial Closing Date under either or both of
Section 10.4 or Section 2.6(b)(iii), the T‑Mobile Parties and the T‑Mobile SPEs
shall be obligated to pay Crown cash in an amount equal to 50% of the product of
(x) the TCF Multiple multiplied by (y) the difference of (A) 80% of the
aggregate Final Total TCF for all Portfolio Sites as set forth in the Settlement
Firm Site Report and (B) the aggregate Final Total TCF for all Lease Sites and
Assignable Sites as set forth in the Settlement Firm Site Report, together with
interest thereon at the Interest Rate, calculated on the basis of the actual
    





43



--------------------------------------------------------------------------------




number of days elapsed divided by 360, from the Initial Closing Date to the date
of payment;
(ii)    the Minimum Contributable Site and Assignable Site Closing Condition
would not have been satisfied on the Initial Closing Date under either or both
of Section 10.4 or Section 2.6(b)(iii), the T‑Mobile Parties and the T‑Mobile
SPEs shall be obligated to pay Crown cash in an amount equal to 50% of the
product of (x) the TCF Multiple multiplied by (y) the difference of (A) 95% of
the aggregate Final Total TCF for all Portfolio Sites as set forth in the
Settlement Firm Site Report and (B) the Final Total TCF for all Contributable
Sites and Assignable Sites as set forth in the Settlement Firm Site Report,
together with interest thereon at the Interest Rate, calculated on the basis of
the actual number of days elapsed divided by 360, from the Initial Closing Date
to the date of payment; or
(iii)    both the Minimum Lease Site and Assignable Site Closing Condition and
the Minimum Contributable Site and Assignable Site Closing Condition would not
have been satisfied on the Initial Closing Date under either or both of Section
10.4 or Section 2.6(b)(iii), the T‑Mobile Parties and the T‑Mobile SPEs shall be
obligated to pay Crown cash in an amount equal to the greater of the amounts
specified in clauses (i) and (ii) above;
provided, however, (x) that if the CA/NV Inclusion occurs but the CA/NV Closing
Condition was not satisfied at the time of such occurrence, the TCF and
Supplemental TCF of all CA/NV Sites shall be excluded for purposes of all
calculations under this Section 3.4(c) (for the avoidance of doubt, if Crown
waives the CA/NV Closing Condition, the amount set forth in this Section 3.4(c)
shall be calculated as if such CA/NV Sites were not included in this
transaction) and (y) in no event shall the amount payable by the T‑Mobile
Parties and the T‑Mobile SPEs to Crown under this Section 3.4(c) exceed
$200,000,000 in the aggregate.
(d)    On the second business day following the Final Payment Date (i) the
Parties shall calculate the net amount owed to Crown or to the T-Mobile Parties
and the T-Mobile SPEs, as the case may be, pursuant to this Section 3.4 and (ii)
the Party that is obligated to pay such net amount shall make a single payment
in immediately available funds by wire transfer to an account designated in
writing by the Party to which such payment is owed.
SECTION 3.5    Further Assurances.
(a)    The T-Mobile Parties and the T‑Mobile SPEs shall take all actions and
execute all documents reasonably necessary to ensure that, in the event a
Portfolio Site was incorrectly designated on the Updated Site List, Crown, the
Tower Operator and, after the Initial Closing, the applicable Sale Site
Subsidiary are put in the same legal and economic position as they would have
been in had such Portfolio Site been correctly designated on the Updated Site
List, including, in the event any Site has been re-designated as an Excluded
Site from its original Site Designation on the Updated Site List, to rescind the
transaction that occurred with respect to such Site at the applicable Closing
under this Agreement and the Collateral Agreements. In furtherance of the
foregoing, the Parties shall execute and deliver, as applicable, (i) amended

44



--------------------------------------------------------------------------------




schedules and exhibits to the MPL, (ii) amended schedules and exhibits to the
applicable MLA, (iii) amended schedules and exhibits to the Management
Agreement, (iv) the documentation necessary to sell, convey, assign, transfer
and deliver the applicable T-Mobile Contributor’s right, title and interest in,
to and under each Assignable Site and the Included Property of such Assignable
Site and (v) amended schedules or exhibits to all other applicable Collateral
Agreements.
(b)    In furtherance of the foregoing, and notwithstanding anything to the
contrary contained in this Agreement, the T-Mobile Parties and the T-Mobile SPEs
shall be responsible for reimbursing, and shall promptly, but in any event no
later than 10 business days following request therefor, reimburse, Crown, the
Tower Operator and, after the Initial Closing, the applicable Sale Site
Subsidiary for all costs and expenses incurred by any of them in connection with
any Non-Compliant Site, including any actions taken by Crown, the Tower Operator
or, after the Initial Closing, the applicable Sale Site Subsidiary pursuant to
Section 3.5(a).
SECTION 3.6    Exclusive Remedy. Subject to Section 1.3, Section 2.7(c), Section
2.9, Section 4.4, Section 4.8 and Section 4.9, each Party’s sole and exclusive
remedy for any matters relating to Site Designations and the calculation of TCF,
Supplemental TCF, Closing Total Consideration, Subsequent Closing Total CA/NV
Consideration, Final Total Consideration is set forth in this Article 3, and the
Parties hereby acknowledge and agree that they are not entitled to, and
expressly waive, any and all other rights and remedies that the Parties may have
(including under Article 12) relating to Site Designation and the calculation of
TCF, Supplemental TCF, Closing Total Consideration, Subsequent Closing Total
CA/NV Consideration and Final Total Consideration.
ARTICLE 4    

OTHER PROCEDURES FOR SITES
SECTION 4.1    Contributable Sites; Lease Sites; Assignable Sites.
(a)    If (i) there are no Contribution Exceptions with respect to an MPL Site
or (ii) all of the Contribution Exceptions with respect to an MPL Site have been
corrected or addressed pursuant to Section 4.2 or Section 4.3, then, except as
otherwise provided in this Article 4, such Site shall thereafter be deemed to be
a “Contributable Site”; provided, however, that a Special Zoning Site shall not
be deemed a Contributable Site.
(b)    With respect to each Contributable Site, if (i) there are no Leasing
Exceptions with respect to such Site or (ii) all of the Leasing Exceptions with
respect to such Site have been corrected or addressed pursuant to Section 4.2 or
Section 4.3, then, except as otherwise provided in this Article 4, such Site
shall thereafter be deemed to be a “Lease Site”.
(c)    If (i) there are no Assignment Exceptions with respect to a Sale Site or
(ii) all of the Assignment Exceptions with respect to a Sale Site have been
corrected or addressed pursuant to Section 4.2 or Section 4.3 (including, with
respect to the CA/NV Sites, the CA/NV Consent and Acknowledgment has been
received by Crown), then, except as otherwise provided in this

45



--------------------------------------------------------------------------------




Article 4, such Site will thereafter be deemed to be an “Assignable Site”;
provided, however, that a Special Zoning Site shall not be deemed an Assignable
Site.
SECTION 4.2    Certain Procedures with Respect to Identifying and Curing
Exceptions.
(a)    Subject to Section 2.7(e), the T‑Mobile Contributors and, after the
Initial Closing Date, the T‑Mobile SPEs shall use commercially reasonable
efforts and shall cooperate in good faith with Crown and the Tower Operator to
cause any Exceptions to be cured, in each case in accordance with Section 4.3(c)
and as promptly as reasonably practicable. Crown and the Tower Operator shall
have the right, at any time, to contact Ground Lessors, Tower Subtenants or any
other Persons in connection with the transactions contemplated by this
Agreement, including in order to identify any Exceptions, whether in person or
by telephone, mail or other means of communication, and the T-Mobile Parties
(for themselves and the T-Mobile SPEs) hereby authorize such contacts; provided
that, prior to the Initial Closing, the T-Mobile Parties and Crown shall
coordinate and cooperate in good faith with each other in communicating with
Ground Lessors, and each Party shall, to the extent reasonably practicable,
provide the other Party the opportunity to attend or participate in any such
communications with Ground Lessors.
(b)    Upon the cure of any Exceptions with respect to a Site, the T‑Mobile
Contributors and, after the Initial Closing Date, the T‑Mobile SPEs shall
provide written notice to Crown and the Tower Operator, identifying the Site
together with the related Exceptions that were cured and containing a brief
statement regarding how such Exceptions were cured. If Crown and the Tower
Operator do not object within 10 business days of receipt of such notice to the
assertion by the T-Mobile Contributors or the T‑Mobile SPEs, as applicable, that
such Exceptions have been cured and (i) if there are no remaining uncured
Contribution Exceptions as to any Non-Contributable Site, such Site shall be
deemed a Contributable Site, (ii) if there are no remaining uncured Leasing
Exceptions as to any Pre-Lease Site, such Site shall be deemed a Lease Site and
(iii) if there are no remaining Assignment Exceptions to any Non-Assignable
Site, such Site shall be deemed an Assignable Site. All disputes over the method
of cure with respect to an Exception shall be resolved by the dispute resolution
process described in Section 4.4.
(c)    Until the Initial Closing Date, T‑Mobile, on behalf of the T‑Mobile
Contributors and, after the Initial Closing Date, the T‑Mobile SPEs, shall
respond as soon as practicable (but in any event within 10 business days) with
respect to any actions, waivers, consents or documents that Crown and the Tower
Operator reasonably request from the T‑Mobile Parties or the T-Mobile SPEs with
respect to the identification and curing of Exceptions, including in connection
with obtaining Ground Lessor Estoppels and Non-Disturbance Agreements.
SECTION 4.3    Shared Sites; Excluded Sites; T‑Mobile Contributors’ Cure Rights.
(a)    Shared Sites. The T‑Mobile Contributors shall use commercially reasonable
efforts to cause any Shared Site to be bifurcated; provided, however, that if
such Shared Site is not bifurcated prior to the Applicable Closing Date in a
manner satisfactory to Crown acting in good faith, such Shared Site shall be an
Excluded Site hereunder.

46



--------------------------------------------------------------------------------






(b)    Excluded Sites. The T-Mobile Parties may elect, in their sole discretion,
by written notice to Crown given at any time prior to the Initial Closing Date,
to exclude from the transactions contemplated by this Agreement, subject to
Section 10.4, (i) any Casualty Site, (ii) any Non-Compliant Site, (iii) any
Portfolio Sites subject to Transaction Revenue Sharing in accordance with
Section 4.8, and (iv) any other Site (each such excluded Site, an “Excluded
Site”); provided, however, that the T-Mobile Parties may designate no more than
50 Excluded Sites pursuant to clause (iv) of this Section 4.3(b). Crown may
elect, to the extent permitted under and in accordance with Section 2.6, to
exclude from the transactions contemplated by this Agreement the CA/NV Sites and
designate such CA/NV Sites as Excluded Sites. Upon the designation of a Site as
an Excluded Site in accordance with this Agreement, all references to such Site
in the representations and warranties contained in this Agreement shall be
deemed to have been deleted from and after the date of such designation.
(c)    Cure; Excluded Sites. With respect to each Site subject to an Exception
that has not been cured or waived, the T-Mobile Contributors and the T-Mobile
SPE may, in their sole discretion, elect any of the following options to cure
such Exception and, upon the taking of such action, such Exception shall be
deemed to have been cured by T-Mobile Contributors:
(i)    Title Insurance. If such Exception relates solely to title, if the Title
Company shall have committed to issue to the Tower Operator or, after the
Initial Closing, the applicable Sale Site Subsidiary, without indemnity from the
Tower Operator or such Sale Site Subsidiary but following the Tower Operator’s
or such Sale Site Subsidiary’s payment of the applicable premium, a leasehold
title insurance policy (or lender’s policy, as applicable) in the case of a
Leased Site or a fee title insurance policy in the case of an Owned Site (which
policy is acceptable, including as to the applicable premium and coverage
amount, to the Tower Operator or such Sale Site Subsidiary in its reasonable
discretion) without exception for such Exception (other than standard printed
exceptions), or with affirmative coverage over such Exception; or
(ii)    Corrective Action. If the T‑Mobile Contributors or the T‑Mobile SPEs
shall have taken corrective action with respect to such Exception (including, by
way of example, by obtaining required consents or approvals from third parties,
by obtaining Ground Lessor Estoppels, by acquiring rights or property from third
parties, by obtaining or providing any affidavits or certificates or otherwise)
in a manner that is reasonably acceptable to Crown and, if applicable, the Title
Company, and that cures such Exception.
SECTION 4.4    Dispute Resolution.
(a)    The Parties intend to provide for an expedited dispute resolution process
during the period from the Signing Date until the Applicable Closing that shall
resolve any and all disputes solely with respect to the Site Designation of any
Portfolio Site or whether any Exceptions to any Portfolio Site have been cured
(each a “Site Designation Pre-Closing Dispute”). As such, any Site Designation
Pre-Closing Dispute shall be subject to the dispute resolution process provided
in this Section 4.4. Should a Party wish to initiate a dispute resolution
process with respect to any Site Designation Pre-Closing Dispute, it shall first
deliver to the other Parties a written notice (a “Notice of Dispute”) that
specifies in reasonable detail the Site Designation Pre-Closing Dispute that
such Party wishes to have resolved.

47



--------------------------------------------------------------------------------




(b)    If the Parties are not able to resolve any Site Designation Pre-Closing
Dispute within 10 days of a Party’s receipt of an applicable Notice of Dispute,
then such Site Designation Pre-Closing Dispute shall be promptly submitted to
the Settlement Firm for resolution and the Settlement Firm shall determine the
Site Designation of the Portfolio Site subject to such Site Designation
Pre-Closing Dispute. The T‑Mobile Parties and Crown shall cooperate with the
Settlement Firm and shall proceed reasonably and in good faith to cause the
Settlement Firm to resolve any Site Designation Pre-Closing Dispute not later
than 10 days after the engagement of the Settlement Firm with respect thereto.
Crown, on the one hand, and the T‑Mobile Parties, on the other hand, each shall
pay one-half of the fees and expenses of the Settlement Firm. The Settlement
Firm’s resolution of the disagreement shall be reflected in a written report,
which report shall be delivered promptly to Crown and the T‑Mobile Parties and
shall set forth the Settlement Firm’s determination of the Site Designation for
the Portfolio Site subject to the Site Designation Pre-Closing Dispute. Judgment
may be entered upon the Settlement Firm’s report in any court having
jurisdiction over the Party against which such report is to be enforced. The
Parties agree that the Site Designation of any Portfolio Site, as determined by
the Settlement Firm pursuant to this Section 4.4(b), shall be the Final Site
Designation of such Site.
(c)    The Settlement Firm conducting any dispute resolution shall be bound by,
and shall not have the power to modify, the provisions of this Agreement.
Without limiting the foregoing, any determination of the valuation of a Site
made by the Settlement Firm shall be made in accordance with Article 3. Unless
otherwise provided in Section 4.8 or Section 4.9, each Party shall pay its own
costs, fees and expenses (including for counsel, experts and presentation of
proof) in connection with any dispute resolution under this Section 4.4;
provided, however, that the expenses and fees of the Settlement Firm shall be
shared equally by T‑Mobile (on behalf of the T‑Mobile Parties) and Crown.
(i)    Subject to Section 1.3, Section 2.7(c), Section 2.9, Section 4.4,
Section 4.8 and Section 4.9, each Party agrees that the dispute resolution
process conducted pursuant to this Section 4.4 is the exclusive mechanism for
the resolution of disputes with respect to the subjects referred to in
Section 4.4(a) or any other provision of this Agreement that makes reference to
this Section 4.4 and agrees that no action, suit or proceeding may be brought in
any other forum relating to any such matters.
SECTION 4.5    Special Zoning Sites.
(a)    If prior to the Closing with respect to a Site, the T‑Mobile Parties or
Crown discover that a Site constitutes a Special Zoning Site, the T‑Mobile
Parties or Crown, as the case may be, shall promptly provide written notice to
the other Parties that it in good faith considers such Site to be a Special
Zoning Site, and provide notice in reasonable detail of the reasons therefor. If
such other Parties do not object within 10 business days of receipt of such
notice, such Site shall be deemed to be a Special Zoning Site. All Site
Designation Pre-Closing Disputes concerning the designation of a Site as a
Special Zoning Site shall be resolved by the dispute resolution process
described in Section 4.4. If an MPL Site is a Special Zoning Site or a Sale Site
is a Special Zoning Site, then such Site shall be deemed a Non-Contributable
Site or Non-Assignable Site, as applicable, and the provisions of Section 4.2
with respect to the curing of Exceptions shall apply, mutatis mutandis, to
remedying the circumstances causing such Site to be a Special Zoning Site.

48



--------------------------------------------------------------------------------






SECTION 4.6    Casualty Sites.
(a)    If, prior to the Applicable Closing, the T‑Mobile Parties or Crown
discover that a Site constitutes a Casualty Site, the T‑Mobile Parties or Crown,
as the case may be, shall promptly notify the other Parties in writing that it
considers such Site to be a Casualty Site, with reasonable specificity as to the
reasons therefor. If such other Parties do not object within 10 business days of
receipt of such notice, such Site shall be deemed to be a Casualty Site. All
Site Designation Pre-Closing Disputes concerning the designation of a Site as a
Casualty Site shall be resolved by the dispute resolution process described in
Section 4.4.
(b)    If a Site is deemed a Casualty Site, then:
(i)    Excluded Site. If such Site is a Casualty Site as a result of a
condemnation (or pending condemnation) or a foreclosure, deed-in-lieu of
foreclosure or similar proceeding involving a Lien or Ground Lessor Mortgage,
any Party may elect by written notice to the other Parties given no later than 5
business days prior to the Applicable Closing to exclude such Casualty Site from
the transactions contemplated by this Agreement (any such Casualty Site no
longer being referred to as a Casualty Site and being referred to as an Excluded
Site).
(ii)    Damaged Sites. If such Site is a Casualty Site as a result of physical
damage prior to the Applicable Closing Date (a “Damaged Site”), the T‑Mobile
Parties may, at their option, (A) elect to repair, at their sole cost and
expense, the Tower so as to bring the condition of such Tower to substantially
the same (or better) condition that it was in immediately prior to the event or
occurrence of the event causing such Tower to be designated as a Damaged Site
(as determined by Crown in good faith) or (B) elect to reimburse Crown for the
amount estimated by Crown in good faith to be required to complete the repair of
the Tower and, promptly upon the receipt of an invoice from Crown or the Tower
Operator, any actual out-of-pocket expenses incurred by Crown or the Tower
Operator to so repair the Tower in excess of such estimated amount paid, if any.
With respect to each Damaged Site, if the T-Mobile Parties or T-Mobile SPEs
elect not to repair the Tower or pay Crown to repair the Tower pursuant to this
Section 4.6(b) no later than 5 business days prior to the Applicable Closing,
then such Damaged Site shall be treated as an Excluded Site as if the T-Mobile
Parties and the T-Mobile SPEs had elected to exclude such Damaged Site pursuant
to Section 4.2(a).
SECTION 4.7    Allocation of Rent. After the Closing Total Consideration is
determined and prior to the Initial Closing Date, the T‑Mobile Contributors
shall cause to be delivered to Tower Operator a draft of Exhibit D to the MPL
based on the financial information for the Sites used to calculate the Closing
Total Consideration in accordance with Article 3. The method of allocating the
prepaid rent for an MPL Site among the years in the applicable lease term as
required for such Exhibit D shall be within the safe harbors permitted by
Section 467 of the Code and Treasury Regulation §1.467-3(c)(3) (the “467 Safe
Harbor Rules”) and otherwise as proposed by T-Mobile Contributors in a draft of
such Exhibit D, and the T-Mobile Contributors’ draft of such Exhibit D shall be
incorporated into the MPL. In addition, promptly after the Final Total
Consideration is determined, the T-Mobile Contributors shall cause to be
delivered to the Tower Operator a revised draft of Exhibit D to the MPL based on
the financial

49



--------------------------------------------------------------------------------




information for the Sites used to calculate the Final Total Consideration in
accordance with Article 3. Provided such revised draft complies with the 467
Safe Harbor Rules and absent any manifest error, the T-Mobile Contributors’
revised draft of such Exhibit D shall be incorporated into the MPL.
SECTION 4.8    Transaction Revenue Sharing Payments.
(a)    The Parties acknowledge and agree that it is in the best interests of
each Party to determine on or prior to the Initial Closing Date whether any
Transaction Revenue Sharing Payments exist or could reasonably be expected to
become due and payable and, where possible, to quantify the amounts thereof. As
a result, prior to the Initial Closing, the T‑Mobile Parties shall use
commercially reasonable efforts to identify any such Transaction Revenue Sharing
Payments and notify Crown thereof. Each Party shall further promptly notify the
other Parties in the event that any Ground Lessor makes a claim or demand for a
Transaction Revenue Sharing Payment.
(b)    If the T-Mobile Parties reasonably and in good faith determine that
Transaction Revenue Sharing Payments are reasonably likely to become due and
payable with respect to any MPL Site following the consummation of the
transactions contemplated by this Agreement and the Collateral Agreements, the
T-Mobile Parties and the T-Mobile SPEs shall have the right, in their discretion
but in consultation with Crown and the Tower Operator, (i) prior to the Initial
Closing, to designate such Site as a Managed MPL Site, a Sale Site or an
Excluded Site and (ii) after the Initial Closing, to rescind the transaction
that occurred with respect to such MPL Site at the applicable Closing and (x)
designate and treat such MPL Site as a Managed Site and grant to the Tower
Operator or the applicable Sale Site Subsidiary, as applicable, pursuant to the
Management Agreement, the right to operate such Site as a Managed Site and
administer the related Collocation Agreements or (y) designate and treat such
MPL Site as an Assignable Site and sell, assign and transfer such Site to the
applicable Sale Site Subsidiary pursuant to this Agreement or similar purchase
and sale documentation that is reasonably satisfactory to the Tower Operator;
provided that, in each case, such designation and, if applicable, the rescission
of such transactions shall eliminate, in the reasonable determination of Crown
and T-Mobile, the grounds for such Transaction Revenue Sharing Payment with
respect to such MPL Site; and provided further that, in the case of a rescission
and re-designation of an MPL Site following the Initial Closing, (A) such
re-designation would not have resulted in the failure of either the Minimum
Lease Site and Assignable Site Closing Conditionor the Minimum Contributable
Site and Assignable Site Closing Condition as of the Initial Closing Date if
such MPL Site had been initially designated as such by the T-Mobile Parties at
the Initial Closing, (B) upon the exercise of such right, the T-Mobile Parties
and the T-Mobile SPEs shall, in the case of a rescission and the re-designation
of a Lease Site as a Managed Site, promptly (but in no event later than two
business days following request therefor) refund to Crown the Deferred Managed
Site Consideration for such Site (if a positive number), together with interest
thereon at the Interest Rate, calculated on the basis of the actual number of
days elapsed divided by 360, from the date of payment of the Closing Lease Site
Rent for such Site to the date of refund (provided that if the Deferred Managed
Site Consideration for such Site is a negative number, Crown shall pay the
T-Mobile Parties and the T-Mobile SPEs an amount equal to the absolute value of
the Deferred Managed Site Consideration for such Site, including interest
thereon at the Interest Rate, calculated on the basis of the actual number of
days elapsed divided by 360, from the date of

50



--------------------------------------------------------------------------------




payment of the Closing Lease Site Rent for such Site to the date of such
payment), (C) in the case of a rescission and the re-designation of a Lease Site
as an Assignable Site or an Managed MPL Site as a Sale Site, the sale, transfer
and assignment of such Site to the applicable Sale Site Subsidiary shall be at
no additional cost and expense to, and with no additional consideration to be
paid by, Crown, and (D) upon the exercise of such right, the T‑Mobile Parties
and the T-Mobile SPEs shall take all other actions and execute all documents
reasonably necessary (and any necessary amendments to existing documentation as
appropriate) to ensure that the Parties are in the same legal and economic
position as they would have been if such Site were originally a Managed Site or
an Assignable Site, as the case may be. For the avoidance of doubt,
notwithstanding anything to the contrary set forth herein, no MPL Site can be
re-designated as a CA/NV Site.
(c)    In furtherance of the foregoing, and notwithstanding anything to the
contrary contained in this Agreement, the T-Mobile Parties and the T-Mobile SPE
shall be responsible for reimbursing, and shall promptly (but in no event later
than 10 business days following request therefor) reimburse, Crown and the Tower
Operator for all costs and expenses incurred by any of them in connection with
the actions and transactions described in this Section 4.8.
SECTION 4.9    Material Site Title Issue or Material Site Non-Compliance Issue
Arising Prior to the Applicable Date Closing.
(a)    If, at any time on or prior to the Applicable Closing Date, Crown
determines in good faith that a Site has a Material Site Title Issue or a
Material Site Non-Compliance Issue, Crown shall send T‑Mobile a Notice of
Dispute with respect to such Site explaining the reason for such determination
in reasonable detail, along with reasonable supporting documentation. Within 10
days of delivery of such Notice of Dispute, T‑Mobile shall deliver written
notice to Crown that it either agrees that such Site is a Non-Compliant Site (a
“Site Non-Compliance Agreement Notice”) or that it disagrees that such Site is a
Non-Compliant Site (a “Site Non-Compliance Dispute Notice”). If the Notice of
Dispute lists more than one Site, T‑Mobile shall deliver a Site Non-Compliance
Agreement Notice for all Sites where it agrees with the Notice of Dispute and a
Site Non-Compliance Dispute Notice for all Sites where it disagrees with the
Notice of Dispute. The failure of T‑Mobile to respond within such 10-day period
shall be deemed a delivery by T‑Mobile to Crown of a Site Non-Compliance
Agreement Notice. The Parties shall work together, acting in good faith, to
reach agreement regarding any dispute as to whether a Site is a Non-Compliant
Site. In no event shall Crown’s delivery of a Notice of Dispute alleging that a
Site is a Non-Compliant Site or a dispute regarding whether a Site is a
Non-Compliant Site delay the Applicable Closing.
(b)    Upon delivery or deemed delivery of a Site Non-Compliance Agreement
Notice by T‑Mobile to Crown with respect to a Site, such Site shall be deemed an
Excluded Site. If the Parties cannot agree whether a Site is a Non-Compliant
Site, the dispute shall be promptly submitted to the Settlement Firm for
resolution in accordance with Section 4.4.
(c)    If a dispute over whether a Site is a Non-Compliant Site is pending on
the Applicable Closing Date, such Site shall not be deemed a Non-Compliant Site
(and such Site shall be included in the Sites that are the subject of the
Applicable Closing); provided, however, that if such Site is later determined,
as a result of the dispute resolution process pending under

51



--------------------------------------------------------------------------------




Section 4.4, to be a Non-Compliant Site, such Site shall be deemed an Excluded
Site for all purposes of this Agreement and the Parties shall take all actions,
make all payments and execute all documents reasonably necessary to ensure that:
(i) the transactions that occurred with respect to such Site on the applicable
Closing under this Agreement and the Collateral Agreements are rescinded and
(ii) the Parties are in the same legal and economic position as they would have
been if such Site were originally an Excluded Site, including T‑Mobile or Crown,
as the case may be, refunding any applicable portion of the Closing Total
Consideration, Subsequent Closing CA/NV Total Consideration or Final Total
Consideration, as applicable, and any Deferred Managed Site Consideration
applicable to such Site to Crown (if the applicable portion was a positive
number) and to T-Mobile (if the applicable portion was a negative number), net
of any Excluded Site Collocation Payments theretofore paid to or received by
Crown or the Tower Operator.
(d)    In furtherance of the foregoing, and notwithstanding anything to the
contrary contained in this Agreement, the T-Mobile Parties and the T-Mobile SPE
shall be responsible for reimbursing, and shall promptly (but in any event no
later than 10 business days following request therefor) reimburse, Crown and the
Tower Operator for all out-of-pocket costs and expenses incurred by any of them
in connection with any Non-Compliant Site, including any related dispute
resolution process under Section 4.4 or any actions taken by Crown or the Tower
Operator pursuant to Section 4.9(c).
ARTICLE 5    

REPRESENTATIONS AND WARRANTIES OF THE
T‑MOBILE PARTIES
Each T‑Mobile Party represents and warrants to Crown and the Tower Operator as
follows:
SECTION 5.1    Organization.
(a)    Each T‑Mobile Party is a corporation or other entity duly organized,
validly existing and in good standing under the laws of the state of its
organization with the requisite corporate or other power and authority to carry
on its business (including the ownership, lease and operation of the Included
Property of the Sites) as it is now being conducted and is duly qualified and in
good standing as a foreign entity in each jurisdiction in which the character of
the Included Property owned, leased or operated by it requires such
qualification, except for such qualifications the failure of which to obtain,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect. Each T‑Mobile Contributor and
T‑Mobile SPE is a wholly owned Subsidiary of T‑Mobile.
(b)    At the Initial Closing, each T‑Mobile SPE and Sale Site Subsidiary shall
be a limited liability company duly organized, validly existing and in good
standing under the laws of the state of Delaware with the requisite limited
liability power and authority to carry on its business (including, if
applicable, the ownership, lease and operation of the Included Property of the
Sites) as shall be conducted at the Initial Closing, and shall be duly qualified
and in good standing as a foreign entity in each jurisdiction in which the
character of the Included Property

52



--------------------------------------------------------------------------------




that shall be owned, leased or operated by it requires such qualification (or
applications for such qualification shall have been filed), except for such
qualifications (or filing of applications to qualify) the failure of which to
obtain or file, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.
SECTION 5.2    Authority; Enforceability; No Conflicts.
(a)    Each T‑Mobile Party has the requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated by this Agreement, and
each T‑Mobile Party has or shall have the requisite corporate or other power and
authority to execute and deliver each Collateral Agreement to which it is a
party, to perform its obligations thereunder and to consummate the transactions
contemplated thereby. The execution and delivery by each T‑Mobile Party of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been, and the execution and delivery by each T‑Mobile Party of
the Collateral Agreements to which it is a party and the consummation of the
transactions contemplated thereby shall have been on or prior to the Initial
Closing Date duly authorized by all requisite corporate or other action of each
T‑Mobile Party. Each T‑Mobile Party (i) has duly executed and delivered this
Agreement, (ii) on the Initial Closing Date shall have duly executed and
delivered each of the Collateral Agreements to which it is a party (if any), and
(iii) on each Technical Closing Date, shall have duly executed and delivered the
amended schedules and exhibits to the existing, or new, Collateral Agreements to
which it is a party, as the case may be. Assuming the due execution and delivery
of each such agreement by each party thereto other than each T‑Mobile Party,
this Agreement is the legal, valid and binding obligation of each T‑Mobile
Party, and on the Initial Closing Date each of the Collateral Agreements to
which each T‑Mobile Party is a party (as amended at such time and as theretofore
amended) shall be the legal, valid and binding obligation of such Person, in
each case enforceable against it in accordance with its respective terms,
subject to the effect of Bankruptcy, insolvency, reorganization, moratorium or
other similar Laws relating to or affecting the rights of creditors generally
and to the effect of the application of general principles of equity.
(b)    At the Initial Closing, each T‑Mobile SPE and Sale Site Subsidiary shall
have the limited liability company power and authority to execute and deliver
the applicable Joinder Agreement and each Collateral Agreement to which it is a
party, to perform its obligations thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each T‑Mobile SPE
and Sale Site Subsidiary of the applicable Joinder Agreement and each Collateral
Agreement to which it is a party and the consummation of the transactions
contemplated hereby and thereby shall have been duly authorized on or prior to
the Initial Closing Date by all requisite limited liability company action of
each T‑Mobile SPE and Sale Site Subsidiary. Each T‑Mobile SPE and Sale Site
Subsidiary on the Initial Closing Date shall have duly executed and delivered
the applicable Joinder Agreement and each of the Collateral Agreements to which
it is a party (if any). Assuming the due execution and delivery of each such
agreement by each party thereto other than each T‑Mobile SPE and Sale Site
Subsidiary, on the Initial Closing Date, the applicable Joinder Agreement and
each of the Collateral Agreements to which each T‑Mobile SPE and Sale Site
Subsidiary is a party (as amended at such time and as theretofore amended) shall
be the legal, valid and binding obligation of such Person, in each case
enforceable against it in accordance with its respective

53



--------------------------------------------------------------------------------




terms subject to the effect of Bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally and to the effect of the application of general principles
of equity.
(c)    The execution, delivery and performance by each T‑Mobile Party of this
Agreement and each of the Collateral Agreements to which it is a party (if any),
and the consummation of the transactions contemplated hereby and thereby, do not
and shall not with or without the giving of notice or the passage of time, or
both, conflict with, or result in a breach or violation of, or constitute a
default under, or permit the acceleration of any Liability or result in the
creation of any Lien upon any of the properties or assets of any T‑Mobile Party
under (i) any provision of the Certificates of Incorporation, Bylaws or other
organizational documents of each T‑Mobile Party, as applicable, (ii) except as
set forth in Section 5.2(c)(ii) of the T-Mobile Disclosure Letter, any provision
of Law or a Governmental Approval (excluding any Governmental Approval from a
Governmental Authority in its role as a Ground Lessor under a Ground Lease) or
(iii) any Material Agreement of any T‑Mobile Party (including any Material
Agreement with a Governmental Authority in its role as a Ground Lessor under a
Ground Lease).
(d)    At the Initial Closing, the execution, delivery and performance by each
T‑Mobile SPE and Sale Site Subsidiary of the applicable Joinder Agreement and
each of the Collateral Agreements to which it is a party, and the consummation
of the transactions contemplated hereby and thereby, shall not with or without
the giving of notice or the passage of time, or both, conflict with, or result
in a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or Liability or result in the creation of any
Lien upon any of the properties or assets of any T‑Mobile SPE or Sale Site
Subsidiary under (i) any provision of the T‑Mobile SPE Certificate of Formation,
the T‑Mobile SPE LLC Agreement, the applicable Sale Site Subsidiary Certificate
of Formation, the applicable Sale Site Subsidiary LLC Agreement or other
organizational documents of each T‑Mobile SPE or Sale Site Subsidiary, (ii)
except as set forth in Section 5.2(d)(ii) of the T-Mobile Disclosure Letter, any
provision of Law or a Governmental Approval (excluding any Governmental Approval
from a Governmental Authority in its role as a Ground Lessor under a Ground
Lease) or (iii) any Material Agreement of any T‑Mobile SPE or Sale Site
Subsidiary (including any Material Agreement with a Governmental Authority in
its role as a Ground Lessor under a Ground Lease).
SECTION 5.3    Title to Property.
(a)    The applicable T‑Mobile Contributor holds good and marketable fee simple
title to the Owned Sites Land, and a valid and subsisting leasehold,
subleasehold, easement, license or sublicense or other similar valid interest in
the Leased Sites Land related to each Site, in each case free and clear of all
Liens, except for Permitted Encumbrances. Except as disclosed in Section 5.3(a)
of the T-Mobile Disclosure Letter, the applicable T‑Mobile Contributor owns all
right, title and interest in, to and under all of the Included Property of each
Site (other than the Land related to such Site), free and clear of any Liens,
except for Permitted Encumbrances.
(b)    At the Initial Closing, with respect to each Contributable Site and
Assignable Site, good and marketable fee simple title to the Owned Sites Land
and a valid and subsisting leasehold, subleasehold, easement, license or
sublicense interest in the Leased Sites Land related to each Site shall pass to
the applicable T‑Mobile SPE or Sale Site Subsidiary, as applicable, in

54



--------------------------------------------------------------------------------




each case free and clear of all Liabilities, except for Post-Closing Liabilities
relating to such Contributable Site or Assignable Site, as applicable, and free
and clear of all Liens, except for Permitted Encumbrances, and except as
disclosed in Section 5.3(b) of the T-Mobile Disclosure Letter, good and
marketable title to, and all other rights and interests of the T-Mobile
Contributors and their Affiliates in, to and under all of the Included Property
of each Contributable Site and Assignable Site (other than the Land related to
such Site) shall pass to the applicable T‑Mobile SPE or Sale Site Subsidiary, as
applicable, in each case free and clear of all Liabilities, except for
Post-Closing Liabilities relating to such Contributable Site or Assignable Site,
and free and clear of all Liens, except for Permitted Encumbrances.
(c)    At the Applicable Closing, with respect to each CA/NV Site, if the CA/NV
Closing Condition has been satisfied and the CA/NV Sites are Assignable Sites
hereunder, all rights of the T-Mobile Contributors and their Affiliates under
the CA/NV Master Lease and all other CA/NV Site Agreements, CA/NV Ground Leases
and related Collocation Agreements, and all their right, title and interest in,
to and under the CA/NV Sites and the Included Property of the CA/NV Sites, shall
pass to the applicable Sale Site Subsidiary, in each case free and clear of all
Liabilities, except for Post-Closing Liabilities relating to such CA/NV Site,
and free and clear of all Liens, except for Permitted Encumbrances.
(d)    At the Applicable Closing, with respect to each Managed Site (including,
for the avoidance of doubt, any CA/NV Site if (x) the CA/NV Inclusion occurs but
the CA/NV Closing Condition was not satisfied or (y) the CA/NV Closing Condition
has been satisfied but such CA/NV Site otherwise constitutes a Non-Assignable
Site), the T‑Mobile Parties and the T-Mobile SPEs party to the Management
Agreement shall have the exclusive right to operate the such Managed Site
(including the Included Property thereof), free and clear of all Liabilities,
except for Post-Closing Liabilities relating to such Managed Site.
(e)    The interests with respect to (i) the Assignable Sites being sold,
conveyed, assigned, transferred and delivered to the Sale Site Subsidiaries,
(ii) the Lease Sites being Leased to the Tower Operator and (iii) the Managed
Sites being granted to the Sale Site Subsidiaries and the Tower Operator, as
applicable, at the Applicable Closing, include the sale, conveyance, assignment,
transfer and delivery, the Lease or the right to operate and use, as applicable,
all personal property, rights and agreements necessary to operate the Included
Property of the Sites in all material respects as operated on or immediately
prior to the Signing Date.
SECTION 5.4    Real Property.
(a)    Except as disclosed in Section 5.4(a) of the T-Mobile Disclosure Letter,
(i) no T‑Mobile Contributor or Affiliate of any T‑Mobile Contributor owns the
fee simple interest in or other Ground Lessor interest in any Leased Site, (ii)
no Site is a Shared Site, (iii) no T‑Mobile Contributor or Affiliate thereof is
a party to any agreement with any Person (other than this Agreement) to transfer
or encumber all or any portion of any Site (excluding, for these purposes, the
rights of the Tower Subtenants under the Collocation Agreements, immaterial
dedications to Governmental Authorities and Permitted Encumbrances) and (iv)
none of the lenders of the T‑Mobile Parties or any of their Affiliates has a
security interest in a Site or the Included Property thereof.

55



--------------------------------------------------------------------------------






(b)    To the T‑Mobile Parties’ knowledge, all information contained in the
extract data tape dated on or about August 1, 2012 relating to Ground Leases and
Site Lease Agreements applicable to the Sites, delivered by the T‑Mobile Parties
to Crown is true, correct and complete in all material respects.
(c)    Except as disclosed on Section 5.4(c) of the T-Mobile Disclosure Letter,
to the T-Mobile Parties’ knowledge, as of the Signing Date, no condemnation or
re-zoning proceedings have been instituted with respect to any Site which would
materially impact the use and occupancy of such Site.
SECTION 5.5    Personal Property.
(a)    Except as disclosed in Section 5.5(a) of the T-Mobile Disclosure Letter,
each Site includes a Tower that is operational and in satisfactory order and
repair (consistent with industry standards for wireless communications tower
sites and other than immaterial ordinary wear and tear) and each Site includes
Equipment and Tower Related Assets that are in satisfactory working order.
(b)    Except as disclosed in Section 5.5(b) of the T-Mobile Disclosure Letter,
each Site has the rights to install, maintain and use utilities for provision of
electric power and access to a form of telecommunications service, except where
the failure to have such rights, individually or in the aggregate, has not
resulted and would not reasonably be expected to result, in a Tower Liability.
(c)    Except as disclosed in Section 5.5(c) of the T-Mobile Disclosure Letter,
each Site has vehicular ingress and egress to public streets or private roads
that is suitable for four wheel drive vehicles, except where the failure to have
such ingress or egress, individually or in the aggregate, has not resulted and
would not reasonably be expected to result, in a Tower Liability and except for
Sites which are accessed by helicopter or by other means of transportation in
the ordinary course of maintenance and repair.
(d)    The Sites and the related Tower Equipment and Tower Related Assets, taken
as a whole, have been operated and maintained, in all material respects, in the
ordinary course of business and consistent with past practice and in accordance
with industry standards.
SECTION 5.6    Material Agreements. Except as set forth in Section 5.6 of the
T-Mobile Disclosure Letter, true, correct and complete (in all material
respects) copies of all Material Agreements in the possession of T-Mobile
Contributors and their respective Affiliates have been made available to Crown.
Except as set forth in Section 5.6 of the T-Mobile Disclosure Letter:
(a)    Each Material Agreement (i) is in full force and effect, (ii) has been
duly authorized, executed and delivered by the T‑Mobile Contributors and, to the
T‑Mobile Parties’ knowledge, the other parties thereto, and (iii) is a legal,
valid and binding obligation, enforceable against the T‑Mobile Contributors and,
to the T‑Mobile Parties’ knowledge, each of the other parties thereto in
accordance with its terms, subject to the effect of Bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to or affecting the
rights of creditors generally and to the effect of the application of general
principles of equity;

56



--------------------------------------------------------------------------------






(b)    The T‑Mobile Contributors are in compliance with all Material Agreements,
except where such failure, individually or in the aggregate, has not resulted,
and would not reasonably be expected to result, in a Tower Liability. No
T‑Mobile Contributor nor, to the T‑Mobile Parties’ knowledge, any other party to
a Material Agreement has, or to the T‑Mobile Parties’ knowledge has, or has been
alleged to have, defaulted, breached or violated any material term or condition
thereof and no T‑Mobile Contributor or Affiliate thereof has received written
notice of cancellation, termination, non-renewal or rejection in Bankruptcy of
such Material Agreement;
(c)    No Material Agreement contains any restriction or limitation on the
ability of a T‑Mobile Contributor or any Affiliate thereof to compete with any
Person or to engage in any line of business with any Person that shall be
binding on Crown or its Affiliates from and after the Initial Closing;
(d)    Except as provided in the Collateral Agreements, at the Initial Closing,
there shall be no marketing, management or other contracts pursuant to which any
Person other than the T‑Mobile Parties on behalf of the other T‑Mobile
Contributors, the applicable T‑Mobile SPE or the Sale Site Subsidiary has the
right to market or lease tower space to any Person at a Site;
(e)    Except for the Material Agreements, there is no other material contract
or agreement, other than any Collateral Agreement, relating to the construction,
acquisition ownership, lease, operation, marketing, monitoring or maintenance of
the Sites;
(f)    No T‑Mobile Contributor holds or has the right to obtain, as a security
deposit or similar collateral or security under a Collocation Agreement, any
cash, cash equivalents, letters of credit or marketable securities; and
(g)    No Master Collocation Agreement provides reciprocal rights for a T‑Mobile
Contributor or any of its Affiliates to collocate on a wireless communication
tower owned or leased by a Tower Subtenant.
SECTION 5.7    Litigation; Orders. Except as disclosed in Section 5.7 of the
T-Mobile Disclosure Letter, as of the Signing Date, there is no action, suit or
proceeding pending or, to the T‑Mobile Parties’ knowledge, threatened against
any T‑Mobile Contributor or Affiliate thereof, relating to any Site, Tower or
any portion of the Included Property by or before any Governmental Authority or
by any Person that, individually or in the aggregate, has resulted or would
reasonably be expected to result in a Tower Liability. As of the Signing Date,
there is no action, suit or proceeding pending or, to the T‑Mobile Parties’
knowledge, threatened against any Sale Site Subsidiary. Except as disclosed in
Section 5.7 of the T-Mobile Disclosure Letter, as of the Signing Date, there are
no Orders pending or, to the T‑Mobile Parties’ knowledge, threatened in writing
against any T‑Mobile Contributor or any Affiliate thereof with respect to the
Included Property of any of the Sites or otherwise binding on any Included
Property of any of the Sites that, individually or in the aggregate, have
resulted or would reasonably be expected to result in a Tower Liability. To the
T‑Mobile Parties’ knowledge, as of the Signing Date, there are no Orders, and
there are no actions or proceedings by or before any Governmental Authority
pending or threatened in writing, that challenge the validity of this Agreement
or any Collateral Agreement or that are reasonably expected to have the result
set forth in Section 11.2.

57



--------------------------------------------------------------------------------






SECTION 5.8    Environmental Matters. Except as disclosed in Section 5.8 of the
T-Mobile Disclosure Letter, (a) the T‑Mobile Parties have not received any
written notification from a Governmental Authority that any Site is not in
compliance with applicable Environmental Laws and (b) there have been no
releases or disposals of any Hazardous Materials, and there are no other facts,
circumstances or conditions, at or affecting any Site that would reasonably be
expected to result in liability under applicable Environmental Law, in each
case, except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. To the T‑Mobile Parties’
knowledge, T‑Mobile Contributors have provided to Crown copies of all Phase I
and Phase II environmental site assessment reports and ground water monitoring
reports related to the Sites that are in the T‑Mobile Contributors’ possession;
provided, however, that neither T‑Mobile Contributors nor any of their
respective Affiliates makes any representation or warranty as to the scope,
accuracy or comprehensiveness (or lack thereof) of such reports.
SECTION 5.9    Brokers, Finders, Etc. The T‑Mobile Parties have not employed any
broker, finder, investment banker or other intermediary or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees, finders’ fees or other similar fees for which Crown would be responsible
in connection with the transactions contemplated by this Agreement or any of the
Collateral Agreements.
SECTION 5.10    Per Tower Data. Section 5.10 of the T-Mobile Disclosure Letter
was derived from the books, records and processes of the T-Mobile Parties
maintained in the ordinary course of business and consistent with past practice
and in accordance with industry standards, and sets forth the following items
with respect to each Site as of August 1, 2012:
(a)    each Tower, address, approximate height and Tower-type category;
(b)    whether the T‑Mobile Contributors or any Affiliates thereof occupy any
collocation space on such Site or have any Collocation Operations;
(c)    the Collocation Agreement number and the identity of each Tower Subtenant
(including any Affiliate of a T‑Mobile Contributor that is not a T‑Mobile
Contributor hereunder) on the Tower of such Site and the periodic revenue
currently being billed related to the Tower Subtenants on the Tower of such Site
along with the commencement date of the Collocation Agreement and the frequency,
basis of calculation (either fixed amount or percentage) and amount of any rent
escalation clauses associated with the Collocation Agreement;
(d)    the periodic amount of ground lease expense (including revenue share but
excluding ground rent leveling expense recorded under SFAS 13) related to such
Site; and
(e)    the identification number of each individual Site as used by any T‑Mobile
Contributor.
SECTION 5.11    Compliance with Laws and Governmental Approvals.
(a)    Except as set forth in Section 5.11(a) of the T-Mobile Disclosure Letter,
the T‑Mobile Parties have operated and are operating each Site and the related
Tower and Equipment on such Site in all material respects in accordance with all
applicable Laws. The T-

58



--------------------------------------------------------------------------------




Mobile Parties have not received any notification that any Site lacks any
necessary Governmental Approvals or is not in compliance with any applicable
Laws (excluding any Environmental Laws) affecting such Site, except where the
failure to have such Governmental Approvals or to be in such compliance,
individually or in the aggregate, has not resulted and would not reasonably be
expected to result in a Tower Liability.
(b)    None of the T‑Mobile Contributors or any Affiliates thereof has received
written notice of any Legal Action from any Governmental Authority or other
Person as to the condition, operation or use of any Site that, individually or
in the aggregate, has resulted or would reasonably be expected to result in a
Tower Liability.
SECTION 5.12    Solvency. Immediately prior to the Initial Closing, each of the
T‑Mobile SPEs and the Sale Site Subsidiaries shall be solvent. After giving
effect to the transactions contemplated by this Agreement, each of T-Mobile, the
T‑Mobile Contributors, the T‑Mobile SPEs and the Sale Site Subsidiaries shall be
solvent. No transfer of property is being made, and no obligation is being
incurred in connection with the transactions contemplated by this Agreement and
the Collateral Agreements with the intent to hinder, delay or defraud either
present or future creditors of any of the T‑Mobile Parties, the T‑Mobile SPEs or
the Sale Site Subsidiaries.
SECTION 5.13    Taxes. Each T‑Mobile Party has duly and timely filed, or shall
so file when due, with the appropriate Governmental Authorities (or there have
been or shall be duly and timely filed on their behalf) all U.S. federal and
other material Tax Returns required to be filed by them, and all such Tax
Returns are materially true, correct and complete. Except to the extent of any
timely filed appeal or protest, all material Taxes with respect to the Included
Property that are due and payable prior to the Applicable Closing Date have been
or shall be timely paid by the T‑Mobile Parties, the T‑Mobile SPEs or the Sale
Site Subsidiaries. Each T‑Mobile SPE and the Sale Site Subsidiaries shall, for
all times subsequent to their formation and through the Initial Closing Date, be
treated as a disregarded entity for U.S. federal income Tax purposes and no
T‑Mobile SPE nor Sale Site Subsidiary shall elect to be treated as an
association taxable as a corporation under Treasury Regulation § 301.7701-3.
SECTION 5.14    Ownership of the T‑Mobile SPEs and Sale Site Subsidiaries. When
the T‑Mobile SPEs and the Sale Site Subsidiaries are formed and at the Initial
Closing Date: (a) all of the T‑Mobile SPE Interests and Sale Site Subsidiary
Interests shall be duly authorized and validly issued, and shall be owned,
beneficially and of record, by one or more T-Mobile Parties, (b) the T‑Mobile
Parties shall have good and valid title, free and clear of all Liens, to all of
the T‑Mobile SPE Interests and Sale Site Subsidiary Interests, (c) there shall
be no outstanding securities or other instruments convertible into or
exchangeable for any limited liability company membership interests in any of
the T‑Mobile SPEs or the Sale Site Subsidiaries, (d) none of the T‑Mobile SPEs
nor the Sale Site Subsidiaries shall be subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of capital
stock or limited liability company membership interests or any warrants, options
or other rights to acquire its limited liability company membership interests,
(e) other than as set forth in the T‑Mobile SPE LLC Agreements and the Sale Site
Subsidiary LLC Agreements, there shall be no voting agreements, voting trusts or
other agreements (including contractual or statutory preemptive rights or
cumulative voting rights), commitments or understandings with respect to

59



--------------------------------------------------------------------------------




the voting or transfer of the T‑Mobile SPE Interests or the Sale Site Subsidiary
Interests and (f) none of the T-Mobile SPE Interests and Sale Site Subsidiary
Interests shall be issued in contravention of any preemptive rights, rights of
first refusal or first offer or similar rights or any applicable Law.
SECTION 5.15    Subsidiaries, Investments, No Prior Activities. When the
T‑Mobile SPEs and the Sale Site Subsidiaries are formed and at the Initial
Closing Date, none of the T‑Mobile SPEs or the Sale Site Subsidiaries shall (a)
have any Subsidiaries, (b) own any shares of, or control, directly or
indirectly, or have any equity interest in (or any right (whether contingent or
otherwise) to acquire the same) any corporation, partnership or limited
liability company, (c) own or hold any indebtedness (other than amounts payable
under the Collocation Agreements) or securities issued by or other investments
in any Person or (d) have engaged in any activities other than in connection
with or incidental to its formation, the execution and delivery of the
applicable Joinder Agreement and the Collateral Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby.
No Sale Site Subsidiary holds any Excluded Assets or Excluded Liabilities.
SECTION 5.16    No Implied Representations. NOTWITHSTANDING ANY OTHERWISE
EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY THE T‑MOBILE PARTIES IN THIS
AGREEMENT, NO T‑MOBILE PARTY MAKES ANY REPRESENTATION OR WARRANTY TO CROWN AND
THE TOWER OPERATOR WITH RESPECT TO:
(a)    ANY PROJECTIONS, ESTIMATES OR BUDGETS HERETOFORE DELIVERED TO OR MADE
AVAILABLE TO CROWN RELATING TO FUTURE REVENUES, EXPENSES OR EXPENDITURES OR
FUTURE RESULTS OF OPERATIONS;
(b)    EXCEPT AS EXPRESSLY COVERED BY A REPRESENTATION AND WARRANTY CONTAINED IN
THIS ARTICLE 5 OR ANY CERTIFICATE OR COLLATERAL AGREEMENT DELIVERED PURSUANT TO
THIS AGREEMENT, ANY OTHER INFORMATION OR DOCUMENTS (FINANCIAL OR OTHERWISE) MADE
AVAILABLE TO CROWN OR ITS COUNSEL, ACCOUNTANTS OR ADVISERS WITH RESPECT TO THE
T‑MOBILE PARTIES OR ANY OF THEIR RESPECTIVE AFFILIATES, THE INCLUDED PROPERTY OF
THE SITES OR THE POST-CLOSING LIABILITIES; OR
(c)    ANY MATTERS RELATED TO ZONING LAWS (EXCEPT AS PROVIDED IN SECTION 5.4) OR
LAWS RELATED TO ELECTROMAGNETIC RADIATION.
SECTION 5.17    Additional Matters With Respect to Representations and
Warranties. For the avoidance of doubt, no representation, warranty, or covenant
is being made hereunder with respect to any site which is an Excluded Site at
the Applicable Closing.
SECTION 5.18    Securities Act. At or prior to each Applicable Closing, none of
the T‑Mobile Parties, the T‑Mobile SPEs or the Sale Site Subsidiaries or any of
their respective Affiliates or any other Person acting on their behalf, shall
have directly or indirectly engaged in any form of general solicitation or
general advertising with respect to the T‑Mobile SPE Interests or the Sale Site
Subsidiary Interests nor shall any of such Persons have made any offers or sales

60



--------------------------------------------------------------------------------




of any security or solicited any offers to buy any security under circumstances
that would require registration of the T‑Mobile SPE Interests or the Sale Site
Subsidiary Interests under the Securities Act of 1933, as amended.
SECTION 5.19    CA/NV Representations and Warranties. Set forth on Schedule 8 is
a true, correct and complete list of all material agreements relating to the
CA/NV Sites or the applicable T‑Mobile Parties’ interests therein or obligations
with respect thereto, including all amendments, modifications, supplements,
assignments, guarantees, side letters and other documents related thereto
(collectively, the “CA/NV Site Agreements”). All CA/NV Site Agreements that are
in the possession of T-Mobile or its Affiliates have been made available to
Crown.
ARTICLE 6    

REPRESENTATIONS AND WARRANTIES OF THE
T‑MOBILE SPES AND THE SALE SITE SUBSIDIARIES
At the Initial Closing Date (immediately after the transactions contemplated by
the T-Mobile Internal Transfers Agreement have been consummated), each T‑Mobile
SPE and Sale Site Subsidiary represents and warrants, as to itself, to Crown and
the Tower Operator as follows:
SECTION 6.1    Organization. Each T‑Mobile SPE and Sale Site Subsidiary is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Delaware with the requisite limited liability
power and authority to carry on its business (including, if applicable, the
ownership, lease and operation of the Included Property of the Sites) as shall
be conducted at the Initial Closing, and is duly qualified and in good standing
as a foreign entity in each jurisdiction in which the character of the Included
Property that shall be owned, leased or operated by it requires such
qualification (or applications for such qualification shall have been filed),
except for such qualifications (or filing of applications to qualify) the
failure of which to obtain or file, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect.
SECTION 6.2    Authority; Enforceability; No Conflicts.
(a)    Each T‑Mobile SPE and Sale Site Subsidiary has the limited liability
company power and authority to execute and deliver the applicable Joinder
Agreement and each Collateral Agreement to which it is a party, to perform its
obligations thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each T‑Mobile SPE and Sale Site
Subsidiary of the applicable Joinder Agreement and each Collateral Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby shall have been duly authorized by all requisite limited liability
company action of each T‑Mobile SPE and Sale Site Subsidiary. Each T‑Mobile SPE
and Sale Site Subsidiary has duly executed and delivered the applicable Joinder
Agreement and each of the Collateral Agreements to which it is a party (if any).
Assuming the due execution and delivery of each such agreement by each party
thereto other than each T‑Mobile SPE and Sale Site Subsidiary, on the Initial
Closing Date, the applicable Joinder Agreement and each of the Collateral
Agreements to which each T‑Mobile SPE and Sale Site Subsidiary is a party (as
amended at such time and as

61



--------------------------------------------------------------------------------




theretofore amended) shall be the legal, valid and binding obligation of such
Person, in each case enforceable against it in accordance with its respective
terms subject to the effect of Bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally and to the effect of the application of general principles
of equity.
(b)    The execution, delivery and performance by each T‑Mobile SPE and Sale
Site Subsidiary of the applicable Joinder Agreement and each of the Collateral
Agreements to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not with or without the giving of notice or
the passage of time, or both, conflict with, or result in a breach or violation
of, or constitute a default under, or permit the acceleration of any Liability
or result in the creation of any Lien upon any of the properties or assets of
any T‑Mobile SPE under (i) any provision of the T‑Mobile SPE Certificate of
Formation, the T‑Mobile SPE LLC Agreement, Sale Site Subsidiary Certificate of
Formation, Sale Site Subsidiary LLC Agreement or other organizational documents
of each T‑Mobile SPE or Sale Site Subsidiary, (ii) except as set forth in
Section 5.2(d)(ii) of the T-Mobile Disclosure Letter, any provision of Law or a
Governmental Approval or (iii) any Material Agreement to which any T‑Mobile SPE
or Sale Site Subsidiary is a party.
SECTION 6.3    Title to Properties.
(a)    The applicable T‑Mobile SPE holds valid and subsisting leasehold,
subleasehold, easement, license or sublicense interest in the Leased Sites Land
related to each Leased Site, in each case free and clear of all Liens, except
for Permitted Encumbrances. Except as disclosed in Section 6.3(a) of the
T-Mobile Disclosure Letter, the applicable T‑Mobile SPE owns all right, title
and interest in, to and under all of the Included Property of each Contributable
Site (other than the Land related to such Site), in each case free and clear of
all Liens, except for Permitted Encumbrances. No T-Mobile SPE holds any Excluded
Assets or Excluded Liabilities.
(b)    The applicable Sale Site Subsidiary holds good and marketable fee simple
title to the Owned Sites Land, and a valid and subsisting leasehold,
subleasehold, easement, license, sublicense or other similar valid interest in
the Leased Sites Land, respectively, free and clear of all Liens, except for
Permitted Encumbrances. Except as disclosed in Section 6.3(b) of the T-Mobile
Disclosure Letter, the applicable Sale Site Subsidiary owns all right, title and
interest in, to and under all of the Included Property of each Assignable Site
(other than the Land related to such Site), in each case free and clear of all
Liens, except for Permitted Encumbrances. No Sale Site Subsidiary holds any
Excluded Assets or Excluded Liabilities.
(c)    If the CA/NV Closing Condition has been satisfied and a CA/NV Site is an
Assignable Site hereunder, the applicable Sale Site Subsidiary shall hold all
rights of the T-Mobile Contributors and their Affiliates under the CA/NV Master
Lease and all other CA/NV Site Agreements, CA/NV Ground Leases and related
Collocation Agreements related to such CA/NV Site and all right, title and
interest of the T-Mobile Contributors and their Affiliates in, to and under such
CA/NV Site and the Included Property of such CA/NV Site, in each case free and
clear of all Liabilities, except for Post-Closing Liabilities relating to such
CA/NV Site, and free and clear of all Liens, except for Permitted Encumbrances.

62



--------------------------------------------------------------------------------






(d)    Upon the execution and delivery of the Management Agreement, Tower
Operator and the applicable Sale Site Subsidiary, as applicable, shall have the
exclusive right to operate the Included Property of each Managed Site, in each
case free and clear of all Liabilities.
SECTION 6.4    Solvency. Each T-Mobile SPE and Sale Site Subsidiary is solvent.
No transfer of property is being made, and no obligation is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of any T-Mobile
SPE or Sale Site Subsidiary.
ARTICLE 7    

REPRESENTATIONS AND WARRANTIES OF CROWN
Crown represents and warrants to the T‑Mobile Parties as follows:
SECTION 7.1    Organization.
(a)    Crown is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the state of its organization with the
requisite corporate or other power and authority to carry on in all material
respects its business as it is now being conducted and is duly qualified and in
good standing as a foreign corporation in each jurisdiction in which the
character of its business requires such qualification, except for such
qualifications the failure of which to obtain, individually or in the aggregate,
has not had and would not reasonably be expected to have a Tower Operator
Material Adverse Effect.
(b)    At the Initial Closing, each Tower Operator Party shall be a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware with the requisite limited liability power and
authority to carry on in all material respects its business as
shall be conducted at the Initial Closing, and shall be duly qualified and in
good standing as a foreign entity in each jurisdiction in which the character of
the Included Property that shall be owned, leased or operated by it requires
such qualification (or applications for such qualification shall have been
filed), except for such qualifications (or filing of applications to qualify)
the failure of which to obtain or file, individually or in the aggregate, has
not had and would not reasonably be expected to have a Tower Operator Material
Adverse Effect.
SECTION 7.2    Authority; Enforceability; No Conflicts.
(a)    Crown has the requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement and to
consummate the transactions contemplated by this Agreement, and Crown has or
shall have the requisite corporate or other power and authority to execute and
deliver each Collateral Agreement to which it is a party (if any), to perform
its obligations thereunder and to consummate the transactions contemplated
thereby. The execution and delivery by Crown of this Agreement and the
consummation of the transactions contemplated by this Agreement have been, and
the execution and delivery by Crown of the Collateral Agreements to which it is
a party (if any) and the consummation of the transactions contemplated thereby
shall have been on or prior to the Initial Closing Date duly authorized by all
requisite corporate or other action of Crown. Crown (i) has duly executed and
delivered this Agreement, (ii) on the Initial Closing Date shall have duly
executed and delivered

63



--------------------------------------------------------------------------------




each of the Collateral Agreements to which it is a party (if any), and (iii) on
each Technical Closing Date, shall have duly executed and delivered the amended
schedules and exhibits to the existing, or new, Collateral Agreements to which
it is a party (if any), as the case may be. Assuming the due execution and
delivery of each such agreement by each party thereto other than Crown, this
Agreement is the legal, valid and binding obligation of Crown, and on the
Initial Closing Date each of the Collateral Agreements to which it is a party,
if any (as amended at such time and as theretofore amended), shall be the legal,
valid and binding obligation of such Person, in each case enforceable against it
in accordance with its respective terms, subject to the effect of Bankruptcy,
insolvency, reorganization, moratorium or other similar Laws relating to or
affecting the rights of creditors generally and to the effect of the application
of general principles of equity.
(b)    At the Initial Closing, the Tower Operator shall have the limited
liability company power and authority to execute and deliver the applicable
Joinder Agreement and each Collateral Agreement to which it is a party, to
perform its obligations thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Tower
Operator of the applicable Joinder Agreement and each Collateral Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby shall have been duly authorized on or prior to the Initial Closing
Date by all requisite limited liability company action of the Tower Operator.
The Tower Operator on the Initial Closing Date shall have duly executed and
delivered the applicable Joinder Agreement and each of the Collateral Agreements
to which it is a party. Assuming the due execution and delivery of each such
agreement by each party thereto other than the Tower Operator, on the Initial
Closing Date the applicable Joinder Agreement and each of the Collateral
Agreements to which the Tower Operator is a party (as amended at such time and
as theretofore amended) shall be the legal, valid and binding obligation of such
Person, in each case enforceable against it in accordance with its respective
terms subject to the effect of Bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally and to the effect of the application of general principles
of equity.
(c)    At the Initial Closing, the Paying Agent shall have the limited liability
company power and authority to execute and deliver each Collateral Agreement to
which it is a party, to perform its obligations thereunder and to consummate the
transactions contemplated thereby. The execution and delivery by the Paying
Agent of each Collateral Agreement to which it is a party and the consummation
of the transactions contemplated thereby shall have been duly authorized on or
prior to the Initial Closing Date by all requisite limited liability company
action of the Paying Agent. The Paying Agent on the Initial Closing Date shall
have duly executed and delivered each of the Collateral Agreements to which it
is a party. Assuming the due execution and delivery of each such agreement by
each party thereto other than the Paying Agent, on the Initial Closing Date each
of the Collateral Agreements to which the Paying Agent is a party (as amended at
such time and as theretofore amended) shall be the legal, valid and binding
obligation of the Paying Agent, in each case enforceable against it in
accordance with its respective terms subject to the effect of Bankruptcy,
insolvency, reorganization, moratorium or other similar Laws relating to or
affecting the rights of creditors generally and to the effect of the application
of general principles of equity.

64



--------------------------------------------------------------------------------






(d)    The execution, delivery and performance by Crown of this Agreement and
each of the Collateral Agreements to which it is a party (if any), and the
consummation of the transactions contemplated hereby and thereby, do not and
shall not, with or without the giving of notice or the passage of time, or both,
conflict with, or result in a breach or violation of, or constitute a default
under or permit the acceleration of any Liability under (i) any provision of the
Certificates of Incorporation, Bylaws or other organizational documents of Crown
or (ii) except as set forth in Section 7.2(d)(ii) of the Crown Disclosure
Letter, any provision of Law or a Governmental Approval.
(e)    At the Initial Closing, the execution, delivery and performance by the
Tower Operator of the applicable Joinder Agreement and each of the Collateral
Agreements to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, shall not with or without the giving of notice
or the passage of time, or both, conflict with, or result in a breach or
violation of, or constitute a default under, or permit the acceleration of any
Liability under (i) any provision of the certificate of formation, limited
liability company agreement or other organizational documents of the Tower
Operator or (ii) except as set forth in Section 7.2(e)(ii) of Crown Disclosure
Letter, any provision of Law or a Governmental Approval.
(f)    At the Initial Closing, the execution, delivery and performance by the
Paying Agent of each of the Collateral Agreements to which it is a party, and
the consummation of the transactions contemplated thereby, shall not with or
without the giving of notice or the passage of time, or both, conflict with, or
result in a breach or violation of, or constitute a default under, or permit the
acceleration of any Liability under (i) any provision of the certificate of
formation, limited liability company agreement or other organizational documents
of the Paying Agent or (ii) except as set forth in Section 7.2(f)(ii) of Crown
Disclosure Letter, any provision of Law or a Governmental Approval.
SECTION 7.3    Governmental Approvals, Consents, Reports, Etc. Section 7.3 of
Crown Disclosure Letter contains a list of all Governmental Approvals and other
filings, applications or notices required to be made, filed, given or obtained
by Crown or any of its Affiliates with, to or from any Governmental Authorities
or other Persons in connection with the consummation of the transactions
contemplated by this Agreement, except (a) the filing of any notification or
report form required under the HSR Act, (b) those that become applicable solely
as a result of the specific regulatory status of the T‑Mobile Parties or (c)
those approvals, filings, applications and notices the failure to make, file,
give or obtain of which do not adversely affect or restrict in any material
respect, or would not reasonably be expected to adversely affect or restrict in
any material respect, Crown’s ability to consummate the transactions
contemplated by this Agreement.
SECTION 7.4    Litigation; Orders. Except as disclosed in Section 7.4 of the
Crown Disclosure Letter, as of the Signing Date, there is no action, suit or
proceeding pending or, to Crown’s knowledge, threatened against Tower Operator
by or before any Governmental Authority or by any Person which challenges the
validity of this Agreement or which would reasonably be likely to adversely
affect or restrict (i) Tower Operator’s ability to consummate the transactions
contemplated by this Agreement or (ii) Tower Operator’s or its Affiliates’
ability to lease or operate the Sites to be leased under the MPL or the MLAs or
which, individually or in the aggregate, have had or would reasonably be
expected to have a Tower Operator Material

65



--------------------------------------------------------------------------------




Adverse Effect. To Crown’s knowledge, as of the Signing Date, there are no
Orders pending or threatened in writing that adversely affect or restrict, or
would reasonably be expected to adversely affect or restrict (i) Tower
Operator’s ability to consummate the transactions contemplated by this Agreement
or (ii) Tower Operator’s or its Affiliates’ ability to lease or operate the
Sites pursuant to the MPL or the MLAs or which, individually or in the
aggregate, have had or would reasonably be expected to have a Tower Operator
Material Adverse Effect.
SECTION 7.5    SEC Reports. Crown has filed all material forms, reports and
documents, together with any required amendments thereto, required to be filed
by it with the SEC since January 1, 2011 (collectively, the “SEC Documents”).
The SEC Documents (i) were prepared, in all material respects, in accordance
with the requirements of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, as the case may be, and the rules
and regulations promulgated thereunder and (ii) did not at the time they were
filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such SEC Documents or necessary in order
to make the statements made in such SEC Documents, in the light of the
circumstances under which they were made, not misleading.
SECTION 7.6    Brokers, Finders, Etc. Crown has not employed any broker, finder,
investment banker or other intermediary or incurred any liability for any
investment banking fees, financial advisory fees, brokerage fees, finders’ fees
or other similar fees for which the T‑Mobile Parties or their respective
Affiliates would be responsible in connection with the transactions contemplated
by this Agreement or any of the Collateral Agreements.
SECTION 7.7    Financial Capability. Crown has, as of the date of this
Agreement, and shall have on the Closing Date, sufficient funds to enable Crown
and the Tower Operator to consummate the transactions contemplated hereby,
including payment of the Closing Total Consideration and fees and expenses of
Crown relating to the transactions contemplated hereby.


SECTION 7.8    Solvency. Immediately prior to the Initial Closing, each Tower
Operator Party shall be solvent. After giving effect to the transactions
contemplated by this Agreement, Crown and each of its Subsidiaries, including
the Tower Operator Parties, shall be solvent. No transfer of property is being
made, and no obligation is being incurred in connection with the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of Crown or any Tower Operator Party.
SECTION 7.9    Ownership of the Tower Operator Parties. At the time the Tower
Operator Parties are formed and at the Initial Closing Date: (a) all of the
Tower Operator Party Interests shall be duly authorized and validly issued and
shall be owned, beneficially and of record, by Crown or a Subsidiary thereof,
(b) Crown or a Subsidiary thereof shall have good and valid title, free and
clear of all Liens, to all of the Tower Operator Party Interests, (c) there
shall be no outstanding securities or other instruments convertible into or
exchangeable for any limited liability company membership interests in the Tower
Operator, (d) the Tower Operator Parties shall not be subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of capital stock or limited liability company membership interests or any
warrants, options or other rights to acquire its limited liability company
membership interests, (e) other than as set forth in the organizational
documents of the Tower Operator Parties, there shall be no voting agreements,
voting trusts or other agreements (including

66



--------------------------------------------------------------------------------




contractual or statutory preemptive rights or cumulative voting rights),
commitments or understandings with respect to the voting or transfer of the
Tower Operator Interests and (f) none of the Tower Operator Party Interests
shall be issued in contravention of any preemptive rights, rights of first
refusal or first offer or similar rights or any applicable Law.
SECTION 7.10    Securities Act. At or prior to the Initial Closing, none of
Crown or any Tower Operator Party, or any of their respective Affiliates or any
other Person acting on their behalf, shall have directly or indirectly engaged
in any form of general solicitation or general advertising with respect to the
Tower Operator Interests nor shall any of such Persons have made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration of the Tower Operator Interests
under the Securities Act of 1933, as amended.
SECTION 7.11    Subsidiaries, Investments, No Prior Activities. At the time the
Tower Operator Parties are formed and at the Initial Closing Date, no Tower
Operator Party shall (a) have any Subsidiaries (other than, in the case of the
Tower Operator the Paying Agent), (b) own any shares of, or control, directly or
indirectly, or have any equity interest in (or any right (whether contingent or
otherwise) to acquire the same) any corporation, partnership, or limited
liability company, (c) own or hold any indebtedness or securities issued by or
other investments in any Person or (d) have engaged in any activities other than
in connection with or incidental to its formation, the execution and delivery of
any applicable Joinder Agreement and the Collateral Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby.
ARTICLE 8    

REPRESENTATIONS AND WARRANTIES OF THE TOWER OPERATOR
At the Initial Closing Date, the Tower Operator represents and warrants to the
T‑Mobile Parties and the T‑Mobile SPEs as follows:
SECTION 8.1    Organization. The Tower Operator is a limited liability company
duly organized, validly existing and in good standing under the laws of the
state of Delaware with the requisite limited liability power and authority to
carry on its business as shall be conducted at the Initial Closing, and is duly
qualified and in good standing as a foreign entity in each jurisdiction in which
the character of the Included Property that shall be owned, leased or operated
by it requires such qualification (or applications for such qualification shall
have been filed), except for such qualifications (or filing of applications to
qualify) the failure of which to obtain or file, individually or in the
aggregate, has not had and would not reasonably be expected to have a Tower
Operator Material Adverse Effect.
SECTION 8.2    Authority; Enforceability. The Tower Operator has the limited
liability company power and authority to execute and deliver the applicable
Joinder Agreement and each Collateral Agreement to which it is a party, to
perform its obligations thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Tower
Operator of the applicable Joinder Agreement and each Collateral Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby

67



--------------------------------------------------------------------------------




have been duly authorized by all requisite limited liability company action of
the Tower Operator. The Tower Operator has duly executed and delivered the
applicable Joinder Agreement and each of the Collateral Agreements to which it
is a party. Assuming the due execution and delivery of each such agreement by
each party thereto other than the Tower Operator, on the Initial Closing Date
the applicable Joinder Agreement and each of the Collateral Agreements to which
the Tower Operator is a party (as amended at such time and as theretofore
amended) shall be the legal, valid and binding obligation of such Person, in
each case enforceable against it in accordance with its respective terms subject
to the effect of Bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to or affecting the rights of creditors generally and to
the effect of the application of general principles of equity.
SECTION 8.3    No Conflicts. The execution, delivery and performance by the
Tower Operator of the applicable Joinder Agreement and each of the Collateral
Agreements to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not with or without the giving of notice or
the passage of time, or both, conflict with, or result in a breach or violation
of, or constitute a default under, or permit the acceleration of any Liability
under (i) any provision of the certificate of formation, limited liability
company agreement or other organizational documents of the Tower Operator or
(ii) except as set forth in Section 8.3(ii) of the Crown Disclosure Letter, any
provision of Law or a Governmental Approval.
SECTION 8.4    Solvency. After giving effect to the transactions contemplated by
this Agreement, each Tower Operator Party shall be solvent. No transfer of
property is being made, and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of any Tower Operator Party.
ARTICLE 9    

COVENANTS
SECTION 9.1    Investigation of Sites; Access to Properties and Records.
(a)    Prior to the Applicable Closing, but subject to (i) contractual and legal
restrictions applicable to the T‑Mobile Parties and (ii) applicable Law,
T-Mobile and the T‑Mobile Contributors shall, upon reasonable advance notice to
T‑Mobile, make their personnel available to Representatives of Crown and afford
to such Representatives reasonable access to the Sites and their respective
offices, properties and books and records of and relating to the Sites during
normal business hours. In no event shall Crown take or permit any action in its
investigation of any Site which impairs or otherwise interferes with the use and
operation of any active Equipment on or communications operations being
conducted at a Site. All requests for access shall be made to a representative
of the T‑Mobile Contributors as designated by the T‑Mobile Contributors from
time to time, who shall be solely responsible for coordinating all such requests
and all access permitted under this Agreement and who may arrange for personnel
to accompany Crown on any actual inspections. Crown shall indemnify the T‑Mobile
Contributors and their respective Affiliates for any claims, losses or causes of
action as a result of physical or tangible damages caused by, or incurred in
connection with, Crown’s inspection of the Sites or other due

68



--------------------------------------------------------------------------------




diligence activities occurring prior to the Applicable Closing Date; provided,
however, that Crown shall not indemnify the T‑Mobile Contributors or their
respective Affiliates for any claim, loss or cause of action caused by (A) the
gross negligence or willful misconduct of any T‑Mobile Contributor or such
Affiliate or (B) any physical condition existing on any Site prior to Crown’s or
its Representative’s entry thereon (except for any incremental damage or
exacerbation of any existing condition caused by Crown or its Representatives’
with respect to any such physical condition). Prior to conducting any physical
inspection or testing at any Sites, Crown shall obtain, and during the period of
such inspection or testing shall maintain, at its expense, commercial general
liability insurance, on an “occurrence” basis, including a contractual liability
endorsement, and personal injury liability coverage, with T-Mobile Contributors
and their respective Affiliates as additional insureds, from an insurer
reasonably acceptable to T-Mobile Contributors, which insurance policies must
have limits of not less than $1,000,000 (combined single limit) for each
occurrence for bodily injury, death and property damage. Prior to making any
entry upon any Site, Crown shall furnish to T-Mobile Contributors certificates
of insurance evidencing the foregoing coverages.
(b)    Without limiting the generality of Section 9.1(a), the T‑Mobile Parties
shall use commercially reasonable efforts to cooperate with Crown and to provide
to Crown and its Affiliates, from time to time, upon reasonable advance notice
from Crown, (i) access to relevant financial and other information pertaining to
the Sites, which information is in any T‑Mobile Party’s possession and relevant
and reasonably necessary, in the reasonable opinion of Crown or its Affiliates’
outside, third party accountants (“Accountants”), to enable Crown or its
Affiliates and their Accountants (and the accountants of the T‑Mobile Parties)
to prepare financial statements required by Crown in order to comply with (A)
the requirements of Rule 3-14 of SEC Regulation S-X (or, if required by
applicable authorities, Rule 3-05 of SEC Regulation S-X) promulgated under the
Securities Act of 1933, (B) any other rule issued by the SEC and applicable to
Crown or its Affiliates, and (C) any registration statement, report or
disclosure statement filed with the SEC by or on behalf of Crown or its
Affiliates, and (ii) if required by the Accountants (or the accountants of the
T‑Mobile Parties) in order to render any opinion or to issue any report
concerning the financial statements of the T-Mobile Parties or the Sites for any
date or period as of or prior to the Applicable Closing Date, provide to the
Accountants (and the accountants of the T‑Mobile Parties, if applicable) a
representation letter, in reasonable and satisfactory form under generally
accepted auditing standards promulgated by the Auditing Standards Division of
the American Institute of Certified Public Accountants, executed by the
appropriate individual(s). The T-Mobile Parties shall, upon the reasonable
request of Crown, provide reasonable assistance in order to enable Crown or its
Affiliates to (i) prepare any financial information relating to the Sites for
filing or furnishing with the SEC or (ii) respond to any requests for
information from the SEC. The T-Mobile Parties and the T-Mobile SPEs shall, and
shall use commercially reasonable efforts to cause their Representatives to,
reasonably cooperate with and assist Crown with any financing related to the
transactions contemplated by this Agreement and the Collateral Agreements to be
consummated by Crown or its Affiliates prior to or concurrently with the Initial
Closing, including providing Crown with any relevant financial and other
information pertaining to the Sites (which are in their possession and control)
as Crown may reasonably request.
(c)    Prior to the Applicable Closing, no information provided to Crown or its
Representatives pursuant to this Agreement shall be used for any purpose
unrelated to the

69



--------------------------------------------------------------------------------




consummation of the transactions contemplated by this Agreement and the
Collateral Agreements, or any financings thereof, and all such information shall
be held by Crown, its Affiliates and its Representatives in accordance with, and
shall be subject to the terms of, Section 9.11 and the Confidentiality
Agreement.
(d)    Crown or its Affiliates shall (i) hold all of the books and records
received from the T‑Mobile SPEs or their Affiliates relating to the Sites and
not destroy or dispose of any thereof for a period of three years from the
Applicable Closing Date, and thereafter, if it desires to destroy or dispose of
the non-privileged books and records, to offer first in writing, at least 30
days prior to such destruction or disposition, to surrender them to the T‑Mobile
SPEs and (ii) afford the T‑Mobile SPEs, their advisors, accountants and legal
counsel, during normal business hours, upon reasonable request, reasonable
access to such non-privileged books and records and, if required in connection
with the foregoing, to the employees of Crown or its Affiliates, in each case to
the extent that such access may be requested for any legitimate purpose, unless
such non-privileged books and records have been disposed of in accordance with
this Section 9.1(d).
SECTION 9.2    Efforts to Close; Cooperation.
(a)    Subject to the provisions of this Agreement, the T‑Mobile Parties and
Crown each shall use their commercially reasonable efforts to (i) take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and the Collateral Agreements,
and to cooperate with the other in connection with the foregoing and
(ii) refrain from taking, or cause to be refrained from taking, any action and
to refrain from doing or causing to be done, anything which would reasonably be
expected to impede or impair the prompt consummation of the transactions
contemplated by this Agreement, including using their commercially reasonable
efforts to (A) obtain all necessary waivers, consents, releases and approvals
that are required for the consummation of the transactions contemplated by this
Agreement, (B) obtain all consents, approvals and authorizations that are
required by this Agreement or any Collateral Agreement to be obtained under any
Law, (C) lift or rescind any Order adversely affecting the ability of the
Parties to consummate the transactions contemplated by this Agreement and the
Collateral Agreements, (D) effect all necessary registrations and filings,
including filings and submissions of information requested or required by any
Governmental Authority, and (E) fulfill all conditions to this Agreement. With
respect to any threatened or pending preliminary or permanent injunction or
other Order or Law that would adversely affect the ability of the Parties to
promptly consummate the transactions contemplated by this Agreement and the
Collateral Agreements, the Parties shall use their commercially reasonable
efforts to prevent the entry, enactment or promulgation thereof, as the case may
be. In no event, however, shall the T‑Mobile Parties or Crown or any of their
respective Affiliates be obligated to divest or hold separate any business or
assets in connection with the consummation of the transactions contemplated by
this Agreement or any Collateral Agreement or, except as otherwise expressly
provided in this Agreement or any Collateral Agreement (including with respect
to any Transaction Revenue Sharing Payments), to pay any money to any Person or
to offer or grant other financial or other accommodations to any Person in
connection with its obligations under this Section 9.2. In addition,
notwithstanding anything to the contrary in this Section 9.2 or otherwise,
nothing in this Agreement or any Collateral Agreement shall prevent or restrict
Crown or the T‑Mobile Contributors or any of their respective Affiliates from
engaging

70



--------------------------------------------------------------------------------




in any merger, acquisition or business combination transaction or any sale,
disposition or transfer of any assets (other than a sale, disposition or
transfer of any Included Property or any related Collocation Agreements to any
Person other than Crown) or any other corporate transaction, except, in each
case, as would be reasonably likely to prevent the consummation of the
transactions contemplated by this Agreement and the Collateral Agreements.
(b)    Subject to the provisions of this Agreement, the T-Mobile Parties and
Crown each shall use their commercially reasonable efforts to obtain the CA/NV
Consent and Acknowledgment as promptly as practicable following the Signing Date
and to cooperate with each other in connection therewith.
(c)    Without limiting the generality or effect of the foregoing, in the event
that a Party determines that any filing or other action is required under any
Antitrust Laws in connection with this Agreement or the consummation of the
transactions contemplated hereby, the Parties shall make such filings and take
all such other actions such that the transactions contemplated hereby can be
consummated as promptly as possible.
SECTION 9.3    Further Assurances. From time to time, whether before, at or
after the applicable Closing Date, each of the T‑Mobile Parties, the T‑Mobile
SPEs and the Sale Site Subsidiaries and Crown and the Tower Operator shall
execute and deliver such further instruments of conveyance and assignment and
take such other actions as may be necessary, appropriate or desirable to carry
out the purposes and intent of this Agreement and the transactions contemplated
by this Agreement and the Collateral Agreements. The T-Mobile Parties, the
T-Mobile SPEs and the Sale Site Subsidiaries shall furnish and provide to Crown
and the Tower Operator, upon the request of Crown, such books, files and records
in their possession (including ground lessor reimbursement or similar requests)
as may be necessary or useful in connection with the prosecution or defense by
Crown or the Tower Operator of any litigation or other proceeding relating to
the Included Property of the Sites, the related Collocation Agreements, the
Post-Closing Liabilities, or the Sale Sites; provided, however, that the
T-Mobile Parties, the T-Mobile SPEs and the Sale Site Subsidiaries shall not be
required to deliver to Crown or the Tower Operator any privileged document,
unless the Parties enter into a joint defense or similar agreement.
SECTION 9.4    Conduct of Collocation Operations and the Sites.
(a)    From the Signing Date until the Applicable Closing Date, except as
expressly permitted by this Agreement or set forth in Section 9.4(a) of the
T-Mobile Disclosure Letter, the T‑Mobile Parties, the T-Mobile SPEs and the Sale
Site Subsidiaries and their respective Affiliates shall operate, manage,
maintain and repair the Collocation Operations and the Sites (including the
Included Property and any actions or activities relating to Ground Leases) in
compliance with all applicable Laws in all material respects, in accordance with
industry standards for wireless communication tower sites and in the ordinary
course of business consistent in all material respects with past practice and,
at their sole cost and expense, shall use commercially reasonable efforts to
discharge (i) all Liens (other than Permitted Encumbrances) on the interests of
the T‑Mobile Parties, the T-Mobile SPEs and the Sale Site Subsidiaries and their
respective Affiliates in the Sites and (ii) all Liabilities of the T‑Mobile
Parties, the T-Mobile

71



--------------------------------------------------------------------------------




SPEs and the Sale Site Subsidiaries and their respective Affiliates relating to
the Sites, in each case prior to the Applicable Closing Date.
(b)    From the Signing Date until the Applicable Closing Date with respect to
each Site, except as expressly contemplated by this Agreement or set forth in
Section 9.4(b) of the T-Mobile Disclosure Letter, the T‑Mobile Parties, the
T-Mobile SPEs and the Sale Site Subsidiaries and their respective Affiliates
shall not, without the consent of Crown:
(i)    sell, dispose of, transfer, lease, license or encumber any of their
interests in any of the Sites (including the Included Property), other than
Permitted Encumbrances incurred in the ordinary course of business consistent in
all material respects with past practice;
(ii)    manage, operate or maintain any Site in a manner that would diminish its
expected residual value in any material respect or shorten its remaining
economic life;
(iii)    enter into, modify, accelerate, amend, renew, terminate, cancel or
grant any waiver or release under any Material Agreement except on commercially
reasonable and prevailing market terms and in the ordinary course of business
consistent in all material respects with past practice;
(iv)    accelerate or delay collection of accounts receivable or payment of any
account payable in advance of or beyond their regular due dates or the dates
when the same would have been collected or paid, as applicable, except in the
ordinary course of business consistent with past practice; or
(v)    authorize, commit to, resolve or agree, whether in writing or otherwise,
to take any of the actions set forth in this Section 9.4(b) and not otherwise
permitted by such Section or this Agreement or the Collateral Agreements.
(c)    Notwithstanding this Section 9.4, nothing in this Agreement or any
Collateral Agreement shall be construed or interpreted to restrict the T‑Mobile
Parties in their sole discretion from (i) engaging in any activity not related
to the Sites, (ii) taking any action with respect to any Sites expressly
contemplated under Article 4, including designating a Site as an Excluded Site,
subject to the limitations contained in Article 4 of this Agreement and
elsewhere herein, (iii) removing Excluded Assets from, or modifying Excluded
Assets located at, the Sites in a manner that does not adversely impact or
affect any Site in any material respect or (iv) taking any action with respect
to any Excluded Site that does not adversely impact or affect any Site in any
material respect.
(d)    Prior to the Applicable Closing, the T‑Mobile Parties, the T-Mobile SPEs
and the Sale Site Subsidiaries and their respective Affiliates shall cancel and
terminate any and all services provided by third parties pursuant to which such
third parties negotiate or otherwise assist in any way with, on behalf of or in
the name thereof, any modification, acceleration, amendment, renewal,
termination, cancelation, waiver or release to, of or under any Ground Lease or
Collocation Agreement.

72



--------------------------------------------------------------------------------






(e)    As promptly as reasonably practicable following each applicable Closing
Date, the T-Mobile Parties and the T-Mobile SPEs shall, with respect to each
Assignable, Contributable and Pre-Lease Site registered with the FCC pursuant to
47 C.F.R §17.7, change the ownership name of such Site on the FCC registry to
the applicable T-Mobile SPE or, at the Initial Closing Date, the applicable Sale
Site Subsidiary.
SECTION 9.5    Public Announcements. The initial press release announcing the
Agreement, any Collateral Agreement and the transactions contemplated hereby and
thereby shall be in substantially the form attached to this Agreement as Exhibit
Q. Except as otherwise agreed to by the Parties, the Parties shall not (and
shall cause their Affiliates not to) publish any report, statement or press
release or otherwise make any public statements with respect to this Agreement,
any Collateral Agreement or the transactions contemplated hereby or thereby,
except as in the good faith judgment of a Party which may be required by Law or
by the rules of a national securities exchange, and in any event a Party shall
use commercially reasonable efforts to consult with the other Party at a
reasonable time in advance of such required disclosure, including furnishing (to
the extent reasonably practicable) a draft thereof to the other Parties in
advance of publication or release and considering in good faith any comments of
such other Parties.
SECTION 9.6    Corporate Names.
(a)    Crown acknowledges and agrees that the T‑Mobile Parties and their
respective Affiliates have the absolute and exclusive proprietary rights, by
ownership or license, to use all Names incorporating “T‑Mobile” by itself or in
combination with any other Name and the corporate design logo associated with
“T‑Mobile” and its color scheme, and that none of the rights thereto or goodwill
represented thereby or pertaining thereto are being Leased, or otherwise
assigned or transferred, hereby or in connection herewith. Crown shall not, nor
shall it permit any of its Affiliates to, use any name, phrase or logo
incorporating “T‑Mobile” or such corporate design logo or its color scheme in or
on any of its literature, sales materials, agreements or products or otherwise
in connection with the sale of any products or services or in the operation of
the Sites.
(b)    The T‑Mobile Parties acknowledge and agree that Crown and its Affiliates
have the absolute and exclusive proprietary rights, by ownership or license, to
use all Names incorporating “Crown Castle” by itself or in combination with any
other Name, including the corporate design logo associated with “Crown Castle”
and its color scheme, and that none of the rights thereto or goodwill
represented thereby or pertaining thereto are being Leased, or otherwise
assigned or transferred, hereby or in connection herewith. The T‑Mobile Parties
shall not, nor shall they permit any of their Affiliates, including the T‑Mobile
SPEs, to, use any Name, phrase or logo incorporating “Crown Castle” or such
corporate design logo or its color scheme in or on any of its literature, sales
materials, agreements or products or otherwise in connection with the sale of
any products or services or in the operation of the Sites.
SECTION 9.7    Actions by Crown and T‑Mobile Parties’ Subsidiaries. Crown and
each of the T‑Mobile Parties shall ensure that each of their respective
Subsidiaries (if any) takes all actions necessary to be taken by such Subsidiary
in order to fulfill their respective obligations under this Agreement and the
Collateral Agreements.

73



--------------------------------------------------------------------------------






SECTION 9.8    Environmental Matters.
(a)    Crown may commission, at Crown’s or Tower Subtenant’s cost and expense,
Phase I (and, if not prohibited under the applicable Ground Lease, Phase II)
environmental assessments of all Sites. Crown shall indemnify the T‑Mobile
Contributors and the T‑Mobile SPEs and their respective Affiliates for any
Claims resulting from or arising out of the activities undertaken by or on
behalf of Crown to conduct Phase I or Phase II environmental assessments of any
Site; provided, however, that Crown shall not indemnify the T‑Mobile
Contributors and the T‑Mobile SPEs and their respective Affiliates for any Claim
to the extent caused by (i) the gross negligence or willful misconduct of any
T‑Mobile Contributor, T‑Mobile SPE or such Affiliate or (ii) any physical
condition existing on any Site prior to Crown’s or its agent’s entry thereon
(except for any incremental damage, release or exacerbation of an existing
condition caused by Crown or its agents with respect to any such physical
condition).
(b)    If requested by the T-Mobile Contributors, Crown shall promptly provide
(at T‑Mobile Contributors’ cost and expense) to the T‑Mobile Contributors and
the T‑Mobile SPEs (i) the results of any and all environmental sampling and
other analytical testing that may be conducted or commissioned by Crown or Tower
Subtenant on the Sites pursuant to Section 9.8(a) and (ii) any and all
environmental reports commissioned by Crown on the Sites (including the results
of the aforementioned Phase I and, if applicable, Phase II reports) or summaries
generated by Crown as a result of these studies. Unless otherwise required by
applicable Law, none of such results, reports or any information contained in
such reports or otherwise generated by Crown or Tower Subtenant under this
Agreement shall be released to any Person without the prior written consent of
Crown, the T‑Mobile SPE and the T‑Mobile Contributors, which shall not be
unreasonably withheld, except that any of Crown, the T‑Mobile SPE or the
T‑Mobile Contributors may provide such reports, on a confidential basis, to
their respective Representatives and financing sources (and Representatives of
their financing sources) or in connection with any merger or other corporate
transaction of Crown or any T‑Mobile Party, or disposition of assets, that
includes the Sites to which the reports apply (or any Liability with respect
thereto). If this Agreement is terminated pursuant to Section 13.1 or if any
Site becomes an Excluded Site, Crown shall, if requested by the T‑Mobile
Contributors, promptly (A) turn over to the T‑Mobile Contributors (at the
T‑Mobile Contributors’ sole cost and expense) all reports, documents, data and
other writings and information, including copies and, if available, electronic
format thereof, relating to any and all investigations or studies conducted
pursuant to Section 9.8(a) with respect to environmental conditions or
compliance associated with such (or all, in the event of termination of this
Agreement) Sites, and such reports, documents or writings shall become the
exclusive property of the T‑Mobile Contributors; provided, however, that the
T‑Mobile Parties may not rely thereon and Crown shall have no obligations or
liability with respect thereto, or (B) destroy such documentation and
information in accordance with Section 9.1(d).
SECTION 9.9    Title Insurance Commitments. Tower Operator or any Sale Site
Subsidiary, at its sole cost and expense, may purchase upon the occurrence of
the Applicable Closing or any subsequent Closing, as applicable, fee title,
leasehold or leasehold lenders title insurance policies (the “Title Policies”),
but the T‑Mobile Contributors shall not be required to execute any affidavits,
indemnities or other documentation in connection therewith. Obtaining Title
Policies for any of the Sites shall not be a condition to the occurrence of the
Applicable

74



--------------------------------------------------------------------------------




Closing. The Tower Operator and the Sale Site Subsidiaries shall instruct any
Title Company that is preparing title reports or commitments for the Tower
Operator to deliver copies thereof to the T‑Mobile Contributors at the same time
it delivers such reports or commitments to the Tower Operator and the Sale Site
Subsidiaries.
SECTION 9.10    Other Documentation. To the extent it has not already been done,
prior to the Initial Closing, the T‑Mobile Parties shall use commercially
reasonable efforts to post to T‑Mobile’s online data room copies of all written
(and effective) Material Agreements and Governmental Approvals solely related to
the Sites and in the possession of the T-Mobile Parties or their respective
Affiliates or, to the extent not solely related, appropriate extracts thereof;
provided, however, that the T‑Mobile Parties and their Affiliates shall not be
required to deliver to Crown any privileged document.
SECTION 9.11    Confidentiality.
(a)    Crown and its Representatives shall treat all nonpublic information
obtained in connection with this Agreement and the Collateral Agreements and the
transactions contemplated hereby and thereby as confidential in accordance with
the terms of the Confidentiality Agreement, which is incorporated in this
Agreement by reference. The Confidentiality Agreement shall terminate at the
Initial Closing; if this Agreement is, for any reason, terminated prior to the
Initial Closing, the Confidentiality Agreement shall survive as provided in
Section 13.2.
(b)    The T-Mobile Parties and the T-Mobile SPEs shall keep confidential, and
shall cause their Affiliates and instruct their and their Affiliates’ respective
Representatives to keep confidential, all information relating to the Sites or
the Included Property of the Sites, this Agreement and the Collateral Agreements
and the transactions contemplated hereby, (i) except as required to be disclosed
by Law, stock exchange rule, governmental request, court order, subpoena,
regulation or other process of Law, provided that the party required to disclose
such information shall have (x) promptly notified Crown, Tower Operator and,
after the Initial Closing Date, the Sale Site Subsidiaries of any such
disclosure obligation prior to such disclosure and (y) cooperated with Crown,
Tower Operator and, after the Initial Closing Date, the Sale Site Subsidiaries
in all reasonable efforts to protect all such information from such disclosure,
including seeking a protective order, (ii) except for information that is
available to the public on the Initial Closing Date or thereafter becomes
available to the public other than as a result of a breach of this Section
9.11(b) and (iii) except as required to fulfill any of their obligations under
this Agreement or any Collateral Agreement. The covenant set forth in this
Section 9.11(b) shall terminate three years after the Initial Closing.
SECTION 9.12    Exclusivity.
(a)    From the Signing Date through the earlier of the Initial Closing Date or
the termination of this Agreement, the T-Mobile Parties shall not (and shall not
cause or permit any of their Representatives to) (i) solicit, initiate,
facilitate or encourage the submission of any proposal or offer from any Person
relating to the acquisition or lease of a material portion of the Portfolio
Sites (a “Competing Transaction”), including from any Person (other than Crown
or its Affiliates) that was at any time involved in the bidding and selection
process for the sale or

75



--------------------------------------------------------------------------------




Lease of the Portfolio Sites (the “Auction”) in 2012; or (ii) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing. The T‑Mobile Parties
shall notify Crown immediately if any Person makes any proposal, offer, inquiry,
or contact with respect to any Competing Transaction.
(b)    From the Signing Date through the earlier of the Initial Closing Date or
the termination of this Agreement, T‑Mobile agrees not to release or permit the
release of any Person from, or to waive or permit the waiver of any provision
of, any confidentiality, “standstill” or similar agreement to which T‑Mobile or
any of its Affiliates is a party with respect to the Auction, and shall use its
commercially reasonable efforts to enforce or cause to be enforced each such
agreement at the request of Crown. T‑Mobile shall promptly request each Person
that has executed a confidentiality agreement in connection with the Auction or
its consideration of any other Competing Transaction to return all confidential
information furnished to such Person by or behalf of T‑Mobile or its Affiliates.
SECTION 9.13    Notices of Certain Events; Supplemental Disclosure. Each Party
shall promptly notify the other Parties of any changes or events occurring
between the date of this Agreement and any Closing with respect to:
(a)    a Site or the Included Property of a Site which, individually or in the
aggregate, has resulted or would reasonably be expected to result in or give
rise to a Tower Liability;
(b)    any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement and the
Collateral Agreements; and
(c)    (i) the damage or destruction by fire or other casualty of any Site or
part thereof, (ii) in the event that the Sites or part thereof becomes the
subject of any proceeding or, to the T‑Mobile Contributors’ knowledge or Tower
Operator’s knowledge, threatened proceeding for the taking thereof or any part
thereof or of any right relating thereto by condemnation, eminent domain or
other similar governmental action, or (iii) to the T‑Mobile Contributors’
knowledge or Tower Operator’s knowledge, any foreclosure, deed in lieu of
foreclosure or similar proceeding with respect to any Lien against a Site,
including any Ground Lessor Mortgage.
SECTION 9.14    T‑Mobile and its Affiliates’ Rights. Notwithstanding any other
provision in this Agreement or any Collateral Agreement, the Parties acknowledge
and agree that, except with respect to the Sites, nothing in this Agreement or
any Collateral Agreement is intended to create any prohibition or restriction on
T‑Mobile’s or its Affiliates’ ability to construct, lease or otherwise obtain
the right to use (and lease tower space to third parties on) wireless
communications tower sites.
SECTION 9.15    Tower Bonds. Unless and until the Tower Operator has exercised
its purchase option under the MPL with respect to any MPL Site, the applicable
T-Mobile SPE shall maintain or replace all Tower Bonds that are in existence as
of the Initial Closing Date with respect to such MPL Site (and provide the Tower
Operator copies of same), unless any such Tower Bond is no longer required with
respect to such Site. Unless and until any Non-

76



--------------------------------------------------------------------------------




Assignable Site is converted to an Assignable Site and a Technical Closing with
respect to such Site is held in accordance with Section 2.7, the applicable
T-Mobile Party shall maintain or replace all Tower Bonds that are in existence
as of the Applicable Closing Date with respect to such Site (and provide the
Sale Site Subsidiaries (or their designees) copies of same), unless any such
Tower Bond is no longer required with respect to such Site. With respect to any
Sale Site, no later than the date which is six months following the Applicable
Closing Date in the case of an Assignable Site, or six months following the
applicable Technical Closing Date in the case of any Non-Assignable converted to
an Assignable Site, the applicable Sale Site Subsidiary shall, at its own cost
and expense, (i) cause all Tower Bonds with respect to such Assignable Site to
be replaced and, to the extent applicable, terminated and discharged (including
when any such Tower Bond expires or becomes subject to renewal during such
six-month period), and (ii) cause all funds, property or other collateral
related to such Tower Bonds that are actually received by such Sale Site
Subsidiary to be promptly returned and paid to T-Mobile Contributors. The
T-Mobile Contributors and their respective Affiliates will have no obligation to
maintain any Tower Bonds with respect to such Assignable Sites following the
expiration of the applicable six-month period.
SECTION 9.16    Delivery of Rule 3-14 Financial Statements. T‑Mobile Parties
shall prepare and deliver, or cause to be prepared and delivered, no later than
60 days following the Signing Date, an audited combined consolidated income
statement for the Sites for the fiscal year ended December 31, 2011 and an
unaudited combined consolidated income statement for the Sites for the six-month
period ended June 30, 2012 (in each case, with any notes thereto as may be
required by GAAP), including such items as are, in the reasonable opinion of
counsel and the Accountants for Crown, required for financial statements
relating to the Sites prepared in accordance with Rule 3-14 of SEC Regulation
S-X (the “Required Financial Statements”). When delivered, the Required
Financial Statements shall present fairly in all material respects the results
of operations of the Sites on a combined consolidated basis for the periods
indicated, in conformity with GAAP consistently applied except as noted in the
Required Financial Statements. Prior to the Initial Closing Date, the T-Mobile
Parties shall use commercially reasonable efforts to cause the independent
registered public accounting firm that completed the audit of the Required
Financial Statements to provide a written consent to the inclusion of its audit
report in appropriate filings by Crown or the Tower Operator with the SEC. As
soon as practicable upon request of Crown (but in any event within 40 days after
the end of each fiscal quarter), T-Mobile Parties shall deliver to Crown an
unaudited combined consolidated income statement for the Sites for the prior
stub period(s); provided that the T-Mobile Parties shall have no obligation to
deliver any such stub period statements for periods beginning after the
Applicable Closing Date. The out‑of‑pocket costs and expenses of preparing the
Required Financial Statements and subsequent stub period updates thereof shall
be shared equally between Crown and the T-Mobile Parties.
SECTION 9.17    CA/NV Purchase Option. If the CA/NV Inclusion occurs and a CA/NV
Site is a Non-Assignable Site, T-Mobile and the applicable T-Mobile Parties
shall, and shall cause their respective Affiliates to, (A) exercise, subject to
the last sentence of this Section 9.17, at the direction of Crown and in
accordance with the CA/NV Site Agreements, the option to purchase such CA/NV
Site and (B) sell, convey, assign, transfer and deliver such CA/NV Site to Crown
(or its designee). If the sale, conveyance, assignment, transfer and delivery of
any CA/NV Site cannot be effected without the Authorization or consent of a
third-party, T-Mobile

77



--------------------------------------------------------------------------------




and the applicable T-Mobile Parties shall, and shall cause their respective
Affiliates to, use their commercially reasonable efforts to obtain all such
Authorizations and consents. Until such time as all such Authorizations and
consents are obtained and such CA/NV Site is sold, conveyed, assigned,
transferred and delivered to Crown (or its designee), such CA/NV Site shall
remain subject to the Management Agreement. Upon the exercise of any option to
purchase any CA/NV Site in accordance with this Section 9.17, concurrently with
CA/NV Counterparty’s sale, conveyance, assignment, transfer and delivery of such
CA/NV Site to the T-Mobile Parties or Crown (or its designee), Crown (or its
designee) shall pay the CA/NV Counterparty, on behalf of T-Mobile and its
Affiliates, the purchase price for the exercise of such option to purchase.
ARTICLE 10    

CONDITIONS TO CROWN’S OBLIGATION TO CLOSE
Crown’s and the Tower Operator’s obligation to consummate the transactions
contemplated by this Agreement at the Initial Closing Date and each Technical
Closing Date is subject to the satisfaction on or prior to the applicable
Closing Date (unless otherwise provided below) of each of the following
conditions, any or all of which may be waived in whole or in part (to the extent
permitted under applicable Law) by Crown and the Tower Operator:
SECTION 10.1    Representations, Warranties and Covenants of the T‑Mobile
Parties and the T-Mobile SPEs.
(a) (i) The Specified Representations and Warranties of the T-Mobile Parties and
the T-Mobile SPEs and the representations and warranties of the T‑Mobile
Parties, the T‑Mobile SPEs and the Sale Site Subsidiaries set forth in Section
5.3, Section 5.4, Section 5.5(a) and Section 6.3 shall be true and correct in
all material respects, in each case as of the date of this Agreement and as of
the Initial Closing Date, except for any such representations and warranties
that speak as of a specific date or time other than the date of this Agreement
or the Initial Closing Date (which shall be true and correct as of such
specified date or time) and (ii) all other representations and warranties of the
T‑Mobile Parties, the T‑Mobile SPEs, and the Sale Site Subsidiaries in this
Agreement shall be true and correct in all respects, in each case as of the date
of this Agreement and as of the Initial Closing Date, except for representations
and warranties that speak as of a specific date or time other than the date of
this Agreement or the Initial Closing Date (which shall be true and correct as
of such specified date or time); provided, however, that clause (ii) shall
nevertheless be deemed satisfied unless the inaccuracy, falsity or incorrectness
of any such representations or warranties (disregarding all qualifications
relating to materiality, Tower Liability or Material Adverse Effect) has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    The covenants and agreements of the T‑Mobile Parties, the T‑Mobile SPEs
and the Sale Site Subsidiaries to be performed on or before the Initial Closing
Date in accordance with this Agreement shall have been duly performed in all
material respects.
(c)    Since December 31, 2011, there shall have been no state of facts, change,
effect, condition, development, event or occurrence that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

78



--------------------------------------------------------------------------------






(d)    All transactions contemplated by the T-Mobile Internal Transfers
Agreement shall have been consummated in accordance with the T-Mobile Internal
Transfers Agreement and applicable Law, without any amendment to or waiver of
any material terms or conditions of the T-Mobile Internal Transfers Agreement
from the form attached as an Exhibit to this Agreement not approved by Crown.
(e)    Crown shall have received a certificate, dated as of the Initial Closing
Date, from (i) each T‑Mobile Contributor signed on behalf of such T‑Mobile
Contributor by an authorized officer thereof and (ii) an authorized officer of
T‑Mobile with respect to itself, in each case, to the effect set forth in
paragraphs (a) through (d) above.
SECTION 10.2    No Injunction or Proceedings; HSR Filings.
(a)    On the Initial Closing Date, no Order shall be in effect prohibiting the
closing of the transactions contemplated by this Agreement and the Collateral
Agreements and no legal proceedings shall be pending involving any challenge to,
or seeking material damages or other relief in connection with, any of the
transactions contemplated by this Agreement and the Collateral Agreements or
that would reasonably be expected to have the effect of preventing, making
illegal or otherwise materially interfering with the transactions contemplated
by this Agreement and the Collateral Agreements.
(b)    On the Initial Closing Date, any waiting periods applicable to the
consummation of the transactions contemplated by this Agreement and the
Collateral Agreements under the HSR Act shall have expired or been terminated,
or the T‑Mobile Parties and Crown shall have mutually concluded that no filing
under the HSR Act is required with respect to the transactions contemplated by
this Agreement and the Collateral Agreements, and no action shall have been
instituted by the United States Department of Justice or the United States
Federal Trade Commission challenging
or seeking to enjoin the consummation of the transactions contemplated by this
Agreement and the Collateral Agreements, which action shall not have been
withdrawn or terminated.
SECTION 10.3    Agreements and Additional Closing Deliveries.
(a)    At the Initial Closing, the T‑Mobile Parties, the T‑Mobile SPEs and the
Sale Site Subsidiaries shall have executed and delivered to Crown, as
applicable, all Collateral Agreements and such other agreements and documents
contemplated by Section 2.2 of this Agreement to which any of them is a Party.
(b)    At each Technical Closing, the T-Mobile Parties and the T-Mobile SPEs
shall have executed and delivered to Crown and the Tower Operator (i) amended
schedules and exhibits to the MPL and the applicable MLA and (ii) such other
agreements and documents as contemplated by Section 2.7 of this Agreement.
(c)    At the Initial Closing, on the terms and subject to the conditions of
this Agreement, the T‑Mobile Parties, the T-Mobile SPEs and the Sale Site
Subsidiaries (individually and jointly, as applicable) shall have delivered, or
caused to be delivered, to Crown and the Tower Operator, as applicable:

79



--------------------------------------------------------------------------------




(i)    to the extent not available in T‑Mobile’s online data room, a copy of the
determination of “No Hazard” to air navigation from the FAA for each Tower with
respect to which such determination was issued and the T‑Mobile Parties, the
T‑Mobile SPEs or the Sale Site Subsidiaries are in possession of such
determinations;
(ii)    all keys and other security access codes or devices providing entry to
the Towers (other than T‑Mobile Improvements);
(iii)    to the extent not available in T‑Mobile’s online data room, a copy of
the currently existing FCC Form 854R for each Tower with respect to which such
form is required, to that extent that such forms were created and are in the
possession of the T‑Mobile Parties, the T-Mobile SPEs or the Sale Site
Subsidiaries;
(iv)    the books, files and records required pursuant to this Agreement;
(v)    (1) a copy of each T-Mobile SPE Certificate of Formation and each Sale
Site Subsidiary Certificate of Formation, certified by the Secretary of State of
Delaware as of a recent date, and (2) a certified copy of each T‑Mobile SPE LLC
Agreement and Sale Site Subsidiary LLC Agreement;
(vi)    a duly executed certification of non-foreign status of each T-Mobile
Contributor in a form complying with the requirements of Section 1445 of the
Code (a “FIRPTA Certificate”); provided, however, that if a T-Mobile Contributor
fails to deliver such FIRPTA Certificate, no Party will be entitled to prevent
or delay the Initial Closing but will be entitled to withhold and pay over to
the US Internal Revenue Service all requisite amounts, if any, as required in
accordance with Section 1445 of the Code;
(vii)    such other items and certificates contemplated by Section 2.2 and
Section 2.7 as may be reasonably required to consummate the transactions
contemplated by this Agreement and the Collateral Agreements.
SECTION 10.4    Contributable Sites; Lease Sites. At the Initial Closing, each
of the Minimum Lease Site and Assignable Site Closing Condition and Minimum
Contributable Site and Assignable Site Closing Condition shall have been
satisfied.
SECTION 10.5    CA/NV Inclusion. With respect to the CA/NV Sites only, Crown
shall have received, on or prior to the day that is 5 business days prior to the
Initial Closing Date, the CA/NV Consent and Acknowledgment.
SECTION 10.6    Frustration of Closing Condition. Crown and the Tower Operator
may not rely on the failure of any condition set forth in this Article 10 to be
satisfied in connection with the Initial Closing if such failure was caused by
their failure to act in good faith or to use their commercially reasonable
efforts to cause the Initial Closing to occur, as required by Section 9.2.

80



--------------------------------------------------------------------------------






ARTICLE 11    

CONDITIONS TO T‑MOBILE’S OBLIGATIONS TO CLOSE
The T‑Mobile Parties’, the T‑Mobile SPEs’ and the Sale Site Subsidiaries’
obligation to consummate the transactions contemplated by this Agreement at the
Initial Closing Date and the T‑Mobile Parties’ and the T‑Mobile SPEs’ obligation
to consummate the transactions contemplated by this Agreement at each Technical
Closing Date is subject to the satisfaction on or prior to the applicable
Closing Date (unless otherwise provided below) of each of the following
conditions, any or all of which may be waived in whole or in part (to the extent
permitted under applicable Law) by the T-Mobile Parties, the T-Mobile SPEs and,
with respect to the transactions contemplated by this Agreement to be
consummated at the Initial Closing Date, the Sale Site Subsidiaries.
SECTION 11.1    Representations, Warranties and Covenants of Crown and the Tower
Operator.
(a)    The Specified Representations and Warranties of Crown and the Tower
Operator shall be true and correct in all material respects, in each case as of
the date of this Agreement and as of the Initial Closing Date, except for any
such representations and warranties that speak as of a specific date or time
other than the date of this Agreement or the Initial Closing Date (which shall
be true and correct as of such specified date or time) and (ii) all other
representations and warranties of Crown and the Tower Operator contained in this
Agreement shall be true and correct in all respects, in each case as of the date
of this Agreement and as of the Initial Closing Date, except for representations
and warranties that speak as of a specific date or time other than the date of
this Agreement or the Initial Closing Date (which shall be true and correct as
of such specified date or time); provided, however, that clause (ii) shall
nevertheless be deemed satisfied unless the inaccuracy, falsity or incorrectness
of any such representations or warranties (disregarding all qualifications
relating to materiality or Tower Operator Material Adverse Effect) has had or
would reasonably be expected to have, individually or in the aggregate, a Tower
Operator Material Adverse Effect.
(b)    The covenants and agreements of Crown and the Tower Operator to be
performed on or before the Initial Closing Date in accordance with this
Agreement shall have been duly performed in all material respects.
(c)    Since December 31, 2011, there shall have been no state of facts, change,
effect, condition, development, event or occurrence that has had or would
reasonably be expected to have, individually or in the aggregate, a Tower
Operator Material Adverse Effect.
(d)    The T‑Mobile Contributors shall have received a certificate, dated the
Initial Closing Date, from Crown signed on behalf of Crown by an authorized
officer of Crown with respect to itself to the effect set forth in paragraphs
(a) though (c) above.
SECTION 11.2    No Injunction or Proceedings.
(a)    On the Initial Closing Date, no Order shall be in effect prohibiting the
closing of the transactions contemplated by this Agreement and the Collateral
Agreements and no legal

81



--------------------------------------------------------------------------------




proceedings shall be pending involving any challenge to, or seeking material
damages or other relief in connection with, any of the transactions contemplated
by this Agreement and the Collateral Agreements or that would reasonably be
expected to have the effect of preventing, making illegal or otherwise
materially interfering with the transactions contemplated by this Agreement and
the Collateral Agreements.
(b)    At the Initial Closing Date, any waiting periods applicable to the
consummation of the transactions contemplated by this Agreement and the
Collateral Agreements under the HSR Act shall have expired or been terminated,
or the T‑Mobile Parties and Crown shall have mutually concluded that no filing
under the HSR Act is required with respect to the transactions contemplated by
this Agreement and the Collateral Agreements, and no action shall have been
instituted by the United States Department of Justice or the United States
Federal Trade Commission challenging or seeking to enjoin the consummation of
the transactions contemplated by this Agreement or the Collateral Agreements,
which action shall not have been withdrawn or terminated.
SECTION 11.3    Collateral Agreements; Additional Closing Deliveries.
(a)    At the Initial Closing, Crown, the Tower Operator and the Paying Agent
shall have executed and delivered to the T‑Mobile Contributors and the T‑Mobile
SPE, as applicable, all Collateral Agreements and such other agreements and
documents contemplated by Section 2.2 of this Agreement to which any of them is
a Party.
(b)    At each Technical Closing, Crown and the Tower Operator shall have
executed and delivered to the T-Mobile Parties and the T-Mobile SPEs (i) amended
schedules and exhibits to the MPL and the applicable MLA and (ii) such other
agreements and documents as contemplated by Section 2.7 of this Agreement.
(c)    At the Initial Closing, on the terms and subject to the conditions of
this Agreement, Crown shall have delivered, or caused to be delivered, to the
T‑Mobile Contributors and the T‑Mobile SPE (1) a copy of the certificate of
formation of the Tower Operator, certified by the Secretary of State of Delaware
as of a recent date, (2) a certified copy of the limited liability company
agreement of the Tower Operator (3) a copy of the certificate of formation of
the Paying Agent, certified by the Secretary of state of Delaware as of a recent
date and (4) a certified copy of the limited liability company agreement of the
Paying Agent.
SECTION 11.4    Frustration of Closing Condition. None of the T‑Mobile Parties
or the T‑Mobile SPEs may rely on the failure of any condition set forth in this
Article 11 to be satisfied in connection with the Initial Closing if such
failure was caused by its failure to act in good faith or to use its
commercially reasonable efforts to cause the Initial Closing to occur, as
required by Section 9.2.

82



--------------------------------------------------------------------------------






ARTICLE 12    

SURVIVAL; INDEMNIFICATION
SECTION 12.1    Indemnification Obligations of the T‑Mobile Parties and the
T‑Mobile SPEs.
(a)    Subject to this Article 12 and Section 14.10, and without limiting the
T‑Mobile Parties’ other obligations under this Agreement or any Collateral
Agreement, the T‑Mobile Parties shall, jointly and severally, defend, indemnify
and hold each of the Crown Indemnified Parties harmless from, against and in
respect of any and all Claims that arise out of or relate to:
(i)    any breach or inaccuracy of any representation or warranty, other than
any Non-Surviving Representation and Warranty, made by any T‑Mobile Party or any
Sale Site Subsidiary in this Agreement (it being agreed that for purposes of
determining the existence of any such inaccuracy or breach or the amount of any
Claim with respect thereto, the Specified Representations and Warranties, to the
extent they are qualified as to materiality or by reference to a Material
Adverse Effect or Tower Liability, shall be deemed not to be so qualified);
(ii)    any breach or nonperformance of any covenant or agreement made by any
T‑Mobile Party or, prior to the Initial Closing, any Sale Site Subsidiary in
this Agreement;
(iii)    any Taxes with respect to a Site that are attributable to any taxable
period (or portion thereof) ending on or before the Applicable Closing Date with
respect to such Site (excluding for this purpose Transfer Taxes arising on the
Applicable Closing Date with respect to such Site as a result of or after the
Applicable Closing). For this purpose, Taxes determined on a periodic basis
(e.g., property Taxes) shall be treated as accruing on a daily pro rata basis
during the taxable period to which they relate;
(iv)    the Excluded Assets;
(v)    the Pre-Closing Liabilities;
(vi)    all Excluded Liabilities (other than Pre-Closing Liabilities);
(vii)    any Transfer Taxes with respect to a Site imposed with respect to the
transactions contemplated by the T-Mobile Internal Transfers Agreement that
occur before the Applicable Closing with respect to such Site;
(viii)    in the case of a Site that is transferred pursuant to Section 2.7(d)
on a Technical Closing, any Transfer Taxes relating to such Site with respect to
(or that occur before) the transactions contemplated by Section 2.7(d) and that
arise on or before a transfer to a T-Mobile SPE, or before a transfer to a Sale
Site Subsidiary; or
(ix)    any and all Claims incident to any of the foregoing or incurred in
connection with the enforcement of the rights of any such Crown Indemnified
Party with respect to the foregoing.

83



--------------------------------------------------------------------------------




 
(b)    Subject to this Article 12 and Section 14.10, and without limiting other
obligations of the T‑Mobile SPEs under this Agreement or any Collateral
Agreement, the T‑Mobile SPEs shall, jointly and severally, defend, indemnify and
hold each of Crown Indemnified Parties harmless from, against and in respect of
any and all Claims that arise out of or relate to:
(i)    any breach or inaccuracy of any representation or warranty made by any
T‑Mobile SPE in this Agreement (it being agreed that for purposes of determining
the existence of any such inaccuracy or breach or the amount of any Claim with
respect thereto, the Specified Representations and Warranties, to the extent
they are qualified as to materiality or by reference to a Material Adverse
Effect or Tower Liability, shall be deemed not to be so qualified);
(ii)    any breach or nonperformance of any covenant or agreement made by any
T‑Mobile SPE in this Agreement; or
(iii)    any and all Claims incident to any of the foregoing or incurred in
connection with the enforcement of the rights of any such Crown Indemnified
Party with respect to the foregoing.
(c)    Crown, the Tower Operator and, after the Initial Closing Date, each Sale
Site Subsidiary, shall take and shall cause its Affiliates to take reasonable
steps to mitigate any Claims upon becoming aware of any event which would
reasonably be expected to or does give rise to any Claims subject to this
Section 12.1, but shall not be required to incur costs to remedy the breach
which gives rise to the Claims.
(d)    The rights of Crown Indemnified Parties to indemnification under this
Agreement shall not be affected by any investigation conducted or actual or
constructive knowledge acquired at any time by a Crown Indemnified Party,
whether before or after the date hereof or any Closing Date.


SECTION 12.2    Indemnification Obligations of Crown and the Tower Operator.
(a)    Subject to this Article 12 and Section 14.10, and without limiting
Crown’s other obligations under this Agreement or any Collateral Agreement,
Crown shall defend, indemnify and hold each of the T-Mobile Indemnified Parties
harmless from, against and in respect of any and all Claims, that arise out of
or relate to:
(i)    any breach or inaccuracy of any representation or warranty other than a
Non-Surviving Representation and Warranty made by Crown in this Agreement (it
being agreed that for purposes of determining the existence of any such
inaccuracy or breach or the amount of any Claim with respect thereto, the
Specified Representations and Warranties, to the extent they are qualified as to
materiality or by reference to a Tower Operator Material Adverse Effect, shall
be deemed not to be so qualified);
(ii)    any breach or nonperformance of any covenant or agreement made by Crown
in this Agreement;

84



--------------------------------------------------------------------------------






(iii)    the Post-Closing Liabilities; or
(iv)    any and all Claims incident to any of the foregoing or incurred in
connection with the enforcement of the rights of any such T-Mobile Indemnified
Party with respect to the foregoing.
(b)    Subject to this Article 12 and Section 14.10, and without limiting the
Tower Operator’s other obligations under this Agreement or any Collateral
Agreement, the Tower Operator shall defend, indemnify and hold each of the
T-Mobile Indemnified Parties harmless from, against and in respect of any and
all Claims, that arise out of or relate to:
(i)    any breach or inaccuracy of any representation or warranty made by the
Tower Operator in this Agreement (it being agreed that for purposes of
determining the existence of any such inaccuracy or breach or the amount of any
Claim with respect thereto, the Specified Representations and Warranties, to the
extent they are qualified as to materiality or by reference to a Tower Operator
Material Adverse Effect, shall be deemed not to be so qualified);
(ii)    any breach or nonperformance of any covenant or agreement made by the
Tower Operator in this Agreement;
(iii)    the Post-Closing Liabilities;
(iv)    the failure of the Tower Operator to comply with the conditions of the
Tower Bonds or any claim made by an obligee on, or any payment made to, such
obligee under any Tower Bond; or
(v)    any and all Claims incident to any of the foregoing or incurred in
connection with the enforcement of the rights of any such T‑Mobile Indemnified
Party with respect to the foregoing.
(c)    The T‑Mobile Parties and the T‑Mobile SPEs shall take and shall cause
their respective Affiliates to take reasonable steps to mitigate any Claims upon
becoming aware of any event which would reasonably be expected to or does give
rise to any Claim under this Section 12.2, but shall not be required to incur
costs to remedy the breach which gives rise to the Claims.
(d)    The rights of the T-Mobile Indemnified Parties to indemnification under
this Agreement shall not be affected by any investigation conducted or actual or
constructive knowledge acquired at any time by a T‑Mobile Indemnified Party,
whether before or after the date hereof or any Closing Date.
(e)    Crown’s and the Tower Operator’s payment and indemnification obligations
with respect to Taxes (other than indemnification obligations with respect to
Taxes as a result of Section 12.7) shall be governed solely under Section 22 and
Section 34 of the MPL and Section 2.11 hereof and not this Article 12.

85



--------------------------------------------------------------------------------






SECTION 12.3    Indemnification Claim Procedure.
(a)    Any Party asserting a claim for indemnification (the “Indemnified Party”)
shall promptly notify the Party or Parties alleged to be obligated to indemnify
(the “Indemnifying Party”) in writing of any relevant pending or threatened
Claim by a third-party (a “Third-Party Claim”), describing in reasonable detail
the facts and circumstances with respect to the subject matter of the Claim;
provided, however, that delay in providing such notice shall not release the
Indemnifying Party from any of its obligations under this Article 12, except to
the extent (and only to the extent) the delay actually and materially prejudices
the Indemnifying Party’s ability to defend such Claim.
(b)    The Indemnifying Party may assume and control the defense of any
Third-Party Claim with counsel selected by the Indemnifying Party that is
reasonably acceptable to the Indemnified Party by accepting its obligation to
defend in writing and agreeing to pay defense costs (including attorney’s fees
and expenses) within 30 days of receiving notice of the Third-Party Claim. If
the Indemnifying Party declines, fails to respond to the notice, or fails to
assume defense of the Third-Party Claim within such 30-day period, then the
Indemnified Party may control the defense and the Indemnifying Party shall pay
all defense costs as incurred by the Indemnified Party. The Party that is not
controlling the defense of the Third-Party Claim shall have the right to
participate in the defense and to retain separate counsel at its own expense.
The Party that is controlling the defense shall use reasonable efforts to inform
the other Party about the status of the defense. The Parties shall cooperate in
good faith in the defense of any Third Party Claim. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume the defense of
any Third Party Claim (and shall be liable for the reasonable fees and expenses
of counsel incurred by the Indemnified Party in defending such Third Party
Claim) if the Third Party Claim seeks an order, injunction or other equitable
relief or relief for other than money damages against the Indemnified Party that
the Indemnified Party reasonably determines, after conferring with its outside
counsel, cannot reasonably be separated from any related claim for money
damages. If such equitable relief or other relief portion of the Third Party
Claim can be so separated from that for money damages, the Indemnifying Party
shall be entitled to assume the defense of the portion relating to money
damages.
(c)    The Indemnifying Party shall not consent to a settlement of, or the entry
of any judgment arising out of or in connection with, any Third-Party Claim,
without the consent of any Indemnified Party, provided, however, that the
Indemnified Party shall not withhold its consent if such settlement or judgment
involves solely the payment of money, without any finding or admission of any
violation of Law or admission of any wrongdoing. The Indemnifying Party shall
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement and obtain, as a
condition of any settlement or judgment, a complete and unconditional release of
each relevant Indemnified Party from any and all liability in respect of such
Third-Party Claim.
(d)    For indemnification Claims other than Third-Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such Claim.
Within 30 days following receipt of this notice, the Indemnifying Party shall
respond, stating whether it disputes the existence or scope of an obligation to
indemnify the Indemnified Party under this Article 12. If the Indemnifying

86



--------------------------------------------------------------------------------




Party does not notify the Indemnified party within such 30-day period that the
Indemnifying Party disputes its liability to the Indemnified Party under Section
12.1(a), Section 12.1(b), Section 12.2(a) or Section 12.2(b) , as applicable,
such Claim specified by the Indemnified Party in such notice shall be
conclusively deeded a liability of the Indemnifying Party under Section 12.1(a),
Section 12.1(b), Section 12.2(a) or Section 12.2(b), as applicable, and the
Indemnifying Party shall pay the amount of such Claim to the Indemnified Party
on demand or, in the case of any notice in which the amount of the Claim (or any
portion thereof) is estimated, on such later date when the amount of such claim
(or such portion thereof) becomes finally determined. If the Indemnifying Party
disputes the existence or scope of an obligation to indemnify for the Claim
within such 30-day period, it shall explain in reasonable detail the basis for
the dispute. If the Parties disagree on the scope or existence of an
indemnification obligation for the Claim, management representatives of the
Indemnified Party and the Indemnifying Party, at the Vice President level or
higher, shall meet or confer by telephone within 20 business days in an attempt
in good faith to resolve such dispute. If such Persons are unable to resolve the
dispute, either Party may act to resolve the dispute in accordance with Section
14.12 and Section 14.13.
(e)    The T‑Mobile Contributors and their Affiliates shall control the defense
of all Claims related to Excluded Liabilities.
SECTION 12.4    Indemnity Period. Except with respect to fraud, by or on behalf
of the Indemnifying Party:
(a)    the obligations of any Indemnifying Party to indemnify any Indemnified
Party pursuant to Section 12.1(a)(i), Section 12.1(b)(i), Section 12.2(a)(i) or
Section 12.2(b)(i) shall terminate on the date that is 12 months following the
Applicable Closing Date; provided, however, that the obligations of any
Indemnifying Party to indemnify any Indemnified Party from, against and in
respect of any and all Claims that arise out of or relate to any breach or
inaccuracy of any Specified Representation and Warranty shall survive
indefinitely;
(b)    the obligations of any Indemnifying Party to indemnify any Indemnified
Party pursuant to Section 12.1(a)(ii), Section 12.1(b)(ii), Section 12.2(a)(ii)
or Section 12.2(b)(ii) shall survive until the time period stated in the
covenant that is the subject of such Claim or indefinitely if unstated;
(c)    the obligations of the T‑Mobile Parties to indemnify each of the Crown
Indemnified Parties pursuant to Section 12.1(a)(iii), Section 12.1(a)(vii) or
Section 12.1(a)(viii) shall terminate on the date that is 180 days following the
expiration of the applicable statute of limitations, including as it may be
extended from time to time by any of the Parties;
(d)    the obligations of the T-Mobile Parties to indemnify each of the Crown
Indemnified Parties pursuant to Section 12.1(a)(v) shall terminate on the date
that is 5 years following the Applicable Closing Date; and
(e)    the obligations of the T-Mobile Parties to indemnify each of the Crown
Indemnified Parties pursuant to Section 12.1(a)(iv) and Section 12.1(a)(vi)
shall survive indefinitely.

87



--------------------------------------------------------------------------------






Notwithstanding anything to the contrary in this Agreement, notices for Claims
must be delivered before expiration of any applicable survival period specified
in this Section 12.4; provided, however, that if prior to the close of business
on the last day of the applicable Indemnity Period, an Indemnifying Party has
been properly notified of a Claim for Losses under this Agreement and such Claim
has not been finally resolved or disposed of at such date, such Claim shall
continue to survive and shall remain a basis for indemnity under this Agreement
until such Claim is finally resolved or disposed of in accordance with the terms
of this Agreement.
SECTION 12.5    Liability Limits.
(a)    Notwithstanding anything to the contrary in this Agreement, the T‑Mobile
Parties and the T‑Mobile SPEs, collectively, shall have no obligation to
indemnify (including any obligation to make any payments to) any Crown
Indemnified Party with respect to (i) any single Claim less than $25,000 (each,
a “De Minimis Claim”) under Section 12.1(a)(i) or Section 12.1(b)(i), (ii) any
Claims under Section 12.1(a)(i) or Section 12.1(b)(i) (including De Minimis
Claims) unless and until the aggregate amount of such Claims exceeds an amount
equal to $25,000,000 (the “Representations and Warranties Deductible”), after
which the T-Mobile Parties and the T-Mobile SPEs, collectively, shall only be
liable for all such Claims in excess of the Representations and Warranties
Deductible, (iii) any Claims under Section 12.1(a)(v) unless and until the
aggregate amount of such Claims exceeds $5,000,000 (the “Pre-Closing Liabilities
Deductible”), after which the T-Mobile Parties and the T-Mobile SPEs,
collectively, shall only be liable for all such Claims in excess of the
Pre-Closing Liabilities Deductible, and (iv) any Claims under Section 12.1(a)(i)
or Section 12.1(b)(i) in an aggregate cumulative amount in excess of an amount
equal to $125,000,000; provided, however, that Claims for indemnification (x)
that arise out of or relate to breaches of the Specified Representations and
Warranties or (y) due to fraud, by or on behalf of the Indemnifying Party, shall
not be subject to the limitations set forth in this sentence of Section 12.5.
(b)    Notwithstanding anything to the contrary in this Agreement, Crown and the
Tower Operator, collectively, shall have no obligation to indemnify (including
any obligation to make any payments to) any T‑Mobile Indemnified Party with
respect to (i) any De Minimis Claim under Section 12.2(a)(i) or Section
12.2(b)(i), (ii) any Claims under Section 12.2(a)(i) or Section 12.2(b)(i)
(including De Minimis Claims) unless and until the aggregate amount of such
Claims exceeds the Representations and Warranties Deductible, after which Crown
and the Tower Operator, collectively, shall only be liable for all such Claims
in excess of the Representations and Warranties Deductible and (iii) any Claims
under Section 12.2(a)(i) or Section 12.2(b)(i) in an aggregate cumulative amount
in excess of an amount equal to $125,000,000; provided, however, that Claims for
indemnification (x) that arise out of or relate to breaches of the Specified
Representations and Warranties or (y) due to fraud, by or on behalf of the
Indemnifying Party, shall not be subject to the limitations set forth in this
sentence of Section 12.5
SECTION 12.6    Exclusive Remedies. After the Initial Closing, except with
respect to fraud by or on behalf of the Indemnifying Party and except as
expressly provided in Article 3 and Section 1.3, Section 2.7(c), Section 2.9,
Section 4.4, Section 4.8 and Section 4.9, the Parties acknowledge and agree that
the indemnification provisions of Section 2.11 and this Article 12

88



--------------------------------------------------------------------------------




shall be the sole and exclusive monetary remedy for any breach of or inaccuracy
in any representation, warranty or covenant of the Parties contained in this
Agreement. Notwithstanding the foregoing, nothing contained herein shall impair
the right of Crown and the Tower Operator to compel, at any time, specific
performance by any T-Mobile Party or any T-Mobile SPE of its obligations under
this Agreement or any of the Collateral Agreements or the right of the T-Mobile
Parties and the T-Mobile SPEs to compel, after the Initial Closing, specific
performance by Crown or the Tower Operator of its obligations under this
Agreement or any of the Collateral Agreements that survive the Initial Closing.
SECTION 12.7    Netting of Losses; Tax Treatment. All payments made pursuant to
this Article 12 shall, to the fullest extent permitted by applicable Law, be
treated for all Tax purposes (to the extent such treatment is consistent with
the rent allocations made for purposes of Section 467 of the Code pursuant to
Section 12 of the MPL) as adjustments to the Final Total Consideration. The
amount of any indemnified Claim under this Article 12 shall take into account
(i) any amounts actually recovered by the Indemnified Party pursuant to any
indemnification by, or indemnification agreement with, any third-party, (ii) any
insurance proceeds or other cash receipts or sources of reimbursement actually
collected by the Indemnified Party in connection with the Claim, (iii) any Tax
benefits actually realized or realizable in the year of the loss or the
following taxable year by the Indemnified Party in connection with such Claims
and the recovery thereof and (iv) any Tax costs actually incurred or to be
incurred in the year of receipt of the indemnity payment hereunder or the
following taxable year by the Indemnified Party in connection with such Claims
and the recovery thereof. Any amount paid by the Indemnifying Party for an
indemnified Claim that is in excess of the amount owed after applying the
netting amounts described above shall be reimbursed promptly by the Indemnified
Party.
ARTICLE 13    

TERMINATION
SECTION 13.1    Termination of Agreement. This Agreement may be terminated and
the transactions contemplated by this Agreement may be abandoned at any time
prior to the Initial Closing Date:
(a)    By mutual written consent of the T‑Mobile Parties and Crown;
(b)    By the T‑Mobile Parties or Crown, if the Initial Closing shall not have
occurred on or prior to the day that is 180 days after the date of this
Agreement so long as the terminating Party has not breached any of its
obligations under this Agreement that result in a substantial delay to, or
preventing, the Initial Closing; provided that neither party shall have the
right to terminate this Agreement pursuant to this Section 13.1(b) prior to the
date that is 270 days after the date of this Agreement if the principal reason
the Initial Closing has not occurred on or prior to the day that is 180 days
after the date of this Agreement is the failure of the conditions to Closing set
forth in Section 10.2 or Section 11.2 to be satisfied.
(c)    By the T‑Mobile Parties; provided that the T‑Mobile Parties, the T‑Mobile
SPEs and the Sale Site Subsidiaries are not then in material breach of any of
their obligations under

89



--------------------------------------------------------------------------------




this Agreement, if Crown or the Tower Operator (i) fails in any material respect
to perform any of its covenants under this Agreement when performance is due or
(ii) has breached in any material respect any of the representations or
warranties contained in Article 7 or Article 8 of this Agreement and, in each
case, such failure or breach has not been cured within 30 days after the
T‑Mobile Contributors deliver written notice thereof;
(d)    By Crown; provided that Crown and the Tower Operator are not then in
material breach of any of their obligations under this Agreement, if the
T‑Mobile Parties, the T‑Mobile SPEs or the Sale Site Subsidiaries (i) fail in
any material respect to perform any of their covenants under this Agreement when
performance is due or (ii) have breached in any material respect any of the
representations and warranties contained in Article 5 or Article 6 of this
Agreement, and in each case, such failure or breach has not been cured within 30
days after Crown delivers written notice thereof;
(e)    By either the T‑Mobile Parties or Crown, if any permanent injunction,
decree or judgment of any Governmental Authority preventing consummation of the
transactions contemplated by this Agreement and the Collateral Agreements shall
have become final and nonappealable or any Law shall make consummation of the
transactions contemplated by this Agreement and the Collateral Agreements
illegal or otherwise prohibited; or
(f)    By the T-Mobile Parties; provided that the T‑Mobile Parties, the T‑Mobile
SPEs and the Sale Site Subsidiaries are not then in material breach of any of
their obligations under this Agreement, if (i) all of the conditions set forth
in Article 10 (other than Section 10.5) have been satisfied (other than those
conditions that by their nature are to be satisfied by actions taken at the
Initial Closing) on the date the Initial Closing should have occurred pursuant
to Section 2.6, (ii) Crown and the Tower Operator fail to consummate the
transactions contemplated by this Agreement within three business days of the
date the Initial Closing should have occurred pursuant to Section 2.6 and (iii)
the T-Mobile Parties, the T-Mobile SPEs and the Sale Site Subsidiaries have
irrevocably committed, by written notice to Crown that all conditions set forth
in Article 11 have been satisfied(other than those conditions that by their
nature are to be satisfied by actions taken at the Initial Closing) or that they
are willing to waive any unsatisfied conditions (to the extent such conditions
may be waived) in Article 11, to consummate the transactions contemplated by
this Agreement on such date.
SECTION 13.2    Effect of Termination.
(a)    If terminated pursuant to Section 13.1, this Agreement shall terminate
and become null and void and have no effect, without any liability on the part
of any Party or its Affiliates, directors, officers or stockholders, except
that: (i) Section 5.9, Section 7.6, Section 9.1(a), Section 9.5, Section 9.6,
Section 9.11(a), Section 9.11(b) (in so far as it relates to information
relating to this Agreement, the Collateral Agreements or the transactions
contemplated hereby), this Article 13 and Article 14 shall survive any
termination, (ii) any provisions not covered by clause (i) requiring the payment
or reimbursement of any costs or expenses relating to, or incurred during, the
period from the Signing Date to the Initial Closing Date shall survive any
termination until paid in full and (iii) subject in all cases to Section 13.3,
any such termination shall not relieve any Party from liability for fraud. With
respect to the provisions that expressly survive termination, each of Crown and
the T-Mobile Parties shall be

90



--------------------------------------------------------------------------------




entitled to pursue any and all rights and remedies to which it or they may be
entitled at Law or in equity.
SECTION 13.3    Termination Fee.
(a)    In the event that this Agreement is terminated by the T-Mobile Parties,
pursuant to Section 13.1(f) Crown shall pay to T-Mobile, on behalf of the
T-Mobile Parties, the T‑Mobile SPEs and the Sale Site Subsidiaries, a
termination fee in an amount equal to $250,000,000 (the “Termination Fee”); it
being understood that in no event shall Crown be required to pay the Termination
Fee on more than one occasion. Any amount due under this Section 13.3(a) shall
be paid by wire transfer of same-day funds to an account provided in writing by
T-Mobile to Crown within two business days of the date of such termination.
(b)    Notwithstanding anything to the contrary contained in this Agreement,
T-Mobile’s right, on behalf of the T-Mobile Parties, the T-Mobile SPEs and the
Sale Site Subsidiaries, to receive payment of the Termination Fee pursuant to
Section 13.3(a) shall constitute the sole and exclusive remedy of the T-Mobile
Parties, the T-Mobile SPEs and the Sale Site Subsidiaries and their respective
Affiliates for any and all Claims suffered as a result of the failure of the
transactions contemplated by this Agreement to be consummated or for any breach
or failure to perform hereunder at or prior to the Initial Closing, and upon
payment of the Termination Fee, none of Crown, the Tower Operator and any of
their Affiliates or Representatives shall have any further liability or
obligation relating to or arising out of this Agreement or the transactions
contemplated by this Agreement or in respect of any Collateral Agreement or
theory of Law or equity, whether in equity or at Law, in contract, in tort or
otherwise.
(c)     Each Party acknowledges and agrees that the agreements contained in this
Section 13.3 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, the other Parties would not have
entered into this Agreement. Accordingly, if Crown fails to timely pay the
Termination Fee as required hereby and, in order to obtain the payment of the
Termination Fee, T-Mobile commences an Action which results in a judgment
against Crown for the payment of the Termination Fee, Crown shall pay T-Mobile
its reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) in connection with such suit, together with interest thereon at the prime
rate (as published in the Wall Street Journal) in effect on the date payment of
the Termination Fee was required to be made through the date such payment was
actually received by T-Mobile.
ARTICLE 14    

MISCELLANEOUS
SECTION 14.1    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.
SECTION 14.2    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (regardless of the laws
that

91



--------------------------------------------------------------------------------




might otherwise govern under applicable principles of conflict of laws thereof)
as to all matters, including matters of validity, construction, effect,
performance and remedies.
SECTION 14.3    Entire Agreement. This Agreement and the Collateral Agreements,
constitute the entire agreement between the Parties with respect to the subject
matter of the Agreement and supersede all prior agreements, both written and
oral, between the Parties with respect to the subject matter of this Agreement.
This Agreement shall be binding upon and inure solely to the benefit of each
Party and its successors and permitted assigns.
SECTION 14.4    Fees and Expenses. Except as otherwise expressly set forth in
this Agreement, whether the transactions contemplated by this Agreement are or
are not consummated, all legal and other costs and expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the Party incurring such costs and expenses.
SECTION 14.5    Notices. All notices, requests, demands, waivers and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been delivered (i) the next business day when sent
overnight by a nationally recognized overnight courier service, (ii) upon
transmission of an e-mail (followed by delivery of an original via nationally
recognized overnight courier service), or (iii) upon delivery when personally
delivered to the receiving Party. All such notices and communications shall be
sent or delivered as set forth below or to such other person(s), e-mail address
or address(es) as the receiving Party may have designated by written notice to
the other Party. All notices delivered by any T‑Mobile Party shall be deemed to
have been delivered on behalf of the T‑Mobile Parties and the T‑Mobile SPEs. All
notices shall be delivered to the relevant Party at the address set forth below:
If to the T‑Mobile Parties, the T‑Mobile SPEs or, prior to the Initial Closing,
the Sale Site Subsidiaries, to:
T‑Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Director of Lease Compliance
E-mail address: leasemanagement@T‑Mobile.com
with copies not constituting notice to:

T‑Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: General Counsel
E-mail address: Dave.Miller@T‑Mobile.com

92



--------------------------------------------------------------------------------






and

Jones Day
222 East 41st Street
New York, New York 10017
Attention: Robert A. Profusek
E-mail address: raprofusek@jonesday.com
All notices delivered by Crown shall be deemed to have been delivered on behalf
of Crown or the Tower Operator. All notices shall be delivered to the relevant
Party at the address set forth below:
If to Crown, Tower Operator or, after the Initial Closing, the Sale Site
Subsidiaries, to:
Crown Castle International Corp.
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: CFO (Jay Brown)
E-mail Address: jay.brown@crowncastle.com
Attention: General Counsel (E. Blake Hawk)
E-Mail Address: blake.hawk@crowncastle.com
with copies not constituting notice to:

Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention: Stephen Burns
E-mail Address: sburns@cravath.com
Attention: Erik Tavzel
E-mail Address: etavzel@cravath.com
Attention: Johnny Skumpija
E-mail Address: jskumpija@cravath.com






SECTION 14.6    Assignment; Successors and Assigns; Third-Party Beneficiaries.
This Agreement shall not be assignable by any Party without the express prior
written consent of the other Parties and any such assignment shall be null and
void, except that (i) each of the Parties may assign all or a portion of its
rights and remedies (but none of its obligations) under this Agreement to one or
more of its respective Affiliates, including any special purpose entity formed
in connection with the transactions contemplated by this Agreement and (ii)
Crown, the Tower Operator and, after the Initial Closing, the Sale Site
Subsidiaries may assign all or any portion of their rights and remedies to its
lenders. This Agreement shall be binding upon and

93



--------------------------------------------------------------------------------




inure solely to the benefit of each Party and its successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except for Section 12.1, which
is intended to benefit and may be enforced by any of the Crown Indemnified
Parties and Section 12.2, which is intended to benefit and may be enforced by
any of the T-Mobile Indemnified Parties.
SECTION 14.7    Amendment. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties.
SECTION 14.8    Time of Essence. Time is of the essence in this Agreement, and
whenever a date or time is set forth in this Agreement, the same has entered
into and formed a part of the consideration for this Agreement.
SECTION 14.9    Specific Performance. Each Party recognizes and agrees that, in
the event of any failure or refusal by any Party to perform its obligations
required by this Agreement, remedies at law would be inadequate, and that in
addition to such other remedies as may be available to it at Law, in equity or
pursuant to this Agreement, each Party may seek injunctive relief and may
enforce its rights under, and the terms and provisions of, this Agreement by an
action for specific performance to the extent permitted by applicable Law. Each
Party hereby waives any requirement for security or the posting of any bond or
other surety in connection with any temporary or permanent award of injunctive,
mandatory or other equitable relief. Notwithstanding the foregoing, each Party
acknowledges and agrees that, prior to the Initial Closing, none of the T-Mobile
Parties, the T-Mobile SPEs or the Sale Site Subsidiaries shall be entitled to
seek injunctive relief to prevent breaches of this Agreement or seek to enforce
specifically its rights under, or the terms and provisions of, this Agreement by
an action for specific performance, and that the sole and exclusive remedy
available to any T‑Mobile Party, T‑Mobile SPE or Sale Site Subsidiary for any
and all Claims suffered as a result of the failure of the transactions
contemplated by this Agreement to be consummated or for any breach or failure to
perform hereunder shall be the Termination Fee set forth in Section 13.3 (which
fee is only payable in the event this Agreement is terminated pursuant to
Section 13.1(f)).
SECTION 14.10    Limitation of Liability. Notwithstanding anything in this
Agreement or the Collateral Agreements to the contrary, no Party shall be liable
to any other Party for indirect, incidental, special or consequential damages,
loss of anticipated profits or punitive damages that arise out of or relate to
this Agreement or the performance or breach hereof or any liability retained or
assumed hereunder, in each case except as may be payable to a claimant in a
Third Party Claim and provided that the foregoing shall not limit recovery for
diminution in value of an asset as a result of a breach.
SECTION 14.11    Disclosures. Disclosure of any fact or item in the T-Mobile
Disclosure Letter or Crown Disclosure Letter, by reference to a particular
Article or Section in this Agreement shall, should the existence of the fact or
item be reasonably apparent on its face to relate to any other Article or
Section of this Agreement, be deemed to be disclosed with respect to such other
Article or Section of this Agreement to which it relates.

94



--------------------------------------------------------------------------------






SECTION 14.12    Jurisdiction. Subject to Section 3.3 and Section 4.4, in
connection with any suit, action or proceeding (an “Action”) arising out of or
relating to this Agreement, each of the Parties:
(a)    Submits to the exclusive jurisdiction of the Courts of the State of New
York sitting in the County of New York, the court of the United States of
America for the Southern District of New York and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all Actions
hereunder shall be heard and determined in such New York State court or, to the
extent permitted by Law, in such federal court;
(b)    Consents that any such Actions may and shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same; and
(c)    Agrees that service of any court paper may be made in such manner as may
be provided under applicable Laws or court rules governing service of process.
SECTION 14.13    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES ITS
RIGHT TO A JURY TRIAL IN ANY COURT ACTION ARISING AMONG ANY OF THE PARTIES
HEREUNDER, WHETHER UNDER OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTER CLAIM, THIRD-PARTY CLAIM OR OTHERWISE.
SECTION 14.14    Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

95



--------------------------------------------------------------------------------




SIGNATURE PAGE
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
T‑MOBILE USA, INC.
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO

    
CROWN CASTLE INTERNATIONAL CORP.
By:
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: CFO



SUNCOM WIRELESS OPERATING COMPANY L.L.C.
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO

    
VOICESTREAM PITTSBURGH, L.P.
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO



COOK INLET/VS GSM IV PCS HOLDINGS, LLC
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO

    
T-MOBILE WEST LLC
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO



T-MOBILE CENTRAL LLC
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO

    
T-MOBILE NORTHEAST LLC
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO



T-MOBILE SOUTH LLC
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO

    
WIRELESS ALLIANCE, LLC
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO



POWERTEL/MEMPHIS, INC.
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO

    
SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.
By:
/s/ Michael J. Morgan
 
Name: Michael J. Morgan
 
Title: SVP & CFO







